Exhibit 10.65

 

--------------------------------------------------------------------------------

TECSTAR AUTOMOTIVE GROUP, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 19, 2006

COMERICA BANK

AS AGENT

 

--------------------------------------------------------------------------------

EXECUTION COPY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SCHEDULES

     

Schedule 1.1

  

Pricing Matrix

  

Schedule 1.2

  

Percentages and Allocations

  

Schedule 5.2

  

List of Jurisdictions in which Company and/or Subsidiaries do material business

  

Schedule 5.3(b)

  

Description of Property to be mortgaged

  

Schedule 5.3(c)

  

Description of Leased Property

  

Schedule 5.3(d)

  

List of Jurisdictions in which to file financing statements

  

Schedule 6.1

  

Exceptions to Foreign Corporation Qualifications

  

Schedule 6.9

  

Compliance with Laws

  

Schedule 6.12

  

Litigation

  

Schedule 6.16

  

Employee Pension Benefit Plans

  

Schedule 6.18

  

Environmental Matters

  

Schedule 6.19

  

Subsidiaries

  

Schedule 6.20

  

Contingent Obligations

  

Schedule 8.1(b)

  

Existing Funded Debt

  

Schedule 8.2

  

Permitted Liens

  

Schedule 8.3

  

Existing Guaranties

  

Schedule 8.8

  

Existing Investments

  

Schedule 8.9

  

Transactions with Affiliates

  

Schedule 8.11

  

Negative Pledges

  

Schedule 13.6

  

Notices

  



--------------------------------------------------------------------------------

EXHIBITS   

A

  

FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

B

  

FORM OF REVOLVING CREDIT NOTE

C

  

FORM OF SWING LINE NOTE

D

  

FORM OF REQUEST FOR SWING LINE ADVANCE

E

  

FORM OF SWING LINE BANK PARTICIPATION CERTIFICATE

F

  

FORM OF NOTICE OF LETTERS OF CREDIT

G

  

RESERVED

H

  

FORM OF ASSIGNMENT AGREEMENT

I

  

FORM OF GUARANTY

J

  

FORM OF SECURITY AGREEMENT

K

  

FORM OF INTERCOMPANY NOTE

L

  

FORM OF COVENANT COMPLIANCE REPORT

M

  

FORM OF BORROWING BASE REPORT

N

  

FORM OF SECURITY AGREEMENT (SECURITIES ACCOUNT)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement (“Agreement”) is made as of
May 19, 2006, by and among the financial institutions from time to time
signatory hereto (individually a “Bank,” and any and all such financial
institutions collectively the “Banks”), Comerica Bank, as agent for the Banks
(in such capacity, “Agent”), and Tecstar Automotive Group, Inc. (formerly known
as Starcraft Corporation), an Indiana corporation (the “Company”).

RECITALS:

A. The Company, the Agent and certain lenders entered into an Amended and
Restated Credit Agreement dated September 9, 2005 (the “Existing Credit
Agreement”).

B. The Company, the Agent and Comerica Bank in its capacity as a Bank desire to
amend and restate the Existing Credit Agreement in its entirety.

C. The Company has requested that the Banks extend to it credit and letters of
credit on the terms and conditions set forth herein.

D. The Banks are prepared to extend such credit as aforesaid, but only on the
terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the covenants contained herein, the Company,
the Banks, and the Agent agree that the Existing Credit Agreement is amended and
restated as follows:

 

  1. DEFINITIONS

1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:

“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.

“Account Debtor” shall mean the party who is obligated on or under any Account.

“Account Party(ies)” shall mean, with respect to any Letter of Credit, the
account party or parties (which shall be the Company or a Guarantor) as named in
an application to the Agent for the issuance of such Letter of Credit.

“Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Company, and made by the Banks under Section 2.1, or the Swing Line Bank
under Section 2.5 hereof, including without limitation any readvance, refunding
or conversion of such borrowing pursuant to Section 2.3 or 2.5 hereof, and any
advance deemed to have been made in respect of a



--------------------------------------------------------------------------------

Letter of Credit under Section 3.6(a) hereof, and shall include, as applicable,
a Eurocurrency-based Advance, a Prime-based Advance and a Quoted Rate Advance.

“Affiliate” shall mean, with respect to any Person, any other Person or group
acting in concert in respect of the first Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with such first Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person or group of
Persons, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise. Unless
otherwise specified to the contrary herein, or the context requires otherwise,
Affiliate shall refer to Affiliates of the Company. In the case of an individual
and Affiliate shall include such person’s spouse, parents, natural and adopted
children and grandchildren, siblings, the estate of such individual or any such
family member, and any trust established primarily for the benefit of such
persons.

“Agent” shall mean Comerica Bank, in its capacity as agent for the Banks
hereunder, or any successor agent appointed in accordance with Section 12.4
hereof.

“Agent’s Correspondent” shall mean for Advances in eurodollars, Agent’s Grand
Cayman Branch (or for the account of said branch office, at Agent’s main office
in Detroit, Michigan, United States).

“Alternate Base Rate” shall mean, for any day, an interest rate per annum equal
to the Federal Funds Effective Rate in effect on such day, plus one percent
(1%).

“Applicable Interest Rate” shall mean (i) in respect of Revolving Credit
Advances, the Eurocurrency-based Rate and the Prime-based Rate; and (ii) in
respect of Swing Line Advances, Prime-based Rate and the Quoted Rate; in each
case, as selected by Company from time to time subject to the terms and
conditions of this Agreement.

“Asset Sale” shall mean the sale, transfer or other disposition by the Company
or any Guarantor of any tangible asset (other than stock or other ownership
interests of any Subsidiary) to any Person (other than to the Company or any
Guarantor), other than sales, transfers or other dispositions of inventory in
the ordinary course of business and sales of assets or other dispositions of
assets that have been damaged, become obsolete, worn out or are no longer
useable or useful in the conduct of Company’s or such Guarantor’s business.

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit I hereto.

“Bank Hedging Agreement” means any Hedging Transaction entered into between the
Company and any Bank or an Affiliate of a Bank.

“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Banks” shall mean Comerica Bank and such other financial institutions from time
to time parties hereto as lenders and shall include the Swing Line Bank and any
assignee which becomes a Bank pursuant to Section 13.8 hereof.

“Borrowing Base” shall mean, as of any date of determination thereof, an amount
equal to the sum of (i) the lesser of (A) forty two (42%) of Eligible Accounts
and (B) Ten Million Dollars ($10,000,000) plus (ii) the lesser of (A) one
hundred percent (100%) of the Loan Value of Eligible Securities Collateral and
(B) Fifteen Million Dollars ($15,000,000); provided however, that the Borrowing
Base shall be determined on the basis of the most current Borrowing Base
Certificate required to be submitted hereunder, provided, further, that the
amount determined as the Borrowing Base shall be subject to any reserves for
contras/offsets, potential offsets due to customer deposits, and such other
reserves as reasonably established by the Agent, at the direction or with the
concurrence of the Majority Banks from time to time, including, without
limitation any reserves or other adjustments established by Agent or the
Majority Banks on the basis of any collateral audits conducted hereunder, all in
accordance with ordinary and customary asset-based lending standards, as
reasonably determined by Agent and the requisite Banks. In the event that Agent,
at any time in its sole discretion, determines that the dollar amount of
Eligible Accounts collectable by a Borrowing Base Obligor is reduced or diluted
as a result of discounts or rebates granted by a Borrowing Base Obligor to the
respective Account Debtor(s), returned or rejected Inventory or services, or
such other reasons or factors as Agent reasonably deems applicable, all in
accordance with ordinary and customary asset-based lending standards, as
reasonably determined by Agent and the requisite Banks, Agent may, in its sole
discretion, upon five (5) business days’ prior written notice to Agent, reduce
or otherwise modify the percentage of Eligible Accounts included within the
Borrowing Base and/or reduce the dollar amount of Eligible Accounts by an amount
determined by Agent in its sole discretion. Advances shall be based first on the
component of the Borrowing Base consisting of the Loan Value of Eligible
Securities Collateral and then shall be based on Eligible Accounts.

“Borrowing Base Certificate” shall mean a Borrowing Base certificate,
substantially in the form of Exhibit M, with appropriate insertions and executed
by a Responsible Officer.

“Borrowing Base Obligors” shall mean the Quantum, Company, the Domestic
Guarantors and Tecstar Manufacturing Canada Ltd.

“Business Day” shall mean any day on which commercial banks are open for
domestic and international business in Detroit, Michigan and if related to a
determination of the Eurocurrency-based Rate or to a Eurocurrency-based Advance,
a day on which commercial banks are open in the relevant interbank market for
eurodollar transactions.

“Canada Agreement” shall mean the Amended and Restated Credit Agreement dated
May 19, 2006 between Comerica Bank and Tecstar Manufacturing Canada Ltd., as
amended or otherwise modified from time to time.

“Capital Expenditures” shall mean, for any period, with respect to any Person,
the aggregate of all expenditures incurred by such Person and the Guarantors
during such period for the acquisition or leasing (pursuant to a Capitalized
Lease) of fixed or capital assets or additions

 

3



--------------------------------------------------------------------------------

to equipment, plant and property that should be capitalized under GAAP on a
consolidated balance sheet of such Person and the Guarantors.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than three years from the date of acquisition, (ii) marketable direct
obligations issued by any State of the United States of America or any local
government or other political subdivision thereof rated (at the time of
acquisition of such security) at least AA by Standard & Poor’s Ratings Group
(“S&P”) or the equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”)
having maturities of not more than one year from the date of acquisition,
(iii) U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) a Bank, (y) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(z) any bank whose short-term commercial paper rating (at the time of
acquisition of such security) by S&P is at least A-l or the equivalent thereof
or by Moody’s is at least P-1 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than six months from
the date of acquisition, (iv) commercial paper and variable or fixed rate notes
issued by a Bank or any Approved Bank or by the parent company of a Bank or any
Approved Bank and commercial paper and variable rate notes issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating (at the time of acquisition of such security) of at least A-1 or
the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long-term unsecured debt
rating (at the time of acquisition of such security) of at least AA or the
equivalent thereof by S&P or the equivalent thereof by Moody’s and in each case
maturing within one year after the date of acquisition and (v) repurchase
agreements with a Bank or any Approved Bank maturing within one year from the
date of acquisition that are fully collateralized by investment instruments that
would otherwise be Cash Equivalents.

“Change of Control” shall mean the occurrence of either:

(A) (i) any person or group of persons (within the meaning of Rule 13d-3
promulgated by the SEC under the Securities Exchange Act of 1934, as amended),
other than the Investors or any Affiliates of the Investors or a person approved
in advance by the Majority Banks (a “Permitted Transferee”), shall have acquired
beneficial ownership (within the meaning of such Rule 13d-3) of 30% or more of
the equity interests of Quantum generally having the right to vote through the
acquisition of such equity interests from the Investors or any Affiliates of the
Investors; and (ii) the Investors and any Affiliates of the Investors shall,
collectively, cease to be the beneficial owners (within the meaning of such Rule
13d-3) of at least 30% or more of the equity interests of Quantum generally
having the right to vote by virtue of the sale or other transfer of equity
interests to

 

4



--------------------------------------------------------------------------------

any Person which is not an Investor, an Affiliate of the Investors or a
Permitted Transferee of the Investors; or

(B) Quantum shall cease to own directly or indirectly, at least 100% of the
Equity Interests of the Company or any of its Subsidiaries.

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Banks is or has been
granted or arises or has arisen, under or in connection with this Agreement, the
other Loan Documents, or otherwise to secure the Indebtedness.

“Collateral Documents” shall mean the Security Agreement, the Security Agreement
(Securities Account), the Guaranties, the Mortgages and all of the other
acknowledgments, certificates, financing statements, instruments and other
security documents executed by Company or any Guarantor in favor of the Agent
for the benefit of the Banks and delivered to the Agent, as security for the
Indebtedness, in each case as of the Effective Date or, from time to time,
subsequent thereto, in connection with such collateral documents, in each case,
as such collateral documents may be amended or otherwise modified from time to
time.

“Comerica Bank” shall mean Comerica Bank, a Michigan banking corporation, its
successors or assigns.

“Commitment” shall mean the Revolving Credit Aggregate Commitment.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of
Section 4001 of ERISA or which is part of a group which includes Company and
which is treated as a single employer under Section 414 of the Internal Revenue
Code.

“Company” is defined in the preamble.

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated basis in accordance with GAAP. Unless
otherwise specified herein, “Consolidated” and “Consolidating” shall refer to
Company and its Subsidiaries, determined on a Consolidated or Consolidating
basis, as the case may be.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Covenant Compliance Report” shall mean the report to be furnished by the
Company to the Agent pursuant to Section 7.2(a) hereof, in the form attached
hereto Exhibit L and certified by a Responsible Officer, which report shall
include, among other things, detailed calculations and the resultant ratios or
financial tests with respect to the financial covenants contained in Sections
7.9 through 7.13 and 8.7 of this Agreement, accompanied by such other
supplemental or supporting information as may be reasonably requested by Agent
or Majority Banks.

 

5



--------------------------------------------------------------------------------

“De Minimis Matters” shall mean any suits, actions, proceedings, investigations,
or other matters, the existence of which and any liability which may result
therefrom, would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

“Debt” shall mean, as of any applicable date of determination, all items of
indebtedness, obligation or liability of a Person, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities in accordance with GAAP,
including, without limitation, Capital Leases.

“Default” shall mean any event which with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.

“Defaulting Bank” is defined in Section 2.4(c).

“Distribution” is defined in Section 8.6 hereof.

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Advance” shall mean any Advance other than a Eurocurrency-based
Advance.

“Domestic Guarantors” shall mean the Guarantors excluding any Guarantor which is
a Foreign Subsidiary.

“Domestic Subsidiary(ies)” shall mean any direct or indirect Subsidiary of the
Company which is organized under the laws of the United States of America, or
any state, territory or other political subdivision thereof.

“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 5.1 through 5.10 have been satisfied.

“Eligible Securities Collateral” shall mean financial assets held in the
Securities Accounts which are subject to a first priority security interest in
favor of the Agent (for the benefit of the Banks) consisting of (a) certificates
of deposit, (b) money market funds, (c) commercial paper with a maturity of less
than one (1) year with an investment grade rating of not less than A from a
Rating Agency, (d) Governmental Obligations, (e) municipal bonds with a maturity
of not more than three (3) years with an investment grade rating of not less
than A from a Rating Agency and (f) corporate bonds with a maturity less than
three (3) years with an investment grade rating of not less than AA from a
Rating Agency.

“Eligible Accounts” shall mean an Account which has been included in a Borrowing
Base Certificate as an Eligible Account to determine the Borrowing Base, and as
to which Account, unless otherwise approved by Agent in its sole discretion, the
following is true and accurate as of the time it was utilized to determine the
Borrowing Base:

 

  (a)

such Account arose in the ordinary course of the business of the applicable
Borrowing Base Obligor out of either (i) a bona fide sale of Inventory (as
defined in the UCC) by such Borrowing Base Obligor, and in such case such
Inventory has in fact been shipped to the appropriate Account Debtor or the sale
has

 

6



--------------------------------------------------------------------------------

 

otherwise been consummated in accordance with such order, or (ii) services
performed by such Borrowing Base Obligor under an enforceable contract (written
or oral), and in such case such services have in fact been performed for the
appropriate Account Debtor in accordance with such contract;

 

  (b) such Account represents a legally valid and enforceable claim which is due
and owing to a Borrowing Base Obligor by such Account Debtor and for such amount
as is represented by the Company to Agent in the applicable Borrowing Base
Certificate;

 

  (c) it is evidenced by an invoice dated not later than the date of shipment of
the related Inventory or the performance of the services or other evidence of
billing acceptable to Agent giving rise to such Account and it is not owing more
than ninety (90) days after the date of the invoice corresponding to such
Account;

 

  (d) the unpaid balance of such Account as represented by the Company to Agent
in the applicable Borrowing Base Certificate is not subject to any defense,
counterclaim, setoff, contra account, credit, allowance or adjustment by the
Account Debtor because of returned, inferior or damaged Inventory or services,
or for any other reason, except for customary discounts allowed by the
applicable Borrowing Base Obligor in the ordinary course of business for prompt
payment;

 

  (e) the transactions leading to the creation of such Account comply with all
applicable local, state and federal laws and regulations of the jurisdiction in
which such Account was created where the failure to comply therewith could
reasonably be expected to impair the collectibility of such Account;

 

  (f) it is not an Account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, for unbilled sales, for progress billings, payable
at a future date in accordance with its terms, subject to a retainage or
holdback or insured by a surety company;

 

  (g) the applicable Borrowing Base Obligor has granted to the Agent pursuant to
or in accordance with the Collateral Documents (except to the extent not
required to do so thereunder) a perfected security interest in such Account
prior in right to all other persons or entities and such Account has not been
sold, transferred or otherwise assigned or encumbered by such Borrowing Base
Obligor, as applicable, to any person or entity other than pursuant to or in
accordance with the Collateral Documents or this Agreement;

 

  (h) it is not owing by an Account Debtor who, as of the date of determination,
has failed to pay twenty-five percent (25%) or more of the aggregate amount of
its Accounts owing to any Borrowing Base Obligor within ninety (90) days since
the original invoice date;

 

  (i)

such Account is not represented by any note, trade acceptance, draft or other
negotiable instrument or by any chattel paper, except any such as has been

 

7



--------------------------------------------------------------------------------

 

endorsed and delivered by any Borrowing Base Obligor pursuant to or in
accordance with the Collateral Documents or this Agreement on or prior to such
Account’s inclusion in any applicable Borrowing Base Certificate;

 

  (j) the Borrowing Base Obligors have not received, with respect to such
Account, any notice of the death of the related Account Debtor or any general
partner thereof, nor of the dissolution, liquidation, termination of existence,
insolvency, business failure, appointment of a receiver for any part of the
property of, assignment for the benefit of creditors by, or the filing of a
petition in bankruptcy or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against, such Account Debtor;

 

  (k) the Account Debtor on such Account is not:

 

  (i) an Affiliate of the Company or any of its Subsidiaries,

 

  (ii) unless the applicable Borrowing Base Obligor has complied with the
provisions of the Federal Assignment of Claims Act, the United States of America
or any department, agency, or instrumentality thereof,

 

  (iii) a citizen or resident of any jurisdiction other than one of the United
States or Canada, unless such Account is secured by a letter of credit or a
guaranty issued by a bank acceptable to the Agent and in form and substance
acceptable to the Agent, in its reasonable discretion, or

 

  (iv) an Account Debtor whose obligations the Agent, acting in its commercially
reasonable judgment, has notified the Company are not deemed to constitute an
Eligible Account because the collectibility of such Account is or will be
impaired;

 

  (l) such Account satisfies any other eligibility criteria established from
time to time by the Agent at the direction or with the concurrence of the
Majority Banks, all in accordance with ordinary and customary asset-based
lending standards, as reasonably determined by them; and

 

  (m) it is not for the sale of tooling.

Any Account which is at any time an Eligible Account but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account until such time, if ever, as Company provides Agent with
evidence satisfactory to the Agent that the foregoing requirements are once
again satisfied.

“Equity Interests” means, with respect to any Person, any and all shares, share
capital, interests, participations, warrants, options or other equivalents
(however designated) of capital stock of a corporation and any and all
equivalent ownership interests in a Person (other than a corporation).

 

8



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

“Eurocurrency-based Advance” shall mean any Advance which bears interest at the
Eurocurrency-based Rate.

“Eurocurrency-based Rate” shall mean a per annum interest rate which is equal to
the sum of one and one half percent (1  1/2%), plus (b) the quotient of:

 

  (A) the per annum interest rate at which deposits in the relevant eurocurrency
are offered to Agent’s Eurocurrency Lending Office by other prime banks in the
eurocurrency market in an amount comparable to the relevant Eurocurrency-based
Advance and for a period equal to the relevant Eurocurrency-Interest Period at
approximately 11:00 A.M. Detroit time two (2) Business Days prior to the first
day of such Eurocurrency-Interest Period, divided by

 

  (B) a percentage equal to 100% minus the maximum rate on such date at which
Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

such sum to be rounded upward, if necessary, to the nearest whole multiple of
1/100th of 1%.

“Eurocurrency-Interest Period” shall mean, for any Eurocurrency-based Advance,
an interest period of one, two or three months (or such other period as is
agreed to by Company and the Banks) as selected by the Company, for such
Eurocurrency-based Advance pursuant to Section 2.3 or 2.5 hereof, as the case
may be.

“Eurocurrency Lending Office” shall mean, (a) with respect to the Agent, Agent’s
office located at its Grand Caymans Branch or such other branch of Agent,
domestic or foreign, as it may hereafter designate as its Eurocurrency Lending
Office by written notice to Company and the Banks and (b) as to each of the
Banks, its office, branch or affiliate located at its address set forth on the
signature pages hereof (or identified thereon as its Eurocurrency Lending
Office), or at such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurocurrency Lending Office by written notice to
Company and Agent.

“Event of Default” shall mean each of the Events of Default specified in
Section 9.1 hereof.

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the

 

9



--------------------------------------------------------------------------------

Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it, all as conclusively determined by the Agent, such sum
to be rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%.

“Fee Letter” shall mean each fee letter in effect from time to time between
Company and the Agent or any Bank hereunder, as amended from time to time.

“Fees” shall mean the Letter of Credit Fees and the other fees and charges
payable by the Company to the Banks or Agent hereunder.

“Foreign Person” shall mean an Account Debtor which (i) does not maintain its
chief executive office in the United States of America, (ii) is not organized
under the laws of the United States of America, or any state thereof, or
(iii) is the government of any foreign country of sovereign state, or of any
state, province, municipality or other instrumentality thereof.

“Foreign Subsidiary(ies)” shall mean each Subsidiary of the Company which is not
a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, consistently applied; provided however that in the case of
determination of compliance with the financial covenants set forth in Sections
7.9 and 7.10 and 8.7, GAAP shall mean such accounting principles as in effect on
the Effective Date.

“Governmental Obligations” means noncallable direct general obligations of the
United States of America or obligations the payment of principal of and interest
on which is unconditionally guaranteed by the United States of America.

“Guarantor(s)” shall mean Quantum and its Subsidiaries and each Subsidiary of
Company which is required by the Banks to guarantee the obligations of the
Company hereunder and under the other Loan Documents.

“Guaranties” shall mean those certain guaranties of all outstanding Indebtedness
of the Company, executed and delivered (or to be executed and delivered) by the
Guarantors (whether by execution thereof, or by execution of the Joinder
Agreement attached as “Exhibit A” to the form of such Guaranty), to the Agent,
on behalf of the Banks, in the form annexed hereto as Exhibits “I-1” and “I-2”,
as amended from time to time.

“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and final, written directives issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by the Company
or any of its

 

10



--------------------------------------------------------------------------------

Subsidiaries, or any portion thereof including, without limitation, those
relating to soil, surface, subsurface ground water conditions and the condition
of the indoor and outdoor ambient air; any so-called “superfund” or “superlien”
law; and any other federal, state or local statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any Hazardous Material, as now or at any time
during the term of the Agreement in effect.

“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, commodity swap transaction, equity
transaction, equity index transaction, foreign exchange transaction, cap
transaction, floor transaction (including any option with respect to any of
these transactions and any combination of any of the foregoing) entered into by
the Company from time to time; provided that such transaction is entered into
for risk management purposes and not for speculative purposes.

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

“Indebtedness” shall mean all indebtedness and liabilities including interest,
fees and other charges (including interest accruing at the then applicable rate
provided in this Agreement or any other applicable Loan Document after the
Revolving Credit Maturity Date and interest accruing at the then applicable rate
provided in this Agreement or any other applicable Loan Document after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), arising under this Agreement or any of the other Loan
Documents, whether direct or indirect, absolute or contingent, of the Company or
any Guarantor to any of the Banks or Affiliates thereof or to the Agent, in any
manner and at any time, whether arising under this Agreement, or under the
Guaranty or any of the other Loan Documents, due or hereafter to become due, now
owing or that may hereafter be incurred by the Company or any Guarantor to, any
of the Banks or Affiliates thereof or to the Agent (and which shall be deemed to
include any liabilities of the Company or any Guarantor to any Bank arising in
connection with account overdrafts), and any judgments that may hereafter be
rendered on such indebtedness or any part thereof, with interest according to
the rates and terms specified, or as provided by law, any payment obligations,
if any, under Hedging Transactions evidenced by Bank Hedging Agreements, and any
and all consolidations, amendments, renewals, replacements, substitutions or
extensions of any of the foregoing; provided, however that for purposes of
calculating the Indebtedness outstanding under this Agreement or any of the
other Loan Documents, the direct and indirect and absolute and contingent
obligations of the Company and the Guarantors (whether direct or contingent)
shall be determined without duplication.

“Intercompany Loan” shall mean any loan (or advance in the nature of a loan) by
the Company to any Guarantor, or by any Subsidiary to the Company or to any
Guarantor, provided that each such loan or advance is subordinated in right of
payment and priority to the Indebtedness on terms and conditions satisfactory to
Agent and the Majority Banks.

“Intercompany Loans, Advances or Investments” shall mean any Intercompany Loan,
and any advance or investment by the Company or any Subsidiary (including
without limitation

 

11



--------------------------------------------------------------------------------

any guaranty of obligations or indebtedness to third parties) to or in another
Subsidiary (or by any Subsidiary to the Company).

“Intercompany Note” shall mean any promissory note issued or to be issued by the
Company or any Subsidiary to evidence an Intercompany Loan substantially in the
form of Exhibit K.

“Interest Period” shall mean (a) with respect to a Eurocurrency-based Advance, a
Eurocurrency-Interest Period, commencing on the day a Eurocurrency-based Advance
is made, or on the effective date of an election of the Eurocurrency-based Rate
made under Section 2.3 hereof, and (b) with respect to a Swing Line Advance
carried at the Quoted Rate, an interest period of 30 days (or any lesser number
of days agreed to in advance by the Company, Agent and the Swing Line Bank or
required under clause (iii) of the proviso to this definition); provided,
however that (i) any Interest Period which would otherwise end on a day which is
not a Business Day shall end on the next succeeding Business Day, except that as
to an Interest Period in respect of a Eurocurrency-based Advance, if the next
succeeding Business Day falls in another calendar month, such Interest Period
shall end on the next preceding Business Day, (ii) when an Interest Period in
respect of a Eurocurrency-based Advance begins on a day which has no numerically
corresponding day in the calendar month during which such Interest Period is to
end, it shall end on the last Business Day of such calendar month, (iii) with
respect to any Quoted Rate Advance, the last day of the applicable Interest
Period shall be on or before the last Business Day of the week in which such
Advance is made, and (iv) no Interest Period in respect of any Advance shall
extend beyond the Revolving Credit Maturity Date.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated thereunder.

“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any contingent obligation) in respect of any capital stock,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in stock or other ownership interests in
any other Person, including, without limitation, any investment made in exchange
for the issuance of shares of stock of such Person.

“Investor” shall mean any person or group of persons (within the meaning of Rule
13d-3 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended) who held beneficial ownership of at least 5% of the voting stock of
Quantum, or who was a director or employee of Quantum or its Subsidiaries on
February 28, 2005, and any affiliate of any such person.

“Issuing Bank” shall mean Comerica Bank in its capacity as issuer of one or more
Letters of Credit hereunder, or its successor designated by the Company and the
Banks.

“Issuing Office” shall mean such office as Issuing Bank shall designate as its
Issuing Office.

 

12



--------------------------------------------------------------------------------

“L/C Commission Rate” shall mean as of any date of determination thereof one and
one half percent (1  1/2%).

“Letter of Credit Agreement” shall mean, in respect of each Letter of Credit,
the application and related documentation satisfactory to the Issuing Bank of an
Account Party or Account Parties requesting Issuing Bank to issue such Letter of
Credit, as amended from time to time.

“Letter of Credit Documents” is defined in Section 3.7.

“Letter of Credit Fees” shall mean the fees payable to Agent for the accounts of
the Banks in connection with Letters of Credit pursuant to Section 3.4(a) and
(b) hereof.

“Letter of Credit Maximum Amount” shall mean Two Million Dollars ($2,000,000).

“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
(b) the aggregate face amount of all Letters of Credit requested but not yet
issued as of such date and (c) the aggregate amount of Reimbursement Obligations
which have not been reimbursed by the Company as of such date.

“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Bank in its capacity hereunder as issuer of a Letter of Credit as a
result of a draft or other demand for payment under any Letter of Credit.

“Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing
Bank at the request of or for the account of an Account Party or Account Parties
pursuant to Article 3 hereof.

“Lien” shall mean any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, option, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, Capitalized Lease, or any
other similar type of lien, charge, encumbrance, preferential or priority
arrangement, whether based on common law or statute.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranties,
the Collateral Documents, any Bank Hedging Agreement and any other documents,
certificates, instruments or agreements executed or delivered pursuant to or in
connection with any such document or this Agreement, as such documents may be
amended or otherwise modified from time to time.

“Loan Parties” shall mean the Company and each Guarantor and “Loan Party” shall
mean any one of them, as the context indicates or otherwise requires.

“Loan Value” shall mean with respect to Eligible Securities Collateral (a) 100%
with respect to financial assets described in subclauses (a) and (b) of the
definition of Eligible Securities Collateral, (b) 95% with respect to Eligible
Securities Collateral described in subclause (c) of the definition of Eligible
Securities Collateral, (c) 90% with respect to Eligible Securities Collateral
described in subclauses (d) and (e) of the definition of Eligible Securities

 

13



--------------------------------------------------------------------------------

Collateral and (d) 85% with respect to Eligible Securities Collateral described
in subclause (f) of the definition of Eligible Securities Collateral.

“Majority Banks” shall mean (a) so long as the Revolving Credit Aggregate
Commitment is outstanding hereunder, at any time Banks holding not less than
66 2/3% of the aggregate principal amount of the Revolving Credit Aggregate
Commitment and (b) if the Revolving Credit Aggregate Commitment has been
terminated, at any time Banks holding not less than 66 2/3% of the aggregate
principal amount of Indebtedness then outstanding hereunder (provided that, for
purposes of determining Majority Banks hereunder, Indebtedness outstanding under
the Swing Line or under any Letter of Credit shall be allocated among the Banks
based on their respective Percentages).

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business or financial condition of the Company and its Subsidiaries taken as a
whole, (b) the ability of the Company and the Guarantors to perform their
respective obligations under this Agreement when required to be performed,
including the Notes (if issued) or any other Loan Document to which either of
them is a party, or (c) the validity or enforceability of this Agreement, any of
the Notes (if issued) or any of the other Loan Documents or the rights or
remedies of the Agent or the Banks hereunder or thereunder.

“Mortgage(s)” shall mean the mortgage(s) and deeds of trust of real property
owned by the Company or any Guarantor in form satisfactory to the Agent (and
containing customary local law provisions for comparable transactions) as the
case may be, executed and delivered as of the date hereof, or executed and
delivered after the Effective Date by the Company or any Guarantor pursuant to
Section 7.17 hereof, as such mortgages may be amended or otherwise modified from
time to time and “Mortgage” shall mean any of them.

“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate
cash payments received by the Company and/or any Guarantor, as the case may be,
from such Asset Sale, net of the reasonable direct expenses of sale such as
commissions and pro rated property taxes and net of any taxes actually payable
by the Company or such Guarantor in respect of such sales, taking into account
the Company’s or such Guarantor’s losses, if any, which are available under
applicable law to reduce such gains.

“Net Income” of any Person for any period of determination shall mean, the net
income of such Person as determined in accordance with GAAP.

“Non-Defaulting Bank” is defined in Section 2.4(c).

“Notes” shall mean the Revolving Credit Notes and the Swing Line Notes.

“Offering” shall mean a secondary offering of Company’s stock which yields gross
proceeds to Company of $10,000,000 or more.

 

14



--------------------------------------------------------------------------------

“Operating Lease” shall mean any lease (or other arrangement conveying the right
to use) or real or personal property, or any combination thereof, which lease is
not required to be classified as a Capitalized Lease in accordance with GAAP.

“Pension Plan” shall mean any plan established and maintained by the Company or
any Subsidiary which is qualified under Section 401(a) of the Internal Revenue
Code and subject to the minimum funding standards of Section 412 of the Internal
Revenue Code.

“Percentage” shall mean with respect to each Bank, its percentage share, as set
forth on Schedule 1.2, as such Schedule may be revised from time to time by
Agent in accordance with Section 13.8.

“Permitted Investments” shall mean with respect to any Person:

 

  (a) Governmental Obligations;

 

  (b) Obligations of a state of the United States, the District of Columbia or
any possession of the United States, or any political subdivision thereof, which
are described in Section 103(a) of the Internal Revenue Code and are graded in
any of the highest three (3) major grades as determined by at least one Rating
Agency; or secured, as to payments of principal and interest, by a letter of
credit provided by a financial institution or insurance provided by a bond
insurance company which in each case is itself or its debt is rated in one of
the highest three (3) major grades as determined by at least one Rating Agency;

 

  (c) Banker’s acceptances, commercial accounts, demand deposit accounts, money
market accounts, certificates of deposit, or depository receipts issued by or
maintained with any Bank or a bank, trust company, savings and loan association,
savings bank or other financial institution whose deposits are insured by the
Federal Deposit Insurance Corporation and whose reported capital and surplus
equal at least $250,000,000, provided that such minimum capital and surplus
requirement shall not apply to demand deposit accounts maintained by the Company
or any of the Subsidiaries in the ordinary course of business;

 

  (d) Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies, and which
matures within 270 days after the date of issue;

 

  (e) Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced; and

 

  (f) Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (a) through (e) above.

 

15



--------------------------------------------------------------------------------

“Permitted Liens” shall mean with respect to any Person:

 

  (a) liens for taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings diligently pursued, provided that
provision for the payment of all such taxes has been made on the books of such
Person as may be required by GAAP;

 

  (b) mechanics’, materialmen’s, banker’s, carriers’, warehousemen’s and similar
liens and encumbrances arising in the ordinary course of business and securing
obligations of such Person that are not overdue for a period of more than 60
days or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest (i) any proceedings
commenced for the enforcement of such liens and encumbrances shall have been
duly suspended; and (ii) such provision for the payment of such liens and
encumbrances has been made on the books of such Person as may be required by
GAAP;

 

  (c) liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued, provided that in the case of any
such contest (i) any proceedings commenced for the enforcement of such liens
shall have been duly suspended; and (ii) such provision for the payment of such
liens has been made on the books of such Person as may be required by GAAP;

 

  (d) (i) liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations, bids, leases, fee and expense
arrangements with trustees and fiscal agents and other similar obligations
(exclusive of obligations incurred in connection with the borrowing of money,
any lease-purchase arrangements or the payment of the deferred purchase price of
property), provided that full provision for the payment of all such obligations
set forth in clauses (i) and (ii) has been made on the books of such Person as
may be required by GAAP;

 

  (e) minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which do not
materially interfere with the business of such Person;

 

  (f)

attachment, judgment and other similar non-tax liens arising in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such liens is and continues to be effectively stayed and bonded
on appeal in a manner satisfactory to Bank for the full amount thereof, the
validity and amount of the claims secured thereby are being actively contested
in good faith and by appropriate lawful proceedings, appropriate reserves are
established with respect to such liens, such liens do not materially impair the
operation of the

 

16



--------------------------------------------------------------------------------

 

Company’s business, and such liens are and remain junior in priority to the
liens in favor of the Bank; and

 

  (g) interests of lessors in leased equipment, including filings for
notification purposes.

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, or a government
or any agency or political subdivision thereof or other entity of any kind.

“Potential Financial Institution” is defined in Section 2.4(c).

“Prime-based Advance” shall mean an Advance which bears interest at the
Prime-based Rate.

“Prime-based Rate” shall mean, for any day, that rate of interest which is equal
to the greater of (i) the Prime Rate, minus one quarter of one percent (1/4%),
and (ii) the Alternate Base Rate.

“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.

“Purchasing Bank” shall have the meaning set forth in Section 11.7.

“Quantum” shall mean Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation.

“Quoted Rate” shall mean the rate of interest per annum offered by the Swing
Line Bank in its sole discretion with respect to a Swing Line Advance.

“Quoted Rate Advance” means any Swing Line Advance which bears interest at the
Quoted Rate.

“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the Agent.

“Register” is defined in Section 13.8(f) hereof.

“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letter of Credit Agreements (excluding for the
avoidance of doubt, amounts deemed to have been advanced under Section 3.6(a))
together with all other sums, fees, charges and amounts which may be owing to
the Issuing Bank under such Letter of Credit Agreement or this Agreement
relating to Letters of Credit.

 

17



--------------------------------------------------------------------------------

“Request for Advance” shall mean a Request for Revolving Credit Advance or a
Request for Swing Line Advance, as the context may indicate, or otherwise
require.

“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by the Company under Section 2.3 of this Agreement in the
form annexed hereto as Exhibit A, as amended or otherwise modified in accordance
with the terms hereof.

“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by the Company under Section 2.5(c) of this Agreement in the form
attached hereto as Exhibit D, as amended or otherwise modified in accordance
with the terms of this Agreement.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean the chief executive officer, chief financial
officer, treasurer or the president of the Company or Quantum, as applicable or
with respect to compliance with financial covenants, the chief financial officer
or the treasurer of the Company or Quantum, as applicable, or any other officer
having substantially the same authority and responsibility.

“Revolving Credit” shall mean the revolving credit loans to be advanced to the
Company by the applicable Banks pursuant to Article 2 hereof, in an aggregate
amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Revolving Credit Aggregate Commitment.

“Revolving Credit Advance” shall mean a borrowing requested by the Company and
made by the Banks under Section 2.1 of this Agreement, including without
limitation any readvance, refunding or conversion of such borrowing pursuant to
Section 2.3 hereof and any advance in respect of a Letter of Credit under
Section 3.6(a) hereof, and shall include, as applicable, a Eurocurrency-based
Advance and/or a Prime-based Advance.

“Revolving Credit Aggregate Commitment” shall mean Twenty Five Million Dollars
($25,000,000), subject to reduction or termination under Section 2.13 or 9.2
hereof.

“Revolving Credit Commitment Fee” shall mean the fees payable to Agent for
distribution to the Banks pursuant to Section 2.12 hereof.

“Revolving Credit Maturity Date” shall mean the earlier to occur of either
(i) September 1, 2008 or (ii) the date on which the Revolving Credit Aggregate
Commitment shall terminate in accordance with the provisions of this Agreement.

“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by the Company to each of the Banks in the form annexed
to this agreement as Exhibit B, as such notes may be amended or supplemented
from time to time, and any other notes issued in substitution, replacement or
renewal thereof from time to time.

 

18



--------------------------------------------------------------------------------

“Securities Accounts” shall mean the securities account #______________
maintained by Quantum with Smith Barney, a division of Citigroup Global Markets,
Inc. and the investment assistance securities account #________________
maintained in the name of Quantum with Comerica Bank.

“Security Agreement (Securities Account)” shall mean the collective reference to
the Security Agreements (Securities Account) in the form of attached Exhibit N
executed and delivered by Quantum to the Agent for the benefit of the Banks, as
amended or otherwise modified from time to time.

“Security Agreement” shall mean the Security Agreement substantially in the form
of the Security Agreement annexed hereto as Exhibit K executed and delivered by
the Company and the Guarantors (other than Quantum) in favor of the Agent, as
amended or otherwise modified from time to time.

“Subordination Agreement” shall mean any subordination agreement entered into
from time to time between Agent, for and on behalf of the Banks, and any holder
of Subordinated Debt, to evidence the subordination of such Subordinated Debt to
the Indebtedness hereunder, as each such subordination agreement may be amended
from time to time.

“Subordinated Debt” shall mean any Debt of the Company which has been
subordinated in right of payment and priority to the Indebtedness, all on terms
and conditions satisfactory to the Agent and the Majority Banks.

“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified or
supplemented from time to time in compliance with the terms of this Agreement.

“Subordinated Notes” shall mean any notes or instruments evidencing Subordinated
Debt as the same may be amended, modified or supplemented from time to time in
compliance with the terms of this Agreement.

“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company or any other business entity
of which more than fifty percent (50%) of the outstanding voting stock, share
capital, membership or other interests, as the case may be, is owned either
directly or indirectly by any Person or one or more of its Subsidiaries, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by any Person and/or its Subsidiaries. Unless
otherwise specified to the contrary herein or the context otherwise requires,
Subsidiary(ies) shall refer to each Person which is a Subsidiary of the Company.

“Swing Line” shall mean the revolving credit loans to be advanced to the Company
by the Swing Line Bank pursuant to Section 2.5 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount.

“Swing Line Advance” shall mean a borrowing made by Swing Line Bank to the
Company pursuant to Section 2.5 hereof.

 

19



--------------------------------------------------------------------------------

“Swing Line Bank” shall mean Comerica Bank in its capacity as lender under
Section 2.5 of this Agreement or its successor as lender of the Swing Line.

“Swing Line Maximum Amount” shall mean Five Million Dollars ($5,000,000).

“Swing Line Notes” shall mean the swing line notes which may be issued by the
Company at the request of Swing Line Bank pursuant to Section 2.5(a) hereof in
the form annexed hereto as Exhibit C, as the case may be, as such Notes may be
amended or supplemented from time to time, and any notes issued in substitution,
replacement or renewal thereof from time to time.

“Tangible Effective Net Worth” shall mean as of any date of determination,
Tangible Net Worth as of such date, plus the outstanding principal amount of the
Subordinated Debt as of such date.

“Tangible Net Worth” shall mean, as of any applicable date of determination, the
excess of (i) the net book value of all assets of Quantum and its Consolidated
Subsidiaries (other than receivables due from officers, employees and other
affiliated parties and patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill, deferred expenses, covenants not to
compete and similar intangible assets) after all appropriate deductions in
accordance with GAAP (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization), over (ii) all Debt of
Quantum and its Consolidated Subsidiaries.

 

  2. REVOLVING CREDIT

2.1 Commitment. Subject to the terms and conditions of this Agreement (including
without limitation Section 2.3 hereof), each Bank severally and for itself alone
agrees to make Advances of the Revolving Credit in Dollars to the Company from
time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the Revolving Credit Maturity Date in an aggregate
amount, not to exceed at any one time outstanding such Bank’s Revolving Credit
Percentage of the Revolving Credit Aggregate Commitment. Subject to the terms
and conditions set forth herein, advances, repayments and readvances may be made
under the Revolving Credit.

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness. (a) The Company
hereby unconditionally promises to pay to the Agent for the account of each Bank
the then unpaid principal amount of each Revolving Credit Advance (plus all
accrued and unpaid interest) of such Bank to the Company on the Revolving Credit
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement.

 

  (b) Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Company to the appropriate lending
office of such Bank resulting from each Revolving Credit Advance made by such
lending office of such Bank from time to time, including the amounts of
principal and interest payable thereon and paid to such Bank from time to time
under this Agreement.

 

20



--------------------------------------------------------------------------------

  (c) The Agent shall maintain the Register pursuant to Section 13.8(f), and a
subaccount therein for each Bank, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each Revolving Credit Advance made
hereunder, the type thereof and each Interest Period applicable to any
Eurocurrency-based Advance, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Bank hereunder in
respect of the Revolving Credit Advances and (iii) both the amount of any sum
received by the Agent hereunder from the Company in respect of the Revolving
Credit Advances and each Bank’s share thereof.

 

  (d) The entries made in the Register and the accounts of each Bank maintained
pursuant to paragraphs (b) and (c) of this Section 2.1 shall absent manifest
error, to the extent permitted by applicable law, be conclusive evidence of the
existence and amounts of the obligations of the Company therein recorded;
provided, however, that the failure of any Bank or the Agent to maintain the
Register or any such account, as applicable, or any error therein, shall not in
any manner affect the obligation of the Company to repay the Revolving Credit
Advances (and all other amounts owing with respect thereto) made to the Company
by the Banks in accordance with the terms of this Agreement.

 

  (e) The Company agrees that, upon written request to the Agent (with a copy to
the Company) by any Bank, the Company will execute and deliver, to such Bank, at
Company’s own expense, a Note evidencing the outstanding Revolving Credit
Advances owing to such Bank.

2.3 Requests for and Refundings and Conversions of Advances. The Company may
request an Advance of the Revolving Credit, refund any such Advance in the same
type of Advance or convert any such Advance to any other type of Advance of the
Revolving Credit only after delivery to Agent of a Request for Revolving Credit
Advance executed by a person previously authorized (in a writing delivered to
the Agent) by the Company to execute such Request, subject to the following:

 

  (a) each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance form annexed
hereto as Exhibit A, including without limitation:

 

  (i) the proposed date of such Advance, which must be a Business Day;

 

  (ii) whether such Advance is a refunding or conversion of an outstanding
Advance; and

 

  (iii) whether such Advance is to be a Prime-based Advance or a
Eurocurrency-based Advance, and, except in the case of a Prime-based Advance,
the first Interest Period applicable thereto.

 

  (b)

each such Request for Revolving Credit Advance shall be delivered to Agent by
1:00 p.m. (Detroit time) three (3) Business Days prior to the proposed date of

 

21



--------------------------------------------------------------------------------

 

Advance, except in the case of a Prime-based Advance, for which the Request for
Advance must be delivered by 11:00 a.m. (Detroit time) on such proposed date for
Advances;

 

  (c) on the proposed date of such Advance, after giving effect to all Advances
and Letters of Credit requested by the Company on such date (including, without
duplication, the deemed Advances funded by Agent under Section 3.6(a) hereof in
respect of the Company’s or an applicable Account Party’s reimbursement
obligation hereunder), the sum of (x) the aggregate principal amount of all
Advances of the Revolving Credit and of the Swing Line requested or outstanding
on such date plus (y) the Letter of Credit Obligations as of such date (the
“Credit Extensions”), shall not exceed lesser of the then applicable
(i) Borrowing Base and (ii) Revolving Credit Aggregate Commitment and the Credit
Extensions plus the aggregate amount of all extensions of credit by Comerica
Bank to Tecstar Manufacturing Canada Ltd under the Canada Agreement shall not
exceed the then applicable Revolving Credit Aggregate Commitment;

provided however, that, in the case of any Advance being applied to refund or
convert an outstanding Advance, the aggregate principal amount of such Advances
to be refunded or converted shall not be included for purposes of calculating
availability under this Section 2.3(c);

 

  (d) in the case of a Prime-based Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least $500,000;

 

  (e) in the case of a Eurocurrency-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding Advance of the Revolving
Credit to be then combined therewith having the same Applicable Interest Rate
and Interest Period, if any, shall be at least $1,000,000 (or a larger integral
multiples of $500,000) and at any one time there shall not be in effect more
than 3 Eurocurrency-based Rates and Eurocurrency-Interest Periods;

 

  (f) a Request for Revolving Credit Advance, once delivered to Agent, shall not
be revocable by the Company;

 

  (g) each Request for Revolving Credit Advance shall constitute a certification
by the Company, as of the date thereof that:

 

  (i) both before and after such Advance, the obligations of the Loan Parties
set forth in this Agreement and the other Loan Documents to which such Persons
are parties are valid, binding and enforceable obligations of such Loan Parties;

 

  (ii) all conditions to Advances of the Revolving Credit have been satisfied,
and shall remain satisfied to the date of such Advance (both before and after
giving effect to such Advance);

 

22



--------------------------------------------------------------------------------

  (iii) there is no Default or Event of Default in existence, and none will
exist upon the making of such Advance (both before and after giving effect to
such Advance);

 

  (iv) the representations and warranties contained in this Agreement and the
other Loan Documents are true and correct in all material respects and shall be
true and correct in all material respects as of the making of such Advance (both
before and after giving effect to such Advance), other than any representation
or warranty that expressly speaks only as of a different date; and

 

  (v) the execution of such Request for Advance will not violate the material
terms and conditions of any material contract, agreement or other borrowing of
the Company.

Agent, acting on behalf of the Banks, may, at its option, lend under this
Section 2.3 upon the telephone request of a person previously authorized (in a
writing delivered to the Agent) by the Company to make such requests and, in the
event Agent, acting on behalf of the Banks, makes any such Advance upon a
telephone request, the requesting officer shall fax to Agent, on the same day as
such telephone request, a Request for Advance. The Company hereby authorizes
Agent to disburse Advances under this Section 2.3 pursuant to the telephone
instructions of any person purporting to be a person identified by name on a
written list of persons authorized by the Company and delivered to Agent prior
to the date of such request to make Requests for Advance on behalf of the
Company. Notwithstanding the foregoing, the Company acknowledges that the
Company shall bear all risk of loss resulting from disbursements made upon any
telephone request. Each telephone request for an Advance shall constitute a
certification of the matters set forth in the Request for Revolving Credit
Advance form as of the date of such requested Advance.

Notwithstanding anything herein to the contrary, Company may select as the
Applicable Interest Rate only the Prime-based Rate until such time as the Agent
notifies Company in writing that it may select the Eurodollar-based Rate as the
Applicable Interest Rate.

2.4 Disbursement of Advances.

 

  (a) Upon receiving any Request for Revolving Credit Advance from the Company
under Section 2.3 hereof, Agent shall promptly notify each Bank by wire, telex
or telephone (confirmed by wire, telecopy or telex) of the amount of such
Advance to be made and the date such Advance is to be made by said Bank pursuant
to its Percentage of such Advance. Unless such Bank’s commitment to make
Advances of the Revolving Credit hereunder shall have been suspended or
terminated in accordance with this Agreement, each such Bank shall make
available the amount of its Percentage of each Advance in immediately available
funds to Agent, as follows:

 

  (i) for Domestic Advances, at the office of Agent located at One Detroit
Center, Detroit, Michigan 48226, not later than 3:00 p.m. (Detroit time) on the
date of such Advance; and

 

23



--------------------------------------------------------------------------------

  (ii) for Eurocurrency-based Advances, at the Agent’s Correspondent for the
account of the Eurocurrency Lending Office of the Agent, not later than 12 noon
(the time of the Agent’s Correspondent) on the date of such Advance.

 

  (b) Subject to submission of an executed Request for Revolving Credit Advance
by the Company without exceptions noted in the compliance certification therein,
Agent shall make available to the Company, the aggregate of the amounts so
received by it from the Banks in like funds and currencies:

 

  (i) for Domestic Advances, not later than 4:00 p.m. (Detroit time) on the date
of such Advance by credit to an account of Company maintained with Agent or to
such other account or third party as Company may reasonably direct; and

 

  (ii) for Eurocurrency-based Advances, not later than 4:00 p.m. (the time of
the Agent’s Correspondent) on the date of such Advance, by credit to an account
of the Company maintained with Agent’s Correspondent or to such other account or
third party as the Company may reasonably direct.

 

  (c) Agent shall deliver the documents and papers received by it for the
account of each Bank to such Bank or upon its order. Unless Agent shall have
been notified by any Bank prior to the date of any proposed Revolving Credit
Advance that such Bank does not intend to make available to Agent such Bank’s
Percentage of such Advance, Agent may assume that such Bank has made such amount
available to Agent on such date, as aforesaid and may, in reliance upon such
assumption, make available to the Company a corresponding amount. If such amount
is not in fact made available to Agent by such Bank, as aforesaid, Agent shall
be entitled to recover such amount on demand from such Bank. If such Bank does
not pay such amount forthwith upon Agent’s demand therefor and the Agent has in
fact made a corresponding amount available to the Company, the Agent shall
promptly notify the Company and the Company shall pay such amount to Agent, if
such notice is delivered to the Company prior to 1:00 p.m. (Detroit time) on a
Business Day, on the day such notice is received, and otherwise on the next
Business Day. Agent shall also be entitled to recover from such Bank or the
Company, as the case may be, but without duplication, interest on such amount in
respect of each day from the date such amount was made available by Agent to the
Company, to the date such amount is recovered by Agent, at a rate per annum
equal to:

 

  (i)

in the case of such Bank, for the first two (2) Business Days such amount
remains unpaid, with respect to Domestic Advances, the Federal Funds Effective
Rate, and with respect to Eurocurrency-based Advances, Agent’s

 

24



--------------------------------------------------------------------------------

 

aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or expenses incurred by Agent as a result of such failure to deliver funds
hereunder) of carrying such amount and thereafter, at the rate of interest then
applicable to such Revolving Credit Advances; and

 

  (ii) in the case of Company, the rate of interest then applicable to such
Advance of the Revolving Credit.

The obligation of any Bank to make any Advance of the Revolving Credit hereunder
shall not be affected by the failure of any other Bank to make any Advance
hereunder, and no Bank shall have any liability to the Company or any of its
Subsidiaries, the Agent, any other Bank, or any other party for another Bank’s
failure to make any loan or Advance hereunder. In the event any Bank shall fail
to advance any amounts required to be advanced in accordance with the terms of
this Article 2 (a “Defaulting Bank”), the Agent shall promptly provide written
notice thereof to the Company and to each other Bank (each such other Bank being
referred to in this Section as a “Non-Defaulting Bank”). Each Non-Defaulting
Bank shall have ten (10) Business Days from receipt of said notice to exercise
its option to agree to enter into an agreement pursuant to which the
Non-Defaulting Bank shall assume the Defaulting Bank’s rights and obligations
under this Agreement, its Notes and the other Loan Documents. The Non-Defaulting
Bank shall exercise such option by providing written notice of same to the
Defaulting Bank (and if there is more than one Non-Defaulting Bank, the
assignment agreement shall be entered into with the Non-Defaulting Bank who
first notifies the Defaulting Bank of its decision to exercise said option) and
to the Company. If no Non-Defaulting Bank shall exercise the above-described
option within the said ten (10) Business Day period and if the Company shall,
subject to Section 13.8(c) hereof, within sixty (60) days of delivering the
notice described above, advise such Defaulting Bank of another bank or financial
institution to which assignments are permitted pursuant to Section 13.8(c)
hereof and which is willing to assume such Defaulting Bank’s rights and
obligations under this Agreement, its Notes and the other Loan Documents (each
such bank or financial institution being hereinafter referred to as a “Potential
Financial Institution”), such Defaulting Bank shall, subject to Section 13.8(c),
assign its said rights and obligations to the Potential Financial Institution;
provided however that any such assignment shall not alter the Company’s remedies
vis a vis the Defaulting Bank.

2.5 Swing Line Advances. The Swing Line Bank shall, on the terms and subject to
the conditions hereinafter set forth (including without limitation
Section 2.5(c) hereof), make one or more advances (each such advance being a
“Swing Line Advance”) to the Company, from time to time on any Business Day
during the period from the date hereof to (but excluding) the Revolving Credit
Maturity Date in an amount not to exceed in the aggregate at any time
outstanding the Swing Line Maximum Amount. Swing Line Bank shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Company to Swing Line Bank resulting from each Swing Line
Advance of such Bank from time to time, including the amounts of principal and
interest payable thereon and paid to such Bank from time to time. The entries
made in such account or accounts of Swing Line Bank shall, to the extent
permitted by applicable law, be conclusive evidence, absent manifest error, of
the existence and amounts of

 

25



--------------------------------------------------------------------------------

the obligations of the Company therein recorded; provided, however, that the
failure of Swing Line Bank to maintain such account, as applicable, or any error
therein, shall not in any manner affect the obligation of the Company to repay
the Swing Line Advances (and all other amounts owing with respect thereto) made
to Company by Swing Line Bank in accordance with the terms of this Agreement.
Advances, repayments and readvances under the Swing Line may be made, subject to
the terms and conditions of this Agreement. Each Swing Line Advance shall mature
and the principal amount thereof shall be due and payable by the Company in the
case of any Quoted Rate Advance, on the last day of the Interest Period
applicable thereto (if any) and, in the case of any Prime-based Advance, on the
Revolving Credit Maturity Date. The provisions of this Section 2.5 shall not be
operative while there is only one (1) Bank.

The Company agrees that, upon the written request of Swing Line Bank, the
Company will execute and deliver to Swing Line Bank a Swing Line Note; provided,
that the delivery of such Swing Line Note shall not be a condition precedent to
the Effective Date.

 

  (a) Accrual of Interest. Each Swing Line Advance shall, from time to time
after the date of such Advance, bear interest at its Applicable Interest Rate.
The amount and date of each Swing Line Advance, its Applicable Interest Rate,
its Interest Period, if any, and the amount and date of any repayment shall be
noted on Swing Line Bank’s account maintained pursuant to Section 2.5(a), which
records will be conclusive evidence thereof, absent manifest error; provided,
however, that any failure by the Swing Line Bank to record any such information
shall not relieve the Company of its obligation to repay the outstanding
principal amount of such Advance, all interest accrued thereon and any amount
payable with respect thereto in accordance with the terms of this Agreement and
the other Loan Documents.

 

  (b) Requests for Swing Line Advances. The Company may request a Swing Line
Advance only after the delivery to Swing Line Bank of a Request for Swing Line
Advance executed by a person authorized (in a writing a copy of which has been
previously delivered to the Agent) by the Company to make such requests, subject
to the following:

 

  (i) each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance form annexed hereto as Exhibit D, including
without limitation:

 

  (A) the proposed date of such Swing Line Advance, which must be a Business
Day;

 

  (B) whether such Swing Line Advance is to be a Prime-based Advance or a Quoted
Rate Advance; and

 

  (C) in the case of a Quoted Rate Advance, the duration of the Interest Period
applicable thereto.

 

  (ii)

on the proposed date of such Swing Line Advance, after giving effect to all
Swing Line Advances requested by the Company on such date of

 

26



--------------------------------------------------------------------------------

 

determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount.

 

  (iii) on the proposed date of such Swing Line Advance, after giving effect to
all Advances and Letters of Credit requested by the Company on such date
(including, without duplication, deemed Advances made under Section 3.6(a)
hereof in respect of the Company’s or an applicable Account Party’s
reimbursement obligation hereunder) of determination, the sum of (x) the
aggregate principal amount of all Advances of the Revolving Credit and of the
Swing Line requested or outstanding on such date plus (y) the Letter of Credit
Obligations on such date shall not exceed the lesser of then applicable
(i) Borrowing Base and (ii) Revolving Credit Aggregate Commitment and the Credit
Extensions and the aggregate amount of all extensions of credit by Comerica Bank
to Tecstar Manufacturing Canada Ltd under the Canada Agreement shall not exceed
the then applicable Revolving Credit Aggregate Commitment;

 

  (iv) in the case of a Swing Line Advance that is a Prime-based Advance, the
principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least Fifty Thousand Dollars
($50,000) or such lesser amount as agreed to by Agent from time to time.

 

  (v) in the case of a Swing Line Advance that is a Quoted Rate Advance, the
principal amount of such Advance plus any other outstanding Advances of the
Swing Line to be then combined therewith having the same Applicable Interest
Rate and Interest Period, if any, shall be at least Fifty Thousand Dollars
($50,000) (or a larger integral multiple of Ten Thousand Dollars ($10,000) or
such lesser amount as agreed to by Agent from time to time, and at any one time
there shall not be in effect more than 2 Applicable Interest Rates and Interest
Periods;

 

  (vi) each such Request for Swing Line Advance shall be delivered to the Swing
Line Bank by 1:00 p.m. (Detroit time) on the proposed date of the Advance;

 

  (vii) each Request for Swing Line Advance, once delivered to Swing Line Bank,
shall be irrevocable by the Company, and shall constitute and include a
certification by the Company as of the date thereof that:

 

  (A) both before and after making such Swing Line Advance, the obligations of
the Loan Parties set forth in this Agreement and the other Loan Documents, are
valid, binding and enforceable obligations of such Loan Parties;

 

  (B) all conditions to the making of Swing Line Advances have been satisfied
(both before and after giving effect to such Advance);

 

27



--------------------------------------------------------------------------------

  (C) both before and after giving effect to such Swing Line Advance, there is
no Default or Event of Default in existence; and

 

  (D) both before and after giving effect to such Swing Line Advance, the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects, other than any
representation or warranty that expressly speaks only as of a different date.

Swing Line Bank, may, at its option, lend under this Section 2.5(c) upon the
telephone request of an authorized officer of Company and, in the event Swing
Line Bank makes any such Advance upon a telephone request, the requesting
officer shall, if so requested by Swing Line Bank, fax to Swing Line Bank, on
the same day as such telephone request, a Request for Swing Line Advance.
Company hereby authorizes Swing Line Bank to disburse Advances under this
Section 2.5(c) pursuant to the telephone instructions of any person purporting
to be a person identified by name on a written list of persons authorized by the
Company to make Requests for Advance on behalf of the Company. Notwithstanding
the foregoing, the Company acknowledges that Company shall bear all risk of loss
resulting from disbursements made upon any telephone request. Each telephone
request for an Advance shall constitute a certification of the matters set forth
in the Request for Swing Line Advance form as of the date of such requested
Advance. Swing Line Bank shall promptly deliver to Agent by telecopy a copy of
any Request for Advance received hereunder.

 

  (c) Disbursement of Swing Line Advances. Subject to submission of an executed
Request for Swing Line Advance by the Company without exceptions noted in the
compliance certification therein, Swing Line Bank shall make available to the
Company the amount so requested, in like funds and currencies, not later than
4:00 p.m. (Detroit time) on the date of such Advance by credit to an account of
the Company maintained with Agent or to such other account or third party as the
Company may reasonably direct in writing.

Swing Line Bank shall promptly notify Agent of any Swing Line Advance by
telephone, telex or telecopier.

 

  (d) Refunding of or Participation Interest in Swing Line Advances.

 

  (i)

The Agent, at any time in its sole and absolute discretion, may, in each case on
behalf of the Company (which hereby irrevocably directs the Agent to act on its
behalf) request each of the Banks (including the Swing Line Bank in its capacity
as a Bank) to make an Advance of the Revolving Credit to the Company, in an
amount equal to such Bank’s Percentage of the principal amount of the aggregate
Swing Line Advances outstanding on the date such notice is given (the “Refunded
Swing Line Advances”); provided however that Swing Line Advances which are
carried at the Quoted Rate which are converted to Revolving Credit Advances at
the request of the Agent at a time when no Default or Event of Default has
occurred and is continuing, shall not be subject to Section 11.1 and no

 

28



--------------------------------------------------------------------------------

 

losses, costs or expenses may be assessed by the Swing Line Bank against the
Company or the Banks as a consequence of such conversion. In the case of each
Refunded Swing Line Advance the applicable Advance of the Revolving Credit used
to refund such Swing Line Advance shall be a Prime-based Advance. In connection
with the making of any such Refunded Swing Line Advances or the purchase of a
participation interest in Swing Line Advances under Section 2.5(e)(ii) hereof,
the Swing Line Bank shall retain its claim against the Company for any unpaid
interest or fees in respect thereof accrued to the date of such refunding.
Unless any of the events described in Section 9.1(j) hereof shall have occurred
(in which event the procedures of subparagraph (ii) of this Section 2.5(e) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of an Advance of the Revolving Credit are then satisfied
but subject to Section 2.5(e)(iii), each Bank shall make the proceeds of its
Advance of the Revolving Credit available to the Agent for the benefit of the
Swing Line Bank at the office of the Agent specified in Section 2.4(a) hereof
prior to 11:00 a.m. Detroit time (for Domestic Advances) on the Business Day
next succeeding the date such notice is given, in immediately available funds.
The proceeds of such Advances of the Revolving Credit shall be immediately
applied to repay the Refunded Swing Line Advances in accordance with the
provisions of Section 10.1 hereof.

 

  (ii) If, prior to the making of an Advance of the Revolving Credit pursuant to
subparagraph (i) of this Section 2.5(e), one of the events described in
Section 9.1(j) hereof shall have occurred, each Bank will, on the date such
Advance of the Revolving Credit was to have been made, purchase from the Swing
Line Bank an undivided participating interest in each Swing Line Advance that
was to have been refunded in an amount equal to its Percentage of such Swing
Line Advance. Each Bank within the time periods specified in Section 2.5(e)(i)
hereof, as applicable, shall immediately transfer to the Agent, in immediately
available funds, the amount of its participation and upon receipt thereof the
Agent will deliver to such Bank a Swing Line Participation Certificate in the
form of Exhibit E evidencing such participation.

 

  (iii)

Each Bank’s obligation to make Advances of the Revolving Credit and to purchase
participation interests in accordance with clauses (i) and (ii) of this
Section 2.5(e) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against Swing Line
Bank, the Company or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of any Default or Event of Default; (iii) any adverse
change in the condition (financial or otherwise) of the Company or any other
Person; (iv) any breach of this Agreement by the Company or any other Person;
(v) any inability of the Company to satisfy the conditions precedent to
borrowing set forth in this

 

29



--------------------------------------------------------------------------------

 

Agreement on the date upon which such Advance is to be made or such
participating interest is to be purchased; (vi) the termination of the Revolving
Credit Aggregate Commitment hereunder; or (vii) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If any Bank does not make available to the Agent the amount required pursuant to
clause (i) or (ii) above, as the case may be, the Agent shall be entitled to
recover such amount on demand from such Bank, together with interest thereon for
each day from the date of non-payment until such amount is paid in full (x) for
the first two (2) Business Days such amount remains unpaid, at the Federal Funds
Effective Rate and (y) thereafter, at the rate of interest then applicable to
such Swing Line Advances. The obligation of any Bank to make available its pro
rata portion of the amounts required pursuant to clause (i) or (ii) above shall
not be affected by the failure of any other Bank to make such amounts available,
and no Bank shall have any liability to the Company and its Subsidiaries, the
Agent, the Swing Line Bank, or any other Bank or any other party for another
Bank’s failure to make the amounts required under clause (i) or (ii) available.

2.6 Prime-based Interest Payments. Interest on the unpaid balance of all
Prime-based Advances of the Revolving Credit and all Swing Line Advances carried
at the Prime-based Rate from time to time outstanding shall accrue from the date
of such Advance to the date repaid, at a per annum interest rate equal to the
Prime-based Rate, and shall be payable in immediately available funds commencing
on the first day of the month next succeeding the month during which the initial
Advance of the Revolving Credit or Swing Line Advance, as the case may be, is
made and on the first day of each month thereafter. Interest accruing at the
Prime-based Rate shall be computed on the basis of a 360 day year and assessed
for the actual number of days elapsed, and in such computation effect shall be
given to any change in the interest rate resulting from a change in the
Prime-based Rate on the date of such change in the Prime-based Rate.

2.7 Eurocurrency-based Interest Payments and Quoted Rate Interest Payments.

 

  (a) Interest on each Eurocurrency-based Advance of the Revolving Credit shall
accrue at its Eurocurrency-based Rate and shall be payable in immediately
available funds on the last day of the Interest Period applicable thereto.
Interest accruing at the Eurocurrency-based Rate shall be computed on the basis
of a 360 day year and assessed for the actual number of days elapsed from the
first day of the Interest Period applicable thereto to but not including the
last day thereof.

 

  (b) Interest on each Quoted Rate Advance of the Swing Line shall accrue at its
Quoted Rate and shall be payable in immediately available funds on the last day
of the Interest Period applicable thereto. Interest accruing at the Quoted Rate
shall be computed on the basis of a 360 day year and assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto to, but not including the last day thereof.

 

30



--------------------------------------------------------------------------------

2.8 Interest Payments on Conversions. Notwithstanding anything to the contrary
in the preceding sections, all accrued and unpaid interest on any Advance
refunded or converted pursuant to Section 2.3 or 2.5(e) hereof (except for
refundings or conversions of Prime-based Advances) shall be due and payable in
full on the date such Advance is refunded or converted.

2.9 Interest on Default. In the event and so long as any Event of Default shall
exist, in the case of any Event of Default under Sections 9.1(a) or 9.1(j),
immediately upon the occurrence thereof, and in the case of all other Events of
Default, upon notice from the Majority Banks, interest shall be payable on
demand on all Eurocurrency-based Advances of the Revolving Credit and Quoted
Rate Advances from time to time outstanding (and, to the extent delinquent, on
all other monetary obligations of Company hereunder and under the other Loan
Documents) at a per annum rate equal to the Applicable Interest Rate in respect
of each such Advance plus, in the case of Eurocurrency-based Advances, three
percent (3%) for the remainder of the then existing Interest Period, if any, and
at all other such times and for all Prime-based Advances from time to time
outstanding, at a per annum rate equal to the Prime-based Rate plus three
percent (3%).

2.10 Optional Prepayments. (a) Except as provided in Section 2.10(b) hereof, the
Company may prepay all or part of the outstanding principal of any Prime-based
Advance(s) of the Revolving Credit at any time. Subject to Section 11.1 hereof
and to the other terms and conditions of this Agreement, the Company may prepay
all or part of any Eurocurrency-based Advance of the Revolving Credit (subject
to not less than one (1) Business Day’s notice to Agent) provided that the
amount of any such partial prepayment shall be at least Two Hundred Fifty
Thousand Dollars ($250,000), and after giving effect to any such partial
prepayment, the unpaid portion of such Advance which is refunded or converted
under Section 2.3 hereof shall be at least One Million Dollars ($1,000,000).

 

  (b) The Company may prepay all or part of the outstanding principal of any
Swing Line Advance carried at the Prime-based Rate at any time.

 

  (c) The Company may prepay at any time all or part of the outstanding
principal of any Swing Line Advance carried at the Quoted Rate (subject to not
less than one (1) day’s notice to the Swing Line Bank) provided that the amount
of such prepayment shall be at least Ten Thousand Dollars ($10,000) and, after
giving effect to any such partial prepayment, the aggregate unpaid portion of
such Swing Line Advance shall be at least Fifty Thousand Dollars ($50,000).

 

  (d) Any prepayment of a Prime-based Advance made in accordance with this
Section shall be without premium or penalty and any prepayment of any other type
of Advance shall be subject to the provisions of Section 11.1.

2.11 Prime-based Advance in Absence of Election or Upon Default. If, (a) as to
any outstanding Eurocurrency-based Advance of the Revolving Credit, Agent has
not received payment of all outstanding principal and accrued interest on the
last day of the Interest Period applicable thereto, or does not receive a timely
Request for Advance meeting the requirements of Section 2.3 or 2.5(c) hereof
with respect to the refunding or conversion of such Advance, or (b) subject to
Section 2.9 hereof, if on the last day of the applicable Interest Period a
Default or an

 

31



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing, then, on the last day of
the applicable Interest Period the principal amount of any Eurocurrency-based
Advance which has not been prepaid shall, absent a contrary election of the
Majority Banks, be converted automatically to a Prime-based Advance and the
Agent shall thereafter promptly notify the Company of said action.

2.12 Revolving Credit Commitment Fee. From the Effective Date to the Revolving
Credit Maturity Date, the Company shall pay to the Agent for distribution to the
Banks pro-rata in accordance with their respective Percentages, a Revolving
Credit Commitment Fee quarterly in arrears commencing July 1, 2006 (in respect
of the prior calendar quarter or portion thereof), and on the first day of each
calendar quarter thereafter. The Revolving Credit Commitment Fee payable to each
Bank shall be determined by multiplying three sixteenths of one percent
(3/16%) times the average daily amount of the unused Revolving Credit Aggregate
Commitment then in effect (in determining the unused portion of the Revolving
Credit Aggregate Commitment, Letters of Credit shall be considered usage of the
Revolving Credit and Swing Line Advances shall not be considered usage of the
Revolving Credit). The Revolving Credit Commitment Fee shall be computed on the
basis of a year of three hundred sixty (360) days and assessed for the actual
number of days elapsed. Whenever any payment of the Revolving Credit Commitment
Fee shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next Business Day. Upon receipt of such
payment, Agent shall make prompt payment to each Bank of its share of the
Revolving Credit Commitment Fee based upon its respective Percentage. It is
expressly understood that the Revolving Credit Commitment Fees described in this
Section are not refundable under any circumstances.

2.13 Mandatory Repayment of Revolving Credit Advances. (a) If at any time and
for any reason the aggregate outstanding principal amount of Revolving Credit
Advances plus Swing Line Advances hereunder to the Company, plus the outstanding
Letter of Credit Obligations, shall exceed the then lesser of the then
(i) Borrowing Base and (ii) applicable Revolving Credit Aggregate Commitment or
if at any time the Credit Extensions plus the aggregate amount of the extensions
of credit under the Canada Agreement exceed the Revolving Credit Aggregate
Commitment, the Company shall immediately reduce any pending request for a
Revolving Credit Advance on such day by the amount of such excess and, to the
extent any excess remains thereafter, immediately repay an amount of the
Indebtedness equal to such excess and, to the extent such Indebtedness consists
of Letter of Credit Obligations, provide cash collateral on the basis set forth
in Section 9.2 hereof. The Company acknowledges that, in connection with any
repayment required hereunder, it shall also be responsible for the reimbursement
of any prepayment or other costs required under Section 11.1 hereof; provided,
however, that the Company shall, in order to reduce any such prepayment costs
and expenses, first prepay such portion of the Indebtedness then carried as a
Prime-based Advance, if any;

 

  (b)

To the extent that, on the date any mandatory repayment of the Revolving Credit
Advances under this Section 2.13 or payment pursuant to the terms of any of the
Collateral Documents is due, the Indebtedness under the Revolving Credit or any
other Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurocurrency-based Rate and no Default or Event of Default has occurred and is
continuing, the Company may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the Banks
(which shall be an interest-bearing account), on such terms and conditions

 

32



--------------------------------------------------------------------------------

 

as are reasonably acceptable to Agent and upon such deposit the obligation of
the Company to make such mandatory prepayment shall be deemed satisfied. Subject
to the terms and conditions of said cash collateral account, sums on deposit in
said cash collateral account shall be applied (until exhausted) to reduce the
principal balance of the Revolving Credit on the last day of each Interest
Period attributable to the Eurocurrency-based Advances of such Revolving
Advance, thereby avoiding breakage costs under Section 11.1 hereof.

2.14 Optional Reduction or Termination of Revolving Credit Aggregate Commitment.
The Company may upon at least five Business Days’ prior written notice to the
Agent, permanently reduce the Revolving Credit Aggregate Commitment in whole at
any time, or in part from time to time, without premium or penalty, provided
that: (i) each partial reduction of the Revolving Credit Aggregate Commitment
shall be in an aggregate amount equal to Two Million Dollars ($2,000,000) or a
larger integral multiple of Five Hundred Thousand Dollars ($500,000); (ii) each
reduction shall be accompanied by the payment of the Revolving Credit Commitment
Fee accrued to the date of such reduction; (iii) the Company shall prepay in
accordance with the terms hereof the amount, if any, by which the aggregate
unpaid principal amount of Advances (including, without duplication, any deemed
Advances made under Section 3.6 hereof) outstanding hereunder, plus the
aggregate undrawn amount of outstanding Letter of Credit Obligations, exceeds
the amount of the then applicable Revolving Credit Aggregate Commitment as so
reduced, together with interest thereon to the date of prepayment; (iv) no
reduction shall reduce the Revolving Credit Aggregate Commitment to an amount
which is less than the aggregate undrawn amount of any Letters of Credit
outstanding at such time; and (v) no such reduction shall reduce the Swing Line
Commitment unless the Company so elects; provided, however that if the
termination or reduction of the Revolving Credit Aggregate Commitment requires
the prepayment of a Eurocurrency-based Advance or a Quoted Rate Advance and such
termination or reduction is made on a day other than the last Business Day of
the then current Interest Period applicable to such Eurocurrency-based Advance
or such Quoted Rate Advance, then, pursuant to Section 11.1, the Company shall
compensate the Banks for any losses described in Section 11.1 or, the Company
may deposit the amount of such prepayment in a collateral account as provided in
Section 2.13(b). Reductions of the Revolving Credit Aggregate Commitment and any
accompanying prepayments of Advances of the Revolving Credit shall be
distributed by Agent to each Bank in accordance with such Bank’s Percentage
thereof, and will not be available for reinstatement by or readvance to the
Company, and any accompanying prepayments of Advances of the Swing Line shall be
distributed by Agent to the Swing Line Bank and will not be available for
reinstatement by or readvance to the Company. Any reductions of the Revolving
Credit Aggregate Commitment hereunder shall reduce each Bank’s portion thereof
proportionately (based on the applicable Percentages), and shall be permanent
and irrevocable. Any payments made pursuant to this Section shall be applied
first to outstanding Prime-based Advances under the Revolving Credit, next to
Swing Line Advances carried at the Prime-based Rate, next to Eurocurrency-based
Advances of the Revolving Credit and then to Swing Line Advances carried at the
Quoted Rate.

2.15 Use of Proceeds of Advances. Advances of the Revolving Credit (including
Swing Line Advances) shall be available for the working capital needs and
general corporate purposes of Company and its Subsidiaries who are Domestic
Guarantors.

 

33



--------------------------------------------------------------------------------

  3. LETTERS OF CREDIT

3.1 Letters of Credit. Subject to the terms and conditions of this Agreement,
Issuing Bank shall through the Issuing Office, at any time and from time to time
from and after the date hereof until thirty (30) days prior to the Revolving
Credit Maturity Date, upon the written request of an Account Party(ies)
accompanied by a duly executed Letter of Credit Agreement and such other
documentation related to the requested Letter of Credit as the Issuing Bank may
require, issue Letters of Credit in Dollars for the account of such Account
Party(ies), in an aggregate amount for all Letters of Credit issued hereunder at
any one time outstanding not to exceed the Letter of Credit Maximum Amount. Each
Letter of Credit shall be in a minimum face amount of Ten Thousand Dollars
($10,000) (or such lesser amount as may be agreed to by Issuing Bank) and each
Letter of Credit (including any renewal thereof) shall expire not later than the
first to occur of: (i) one year after the date of issuance thereof and (ii) ten
(10) Business Days prior to the Revolving Credit Maturity Date in effect on the
date of issuance thereof. The submission of all applications in respect of and
the issuance of each Letter of Credit hereunder shall be subject in all respects
to the International Standby Practices 98, and any successor documentation
thereto and to the extent not inconsistent therewith, the laws of the State of
Michigan. In the event of any conflict between this Agreement and any Letter of
Credit Document other than any Letter of Credit, this Agreement shall control.

3.2 Conditions to Issuance. No Letter of Credit shall be issued at the request
and for the account of any Account Party(ies) unless, as of the date of issuance
of such Letter of Credit:

 

  (a) in the case of any Account Party:

 

  (i) after giving effect to the Letter of Credit requested, the outstanding
Letter of Credit Obligations does not exceed the Letter of Credit Maximum
Amount; and

 

  (ii) after giving effect to the Letter of Credit requested, the outstanding
Letter of Credit Obligations on such date plus the aggregate amount of all
Revolving Credit Advances and Swing Line Advances (including, without
duplication, deemed Advances funded by Agent under Section 3.6(a) hereof in
respect of the Company’s or an applicable Account Party’s reimbursement
obligation hereunder) requested or outstanding on such date does not exceed the
lesser of the then applicable (i) Borrowing Base and (ii) Revolving Credit
Aggregate Commitment and the Credit Extensions and all extensions of credit by
Comerica Bank to Tecstar Manufacturing Canada Ltd under the Canada Agreement
shall not exceed the then applicable Revolving Credit Aggregate Commitment;

 

  (b) the obligations of the Loan Parties set forth in this Agreement and the
other Loan Documents are valid, binding and enforceable obligations of such Loan
Parties and the valid, binding and enforceable nature of this Agreement and the
other Loan Documents has not been disputed by the Company;

 

34



--------------------------------------------------------------------------------

  (c) the representations and warranties contained in this Agreement and the
other Loan Documents are true in all material respects as if made on such date
(other than any representation or warranty that expressly speaks only as of a
different date), and both immediately before and immediately after issuance of
the Letter of Credit requested, no Default or Event of Default exists;

 

  (d) the execution of the Letter of Credit Agreement with respect to the Letter
of Credit requested will not violate the terms and conditions of any contract,
agreement or other borrowing of the relevant Account Party;

 

  (e) the Account Party requesting the Letter of Credit shall have delivered to
Issuing Bank at its Issuing Office, not less than three (3) Business Days prior
to the requested date for issuance (or such shorter time as the Issuing Bank, in
its sole discretion, may permit), the Letter of Credit Agreement related
thereto, together with such other documents and materials as may be required
pursuant to the terms thereof, and the terms of the proposed Letter of Credit
shall be reasonably satisfactory to Issuing Bank;

 

  (f) no order, judgment or decree of any court, arbitrator or governmental
authority shall purport by its terms to enjoin or restrain Issuing Bank from
issuing the Letter of Credit requested, or any Bank from taking an assignment of
its Percentage thereof pursuant to Section 3.6 hereof, and no law, rule,
regulation, request or directive (whether or not having the force of law) shall
prohibit or request that Issuing Bank refrain from issuing, or any Bank refrain
from taking an assignment of its Percentage of, the Letter of Credit requested
or letters of credit generally;

 

  (g) there shall have been no introduction of or change in the interpretation
of any law or regulation that would make it unlawful or unduly burdensome for
the Issuing Bank to issue or any Bank to take an assignment of its Percentage of
the requested Letter of Credit, no declaration of a general banking moratorium
by banking authorities in the United States, Michigan or the respective
jurisdictions in which the Banks, the applicable Account Party and the
beneficiary of the requested Letter of Credit are located, and no establishment
of any new restrictions by any central bank or other governmental agency or
authority on transactions involving letters of credit or on banks materially
affecting the extension of credit by banks; and

 

  (h) Issuing Bank shall have received the issuance fees required in connection
with the issuance of such Letter of Credit pursuant to Section 3.4 hereof.

Each Letter of Credit Agreement submitted to Issuing Bank pursuant hereto shall
constitute the certification by the Company and the Account Party of the matters
set forth in Section 3.2 (a) through (d) hereof. The Agent shall be entitled to
rely on such certification without any duty of inquiry.

3.3 Notice. The Issuing Bank will deliver to the Agent, concurrently with or
promptly following its delivery of any Letter of Credit, a true and complete
copy of each Letter

 

35



--------------------------------------------------------------------------------

of Credit. Promptly upon its receipt thereof, Agent shall give notice,
substantially in the form attached as Exhibit F, to each Bank of the issuance of
each Letter of Credit, specifying the amount thereof and the amount of such
Bank’s Percentage thereof.

3.4 Letter of Credit Fees. The Company shall pay to the Agent for distribution
to the Banks in accordance with their Percentages, Letter of Credit Fees as
follows:

 

  (a) A per annum letter of credit fee of the L/C Commission Rate per annum with
respect to the undrawn amount of each Letter of Credit issued pursuant hereto
(based on the amount of each Letter of Credit).

 

  (b) At any time there are two (2) or more Banks, a letter of credit facing fee
in the amount equal to the greater of (i) $250 or (ii) one quarter of one
percent (.25%) on the face amount of each Letter of Credit to be retained by
Issuing Bank for its own account.

 

  (c) If any change in any law or regulation or in the interpretation thereof by
any court or administrative or governmental authority charged with the
administration thereof, adopted after the date hereof, shall either (i) impose,
modify or cause to be deemed applicable any reserve, special deposit, limitation
or similar requirement against letters of credit issued or participated in by,
or assets held by, or deposits in or for the account of, Issuing Bank or any
Revolving Credit Bank or (ii) impose on Issuing Bank or any Bank any other
condition regarding this Agreement, the Letters of Credit or any participations
in such Letters of Credit, and the result of any event referred to in clause
(i) or (ii) above shall be to increase the cost or expense to Issuing Bank or
such Bank of issuing or maintaining or participating in any of the Letters of
Credit (which increase in cost or expense shall be determined by the Issuing
Bank’s or such Bank’s reasonable allocation of the aggregate of such cost
increases and expenses resulting from such events), then, upon demand by the
Issuing Bank or such Bank, as the case may be, the applicable Account Party
shall, within thirty (30) days following demand for payment, pay to Issuing Bank
or such Bank, as the case may be, from time to time as specified by the Issuing
Bank or such Bank, additional amounts which shall be sufficient to compensate
the Issuing Bank or such Bank for such increased cost and expense, together with
interest on each such amount from ten days after the date such payment is due
until payment in full thereof at the Prime-based Rate. Each demand for payment
under this Section 3.4(c), shall be accompanied by a certificate of Issuing Bank
or the applicable Bank (as applicable) setting forth the amount of such
increased cost or expense incurred by the Issuing Bank or such Bank, as the case
may be, as a result of any event mentioned in clause (i) or (ii) above, and in
reasonable detail, the methodology for calculating and the calculation of such
amount, which certificate shall be prepared in good faith and shall be
conclusive evidence, absent manifest error, as to the amount thereof.

 

  (d)

All payments by the Company to the Agent for distribution to the Issuing Bank or
the Banks under this Section 3.4 shall be made in Dollars in immediately

 

36



--------------------------------------------------------------------------------

 

available funds at the Issuing Office or such other office of the Agent as may
be designated from time to time by written notice to the Company by the Agent.
The fees described in clauses (a) and (b) above shall be nonrefundable under all
circumstances and shall be payable upon the issuance of such Letter of Credit
and thereafter annually in advance. The fees due under clause (a) above shall be
determined by multiplying the Applicable Fee Percentage times the undrawn amount
of the face amount of each such Letter of Credit on the date of determination,
and shall be calculated on the basis of a 360 day year and assessed for the
actual number of days from the date of the issuance thereof to the stated
expiration thereof. The parties hereto acknowledge that any amendment or
extension to a Letter of Credit issued hereunder shall be treated as a new
Letter of Credit for the purposes of the letter of credit facing fee.

3.5 Other Fees. In connection with the Letters of Credit, and in addition to the
Letter of Credit Fees, the Company and the applicable Account Party(ies) shall
pay, for the sole account of the Issuing Bank, standard documentation,
administration, payment and cancellation charges assessed by Issuing Bank or the
Issuing Office, at the times, in the amounts and on the terms set forth or to be
set forth from time to time in the standard fee schedule of the Issuing Office
in effect from time to time and delivered to the relevant Account Party(ies).

3.6 Drawings and Demands for Payment Under Letters of Credit.

 

  (a) If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Company and each applicable
Account Party agree to pay to the Issuing Bank an amount equal to the amount
paid by the Issuing Bank in respect of such draft or other demand under such
Letter of Credit and all expenses paid or incurred by the Agent relative thereto
not later than 1:00 p.m. (Detroit time), on (i) the Business Day that the
Company receives notice of such presentment and honor, if such notice is
received prior to 11:00 a.m. (Detroit time) or (ii) the Business Day immediately
following the day that Company receives such notice, if such notice is not
received prior to such time. Unless the Company or the applicable Account Party
shall have made such payment to the Agent for the account of the Issuing Bank on
such day, upon each such payment by the Issuing Bank, the Agent shall be deemed
to have disbursed to the Company, and the Company shall be deemed to have
elected to substitute for the reimbursement obligation, with respect to the
applicable Letters of Credit denominated in Dollars, a Prime-based Advance of
the Revolving Credit for the account of the Banks in an amount equal to the
amount so paid by the Issuing Bank in respect of such draft or other demand
under such Letter of Credit. Such Prime-based Advance shall be deemed disbursed
notwithstanding any failure to satisfy any conditions for disbursement of any
Advance set forth in Section 2 hereof and, to the extent of the Advances so
disbursed, the reimbursement obligation of the Company or the applicable Account
Party under this Section 3.6 shall be deemed satisfied.

 

  (b)

If the Issuing Bank shall honor a draft or other demand for payment presented or
made under any Letter of Credit, the Issuing Bank shall provide notice thereof
to

 

37



--------------------------------------------------------------------------------

 

the Company and the applicable Account Party on the date such draft or demand is
honored, and to each Bank on such date unless the Company or applicable Account
Party shall have satisfied its reimbursement obligation under Section 3.6(a)
hereof by payment to the Agent on such date. The Issuing Bank shall further use
reasonable efforts to provide notice to the Company or applicable Account Party
prior to honoring any such draft or other demand for payment, but such notice,
or the failure to provide such notice, shall not, subject to Section 3.6(a),
affect the rights or obligations of the Issuing Bank with respect to any Letter
of Credit or the rights and obligations of the parties hereto, including without
limitation the obligations of the Company or applicable Account Party under
Section 3.6(a) hereof.

 

  (c) Upon issuance by the Issuing Bank of each Letter of Credit hereunder, each
Bank shall automatically acquire a pro rata participation interest in such
Letter of Credit and each related Letter of Credit Payment based on its
respective Percentage. Each Bank, on the date a draft or demand under any Letter
of Credit is honored (or the next succeeding Business Day if the notice required
to be given by Agent to the Banks under Section 3.6(b) hereof is not given to
the Banks prior to 2:00 p.m. (Detroit time) on such date of draft or demand),
shall make its Percentage of the amount paid by the Issuing Bank, and not
reimbursed by the Company or applicable Account Party on such day, in
immediately available funds at the principal office of the Agent for the account
of Issuing Bank. If and to the extent such Bank shall not have made such pro
rata portion available to the Agent, such Bank, the Company and the applicable
Account Party severally agree to pay to the Issuing Bank forthwith on demand
such amount together with interest thereon, for each day from the date such
amount was paid by the Issuing Bank until such amount is so made available to
the Agent at a per annum rate equal to the interest rate applicable during such
period to the related Advance deemed to have been disbursed under Section 3.6(a)
in respect of the reimbursement obligation of the Company and the applicable
Account Party, as set forth in Section 2.4(c)(i) or 2.4(c)(ii) hereof, as the
case may be. If such Bank shall pay such amount to the Agent for the account of
Issuing Bank together with such interest, if any, such amount so paid shall be
deemed to constitute an Advance by such Bank disbursed in respect of the
reimbursement obligation of the Company or applicable Account Party under
Section 3.6(a) hereof for purposes of this Agreement, effective as of the dates
applicable under said Section 3.6(a). The failure of any Bank to make its pro
rata portion of any such amount paid by the Issuing Bank available to the Agent
for the account of Issuing Bank shall not relieve any other Bank of its
obligation to make available its pro rata portion of such amount, but no Bank
shall be responsible for failure of any other Bank to make such pro rata portion
available to the Agent for the account of Issuing Bank.

Notwithstanding the foregoing however no Bank shall be deemed to have acquired a
participation in a Letter of Credit if, prior to the issuing of the Letter of
Credit by the Issuing Bank, the Agent or the Issuing Bank had obtained actual
knowledge that an Event of Default had occurred and was continuing; provided,
however that the Banks shall be deemed to have acquired such a participation

 

38



--------------------------------------------------------------------------------

upon the date of which such Event of Default has been waived by the requisite
Banks, as applicable.

 

  (d) Nothing in this Agreement shall be construed to require or authorize any
Bank to issue any Letter of Credit, it being recognized that the Issuing Bank
shall be the sole issuer of Letters of Credit under this Agreement.

3.7 Obligations Irrevocable. The obligations of the Company and any Account
Party to make payments to Agent for the account of Issuing Bank or the Banks
with respect to Letter of Credit Obligations under Section 3.6 hereof, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:

 

  (a) Any lack of validity or enforceability of any Letter of Credit or any
documentation relating to any Letter of Credit or to any transaction related in
any way to any Letter of Credit (the “Letter of Credit Documents”);

 

  (b) Any amendment, modification, waiver, consent, or any substitution,
exchange or release of or failure to perfect any interest in collateral or
security, with

 

  (c) The existence of any claim, setoff, defense or other right which the
Company or any Account Party may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any persons or entities for whom any such
beneficiary or any such transferee may be acting), the Agent, the Issuing Bank
or any Bank or any other person or entity, whether in connection with any of the
Letter of Credit Documents, the transactions contemplated herein or therein or
any unrelated transactions;

 

  (d) Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

  (e) Payment by the Issuing Bank to the beneficiary under any Letter of Credit
against presentation of documents which do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit;

 

  (f) Any failure, omission, delay or lack on the part of the Agent, Issuing
Bank or any Bank or any party to any of the Letter of Credit Documents to
enforce, assert or exercise any right, power or remedy conferred upon the Agent,
Issuing Bank, any Bank or any such party under this Agreement, any of the other
Loan Documents or any of the Letter of Credit Documents, or any other acts or
omissions on the part of the Agent, Issuing Bank, any Bank or any such party; or

 

  (g) Any other event or circumstance that would, in the absence of this
Section 3.7, result in the release or discharge by operation of law or otherwise
of the Company or any Account Party from the performance or observance of any
obligation, covenant or agreement contained in Section 3.6 hereof.

 

39



--------------------------------------------------------------------------------

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Company or any Account Party has or may
have against the beneficiary of any Letter of Credit shall be available
hereunder to the Company or any Account Party against the Agent, Issuing Bank or
any Bank. Nothing contained in this Section 3.7 shall be deemed a waiver of any
claim or to prevent Company or the Account Parties, after satisfaction in full
of the absolute and unconditional obligations of Company and the Account Parties
hereunder, from asserting in a separate action any claim, defense, set off or
other right which they (or any of them) may have against Agent or any Bank.

3.8 Risk Under Letters of Credit. (a) In the administration and handling of
Letters of Credit and any security therefor, or any documents or instruments
given in connection therewith, Issuing Bank shall have the sole right to take or
refrain from taking any and all actions under or upon the Letters of Credit.

 

  (b) Subject to other terms and conditions of this Agreement, Issuing Bank
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Bank’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, Issuing Bank shall
not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by Issuing Bank with due care
and Issuing Bank may rely upon any notice, communication, certificate or other
statement from the Company, any Account Party, beneficiaries of Letters of
Credit, or any other Person which Issuing Bank believes to be authentic. Issuing
Bank will, upon request, furnish the Banks with copies of Letter of Credit
Documents related thereto.

 

  (c) In connection with the issuance and administration of Letters of Credit
and the assignments hereunder, Issuing Bank makes no representation and shall
have no responsibility with respect to (i) the obligations of the Company or any
Account Party or the validity, sufficiency or enforceability of any document or
instrument given in connection therewith, or the taking of any action with
respect to same, (ii) the financial condition of, any representations made by,
or any act or omission of, the Company, the applicable Account Party or any
other Person, or (iii) any failure or delay in exercising any rights or powers
possessed by Issuing Bank in its capacity as issuer of Letters of Credit in the
absence of its gross negligence or willful misconduct. Each of the Banks
expressly acknowledges that it has made and will continue to make its own
evaluations of the Company’s and the Account Parties’ creditworthiness without
reliance on any representation of Issuing Bank or Issuing Bank’s officers,
agents and employees.

 

  (d)

If at any time Issuing Bank shall recover any part of any unreimbursed amount
for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, Agent or Issuing Bank, as the case may be, shall receive same
for the pro rata benefit of the Banks in accordance with their respective
Percentages and shall promptly deliver to each Bank its share thereof, less such
Bank’s pro rata share of

 

40



--------------------------------------------------------------------------------

 

the costs of such recovery, including court costs and attorney’s fees. If at any
time any Bank shall receive from any source whatsoever any payment on any such
unreimbursed amount or interest thereon in excess of such Bank’s Percentage of
such payment, such Bank will promptly pay over such excess to Agent, for
redistribution in accordance with this Agreement.

3.9 Indemnification. The Company and each Account Party hereby indemnifies and
agrees to hold harmless the Banks, the Issuing Bank and the Agent, and their
respective officers, directors, employees and agents (each an “L/C Indemnified
Person”), from and against any and all claims, damages, losses, liabilities,
costs or expenses of any kind or nature whatsoever which the Banks, the Issuing
Bank or the Agent or any such L/C Indemnified Person may incur or which may be
claimed against any of them by reason of or in connection with any Letter of
Credit (collectively, the “L/C Indemnified Amounts”), and none of the Issuing
Bank, any Bank or the Agent or any of their respective officers, directors,
employees or agents shall be liable or responsible for L/C Indemnified Amounts
relating to any of the following:

 

  (a) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;

 

  (b) the validity, sufficiency or genuineness of documents or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged;

 

  (c) payment by the Issuing Bank to the beneficiary under any Letter of Credit
against presentation of documents which do not strictly comply with the terms of
any Letter of Credit (unless such payment resulted from the gross negligence or
willful misconduct of the Issuing Bank), including failure of any documents to
bear any reference or adequate reference to such Letter of Credit;

 

  (d) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or

 

  (e) any other event or circumstance whatsoever arising in connection with any
Letter of Credit;

provided, however, that with respect to subparagraphs (a) through (e) hereof,
(i) neither the Company nor any of the Account Parties shall be required to
indemnify any L/C Indemnified Person for any L/C Indemnified Amounts to the
extent such amounts result from such L/C Indemnified Person’s gross negligence
or willful misconduct and (ii) the Agent and the Issuing Bank shall be liable to
the Company and the Account Parties to the extent, but only to the extent, of
any direct, as opposed to consequential or incidental, damages suffered by the
Company and the Account Parties which were caused by the Issuing Bank’s gross
negligence, or willful misconduct or by the Issuing Bank’s wrongful dishonor of
any Letter of Credit after the presentation to it by the beneficiary thereunder
of a draft or other demand for payment and other documentation strictly
complying with the terms and conditions of such Letter of Credit.

 

41



--------------------------------------------------------------------------------

  (f) It is understood that in making any payment under a Letter of Credit the
Issuing Bank will rely on documents presented to it under such Letter of Credit
as to any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.

3.10 Right of Reimbursement. Each Bank agrees to reimburse the Issuing Bank on
demand, pro rata in accordance with its respective Percentage, for (i) the
reasonable out-of-pocket costs and expenses of the Issuing Bank to be reimbursed
by the Company or any Account Party pursuant to any Letter of Credit Agreement
or any Letter of Credit, to the extent not reimbursed by the Company or any
Account Party and (ii) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, fees, reasonable out-of-pocket
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Issuing Bank in any way relating to or
arising out of this Agreement (including Section 3.6(c) hereof), any Letter of
Credit, any documentation or any transaction relating thereto, or any Letter of
Credit Agreement, to the extent not reimbursed by the Company or any Account
Party, except to the extent that such liabilities, losses, costs or expenses
were incurred by Issuing Bank as a result of Issuing Bank’s gross negligence or
willful misconduct or by the Issuing Bank’s wrongful dishonor of any Letter of
Credit after the presentation to it by the beneficiary thereunder of a draft or
other demand for payment and other documentation strictly complying with the
terms and conditions of such Letter of Credit.

 

  4. [RESERVED]

 

  5. CONDITIONS

The obligations of the Banks to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Bank to issue Letters of Credit are
subject to the following conditions:

5.1 Execution of Notes and this Agreement. Each of the Loan Parties shall have
executed and delivered to Agent for the account of each Bank requesting Notes,
the Revolving Credit Notes and the Swing Line Note, as applicable, and this
Agreement and the other Loan Documents to which that Loan Party is a party
(including all schedules, exhibits, certificates, opinions, financial statements
and other documents to be delivered pursuant hereto), and such Notes, and this
Agreement and the other Loan Documents shall be in full force and effect.

5.2 Corporate or Limited Liability Company Authority. Agent shall have received,
with a counterpart thereof for each Bank:

 

  (a) For each Loan Party, a certificate of its Secretary, Assistant Secretary
or member, as applicable, as to:

 

  (i)

resolutions of the board of directors or members of such Loan Party evidencing
approval of the transactions contemplated by this Agreement, approval of this
Agreement and the other Loan Documents to which such Loan Party is party and
authorizing the execution and delivery thereof and

 

42



--------------------------------------------------------------------------------

 

in the case of the Company, the borrowing of Advances and the requesting of
Letters of Credit hereunder,

 

  (ii) the incumbency and signature of the officers or members of such Loan
Party executing any Loan Document,

 

  (iii) a certificate of good standing or continued existence (or the equivalent
thereof) from the state of its organization, and from every state or other
jurisdiction listed on Schedule 5.2 hereof if issued by such jurisdiction,
subject to the limitations (as to qualification and authorization to do
business) contained in Section 6.1, and

 

  (iv) copies of such Loan Party’s articles of incorporation and bylaws or other
constitutional documents, as in effect on the Effective Date;

5.3 Collateral Documents, Guaranties and other Loan Documents. As security for
all Indebtedness, the Agent shall have received the following documents:

 

  (a) The following Collateral Documents:

 

  (i) the Guaranties, executed and delivered by the Guarantors;

 

  (ii) the Security Agreement, executed and delivered by the Company and the
Guarantors; and

 

  (iii) the Security Agreement (Securities Account) and any related account
control agreement;

 

  (iv) Subordination Agreements with respect to all Subordinated Debt;

 

  (b) A Mortgage for each property listed on Schedule 5.3(b), together, in each
case, with the following, for each such parcel, shall have been delivered to the
Agent, for and on behalf of the Banks:

 

  (i) ALTA mortgage title insurance policy from a title insurance company
reasonably satisfactory to the Agent and the Banks, without standard exceptions,
in an amount satisfactory to the Agent and the Banks, insuring the Agent’s
mortgage, to be a first lien on the subject property, subject only to those
exceptions, provided the same are available, acceptable to the Agent and the
Banks. The title policy shall contain, provided the same are available,
comprehensive, leasehold (if applicable) and any other endorsements required by
the Agent.

 

  (ii) Evidence of flood insurance, if required by applicable law.

 

  (c) If requested by the Agent, in the case of each leased property listed on
Schedule 5.3(c) hereto, lessor’s acknowledgments and consents in form and
substance reasonably acceptable to the Agent and the Banks.

 

43



--------------------------------------------------------------------------------

  (d) Certified copies of uniform commercial code requests for information, or a
similar search report certified by a party acceptable to the Agent, dated a date
reasonably near to the Effective Date, listing all effective financing
statements which name the Company or any Guarantor (under their present names or
under any previous names used within five (5) years prior to the date hereof) as
debtors and which are filed in the jurisdictions in which filings are to be made
pursuant to the Collateral Documents, together with (i) copies of such financing
statements, and (ii) executed Uniform Commercial Code (Form UCC-3) Termination
Statements, if any, necessary to release all Liens and other rights of any
Person in any Collateral described in the Collateral Documents previously
granted by any Person (other than Liens permitted by Section 8.2).

 

  (e) Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements)
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the Agent (for and on behalf of the Banks), a perfected
security interest in the Collateral thereunder shall have been delivered to the
Agent in a proper form for filing in each office in each jurisdiction listed in
Schedule 5.3(d), or other office, as the case may be.

5.4 Existing Credit Facilities. All existing Debt, other than Debt expressly
permitted hereunder, or Debt to be refinanced with the proceeds of an Advance of
the Revolving Credit, together with all interest, all prepayment premiums and
other amounts due and payable with respect thereto, shall have been paid in full
and the related commitments terminated and all Liens securing payment of any
such Debt shall have been released and the Agent shall have received all Uniform
Commercial Code Form UCC-3 termination statements or other instruments as may be
suitable or appropriate in connection therewith, or undertakings from the
applicable secured parties as to the termination and discharge thereof
satisfactory in form and substance to Agent.

5.5 Insurance. The Agent shall have received evidence satisfactory to it that
the Loan Parties have obtained the insurance policies required by Section 7.5
hereof and that such insurance policies are in full force and effect.

5.6 Compliance with Certain Documents and Agreements. The Loan Parties shall
have each performed and complied in all material respects with all agreements
and conditions contained in this Agreement and the other Loan Documents and
required to be performed or complied with by each of them (as of the applicable
date) and none of such parties shall be in material default in the performance
or compliance with any of the terms or provisions hereof or thereof.

5.7 [Reserved].

5.8 Company’s Certificate. The Agent shall have received, with a signed
counterpart for each Bank, a certificate of a Responsible Officer of the Company
dated the date of the initial Advance hereunder, stating that to the best of his
or her knowledge after due inquiry, (a) except to the extent set forth in any
post closing letter between the Company and the Agent, the conditions set forth
in this Section 5 have been satisfied; (b) the representations and warranties

 

44



--------------------------------------------------------------------------------

made by the Loan Parties in this Agreement or any of the other Loan Documents,
are true and correct in all material respects; (c) no Default or Event of
Default shall have occurred and be continuing; and (d) since January 31, 2006,
nothing shall have occurred which has had, or could reasonably be expected to
have, a Material Adverse Effect.

5.9 [Reserved].

5.10 Financial Statements. The Company shall have delivered to the Agent and
each Bank the interim financial statements of Quantum and its Subsidiaries for
the period ended January 31, 2006.

5.11 Securities Accounts. The Company shall have delivered to the Agent recent
account statements for each of the Securities Accounts.

5.12 Continuing Conditions. The obligations of the Banks to make Advances
(including the initial Advance) under this Agreement and the obligation of the
Issuing Bank to issue any Letters of Credit shall be subject to the continuing
conditions that:

 

  (a) No Default or Event of Default shall exist as of the date of the Advance
or the request for the Letter of Credit; and

 

  (b) Each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit as if made on and as
of such date (other than any representation or warranty that expressly speaks
only as of a different date).

 

  6. REPRESENTATIONS AND WARRANTIES

The Company represents and warrants and such representations and warranties
shall survive until the Revolving Credit Maturity Date and thereafter until the
expiration of all Letters of Credit and the final payment in full of the
Indebtedness and the performance by the Company of all other obligations under
this Agreement:

6.1 Corporate Authority. Each Loan Party is a corporation (or other business
entity) duly organized and existing in good standing under the laws of the state
or jurisdiction of its incorporation, and, other than as set forth on Schedule
6.1 hereto, each Loan Party is duly qualified and authorized to do business as a
foreign corporation in each jurisdiction where the character of its assets or
the nature of its activities makes such qualification and authorization
necessary and where failure to be so qualified would have a Material Adverse
Effect.

6.2 Due Authorization – Company. Execution, delivery and performance of this
Agreement, the other Loan Documents to which the Company is a party and the
issuance of the Notes by the Company (if requested) are within the Company’s
corporate powers, have been duly authorized, are not in contravention of any law
applicable to the Company or the terms of the Company’s organizational documents
and, except as have been previously obtained or as referred to in Section 6.13,
below, do not require the consent or approval, material to the

 

45



--------------------------------------------------------------------------------

transactions contemplated by this Agreement and the other Loan Documents, of any
governmental body, agency or authority.

6.3 Due Authorization — Guarantors. Execution, delivery and performance of the
Guaranty, and the other Loan Documents to which such Guarantor is a party, are
within the corporate or limited liability company powers of each such Guarantor,
have been duly authorized, are not in contravention of any law applicable to
such Guarantor or the terms of such Guarantor’s organizational documents, and,
except as have been previously obtained (or as referred to in Section 6.13
below), do not require the consent or approval, material to the transactions
contemplated by this Agreement and the other Loan Documents, of any governmental
body, agency or authority not previously obtained.

6.4 Good Title, No Liens. The property described in Schedules 5.3(b) hereof
constitutes all of the real property owned by the Company and its Subsidiaries
on the Effective Date. The Company and its Subsidiaries have good title to or a
valid leasehold interest in (or, in the case of any fee interest in real
property, good and marketable title to) all of their respective material assets,
subject to the exceptions stated in the next sentence. There are no security
interests in, liens, mortgages, or other encumbrances on and no financing
statements on file with respect to any of the assets owned by Company or the
Guarantors, except for (i) any defects that, individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect and
(ii) other Liens permitted pursuant to Section 8.2.

6.5 Taxes. Each of the Loan Parties has filed on or before their respective due
dates or within the applicable grace periods, all federal, state and foreign tax
returns which are required to be filed or has obtained extensions for filing
such tax returns and is not delinquent in filing such returns in accordance with
such extensions and has paid all material taxes which have become due pursuant
to those returns or pursuant to any assessments received by any such party, as
the case may be, to the extent such taxes have become due, except to the extent
such tax payments are being actively contested in good faith by appropriate
proceedings and with respect to which adequate provision has been made on the
books of such Loan Party or such other Subsidiary as may be required by GAAP.

6.6 No Defaults. There exists no material default under the provisions of any
instrument evidencing any outstanding indebtedness for borrowed money in excess
of $50,000 of any Loan Party or of any agreement relating thereto.

6.7 Enforceability of Agreement and Loan Documents — Company. This Agreement and
each of the other Loan Documents to which the Company is a party, have each been
duly executed and delivered by its duly authorized officers and constitute the
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or similar laws affecting the enforcement of creditor’s rights,
generally and by general principles of equity (regardless of whether enforcement
is considered in a proceeding in law or equity).

6.8 Enforceability of Loan Documents — Guarantors. The Loan Documents to which
each of the Guarantors is a party, have each been duly executed and delivered by
the duly

 

46



--------------------------------------------------------------------------------

authorized officers, members or managers, as the case may be, of each such
Guarantor and constitute the valid and binding obligations of each such
Guarantor, enforceable in accordance with their respective terms, except as
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditor’s rights, generally and by general principles of equity
(regardless of whether enforcement is considered in a proceeding in law or
equity).

6.9 Compliance with Laws. Except as disclosed on Schedule 6.9, each of the Loan
Parties has complied with all applicable federal, state and local laws,
ordinances, codes, rules, regulations and guidelines (including consent decrees
and administrative orders) including but not limited to Hazardous Material Laws,
except to the extent that failure to comply therewith would not have a Material
Adverse Effect.

6.10 Non-contravention — Company. The execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party by the
Company are not in contravention of the terms of any indenture, agreement or
undertaking to which the Company is a party or by which its properties are bound
or affected where such violation would reasonably be expected to have a Material
Adverse Effect.

6.11 Non-contravention — Guarantors. The execution, delivery and performance of
those Loan Documents signed by the Guarantors are not in contravention of the
terms of any indenture, agreement or undertaking to which any such Guarantor is
a party or by which it or its properties are bound or affected where such
violation would reasonably be expected to have a Material Adverse Effect.

6.12 No Litigation. Except for De Minimis Matters or as set forth on Schedule
6.12 hereof, there is no suit, action, proceeding, including, without
limitation, any bankruptcy proceeding, or governmental investigation pending
against or to the knowledge of the Company, threatened against any Loan Party
(other than any suit, action or proceeding in which such Loan Party is the
plaintiff and in which no counterclaim or cross-claim against such Loan Party
has been filed). Except as set forth on Schedule 6.12, there is not outstanding
against any Loan Party any judgment, decree, injunction, rule, or order of any
court, government, department, commission, agency, instrumentality or arbitrator
nor is any Loan Party in violation of any applicable law, regulation, ordinance,
order, injunction, decree or requirement of any governmental body or court where
such matters would reasonably be expected to have a Material Adverse Effect.

6.13 Consents, Approvals and Filings, Etc. Except as have been previously
obtained or for DeMinimis Matters and except for the consents of landlords with
respect to properties leased by Company and the Guarantors, no authorization,
consent, approval, license, qualification or formal exemption from, nor any
filing, declaration or registration with, any court, governmental agency or
regulatory authority or any securities exchange or any other person or party
(whether or not governmental) is required in connection with the execution,
delivery and performance: (i) by any of the Loan Parties of this Agreement, any
of the other Loan Documents to which they are a party, or any other documents or
instruments to be executed and or delivered by any such Loan Parties in
connection therewith or herewith; or (ii) by Loan Party, of the liens, pledges,
mortgages, security interests or other encumbrances granted,

 

47



--------------------------------------------------------------------------------

conveyed or otherwise established (or to be granted, conveyed or otherwise
established) by or under this Agreement or the other Loan Documents, except for
such filings to be made concurrently herewith as are required by the Collateral
Documents to perfect liens in favor of the Agent and except for such consents,
approvals or filings the failure of which to obtain would not have a Material
Adverse Effect. All such material authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations which have
previously been obtained or made, as the case may be, are in full force and
effect and are not the subject of any attack, or to the knowledge of the Company
threatened attack (in any material respect) by appeal or direct proceeding or
otherwise.

6.14 Agreements Affecting Financial Condition. As of the Effective Date, none of
the Loan Parties is party to any agreement or instrument or subject to any
charter or other corporate restriction which has a Material Adverse Effect.

6.15 No Investment Company or Margin Stock. None of the Loan Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. None of the Loan Parties is engaged principally, or as one of its
important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of any of the Advances will be used by any Loan Party to purchase or
carry margin stock or will be made available by any Loan Party or any of their
respective Subsidiaries in any manner to any other Person to enable or assist
such Person in purchasing or carrying margin stock. Terms for which meanings are
provided in Regulation U of the Board of Governors of the Federal Reserve System
or any regulations substituted therefor, as from time to time in effect, are
used in this paragraph with such meanings.

6.16 ERISA. None of the Loan Parties maintains or contributes to any Pension
Plan subject to Title IV of ERISA, except as set forth on Schedule 6.16 hereto;
and there is no accumulated funding deficiency within the meaning of ERISA, or
any outstanding liability with respect to any of the Pension Plans owed to the
PBGC or any successor thereto other than future premiums due and owing pursuant
to Section 4006 of ERISA, and no “reportable event” as defined in ERISA has
occurred with respect to any Pension Plan other than an event for which the
notice requirement has been waived by the PBGC. None of the Loan Parties has
engaged in a transaction with respect to any Pension Plan, other than a
transaction for which an exemption is available and has been obtained, which
could subject the Company or the Subsidiaries to a tax or penalty imposed by
Section 4975 of the Code or Section 502(i) of ERISA in an amount that would be
material. All Pension Plans are in material compliance with the requirements of
the Internal Revenue Code and ERISA.

6.17 Conditions Affecting Business or Properties. As of the Effective Date,
neither the respective businesses nor the properties of any Loan Party is
affected by any fire, explosion, accident, strike, lockout or other dispute,
drought, storm, hail, earthquake, embargo, Act of God, or other casualty (not
covered by insurance) which is reasonably likely to have a Material Adverse
Effect, or if such event or condition were to continue for more than ten
(10) additional days would reasonably be expected to have a Material Adverse
Effect.

 

48



--------------------------------------------------------------------------------

6.18 Environmental and Safety Matters. Except as set forth in Schedules 6.18 and
6.12 and except for such matters as are not reasonably likely to have a Material
Adverse Effect:

 

  (a) all facilities and property owned or leased by the Loan Parties are in
material compliance with all Hazardous Material Laws;

 

  (b) to the knowledge of the Company, there have been no unresolved and
outstanding past, and there are no pending or threatened

 

  (i) written claims, complaints, notices or requests for information received
by any Loan Party with respect to any alleged violation of any Hazardous
Material Law, or

 

  (ii) written complaints, notices or inquiries to any Loan Party regarding
potential liability of the Loan Parties under any Hazardous Material Law; and

 

  (c) to the knowledge of the Company, no conditions exist at, on or under any
property now or previously owned or leased by the Loan Parties which, with the
passage of time, or the giving of notice or both, are reasonably likely to give
rise to liability under any Hazardous Material Law or create a significant
adverse effect on the value of the property.

6.19 Subsidiaries. Except as disclosed on Schedule 6.19 hereto as of the
Effective Date, and thereafter, except as disclosed to the Agent in writing from
time to time, Company has no Subsidiaries.

6.20 Accuracy of Information. (a) Each of the financial statements furnished to
Agent and the Banks prior to the date of this Agreement, fairly presents in all
material respects (subject to year-end adjustments and the omission of notes
thereto in the case of interim statements) the financial condition of the
Company and its Subsidiaries and the results of their operations for the periods
covered thereby, and has been prepared in accordance with GAAP.

 

  (b) Since January 31, 2006, there has been no material adverse change in the
financial condition of Company and the Guarantors taken as a whole, to the best
knowledge of the Company, neither Company nor any of the Guarantors has any
material contingent obligations (including any liability for taxes) not
disclosed by or reserved against in Company’s financial statements for the
fiscal quarter ended January 31, 2006, except as set forth on Schedule 6.20
hereof, and at the present time there are no unrealized or anticipated losses
from any present commitment of Company or any of the Guarantors which contingent
obligations and losses in the aggregate would reasonably be expected to have a
Material Adverse Effect.

6.21 Labor Relations. None of the Loan Parties is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (i) no unfair labor practice complaint pending against the Loan Parties
or to the knowledge of Company, threatened against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against any of them or, to the knowledge of Company, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Company or any Guarantor or to the

 

49



--------------------------------------------------------------------------------

knowledge of Company, threatened against any of them and (iii) no union
representation question existing with respect to the employees of the Loan
Parties, in each case or in the aggregate which could reasonably be expected to
have a Material Adverse Effect.

6.22 Existing Debt. As of the Effective Date, Schedule 8.1(b) hereto sets forth
a true and complete list of all Debt for borrowed money (other than
Indebtedness) of the Company and the Guarantors as of the Effective Date that is
in excess of $50,000 for any one issue and is to remain outstanding after giving
effect to this transaction, in each case showing the aggregate principal amount
thereof and the name of the company (or issuer) and any other entity which
directly or indirectly guaranteed such debt.

6.23 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company and the Guarantors will each be
solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its business and all business in which it is about to
engage. This Agreement is being executed and delivered by the Company to Agent
and the Banks in good faith and in exchange for fair, equivalent consideration.
Neither the Company nor any Guarantor intends to nor does management of the
Company or any Guarantor believe it will incur debts beyond its ability to pay
as they mature. Neither the Company nor any Guarantor contemplates filing a
petition in bankruptcy or for an arrangement or reorganization under the
Bankruptcy Code or any similar law of any jurisdiction now or hereafter in
effect relating to the Company or any Guarantor, nor does the Company or any
Guarantor have any knowledge of any threatened bankruptcy or insolvency
proceedings against the Company or any Guarantor.

6.24 Senior Indebtedness. The Indebtedness constitutes Senior Indebtedness for
purposes of all Subordinated Debt.

 

  7. AFFIRMATIVE COVENANTS

The Company covenants and agrees that it will, and, as applicable, it will cause
each of the Loan Parties, until the Revolving Credit Maturity Date and
thereafter until expiration of all Letters of Credit and final payment in full
of the Indebtedness and the performance by the Company of all other obligations
under this Agreement and the other Loan Documents, to:

7.1 Financial Statements. Furnish to the Agent with sufficient copies for each
Bank:

 

  (a) as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Company a copy of the Company prepared
Consolidated and Consolidating financial statements of the Company and its
consolidated Subsidiaries as at the end of such year and the related Company
prepared statements of income, stockholders equity, and cash flows for such year
and underlying assumptions, setting forth in each case in comparative form the
figures for the previous year, certified by a Responsible Officer of Company as
being fairly stated in all material respects; and

 

  (b)

as soon as available, but in any event not later than forty five (45) days after
the end of each fiscal quarter, Company prepared unaudited Consolidated and

 

50



--------------------------------------------------------------------------------

 

Consolidating balance sheets of the Company and the Guarantors as at the end of
such fiscal quarter and the related unaudited statements of income, stockholders
equity and cash flows of the Company and the Guarantors for the portion of the
fiscal year through the end of such fiscal quarter, setting forth in each case
in comparative form the figures for the corresponding periods in the previous
year, and certified by a Responsible Officer of Company as being fairly stated
in all material respects; and

 

  (c) as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Quantum a copy of the audited Consolidated and
Consolidating financial statements of Quantum and its consolidated Subsidiaries
as at the end of such year and the related audited statements of income,
stockholders equity, and cash flows for such year and underlying assumptions,
setting forth in each case in comparative form the figures for the previous
year, certified as being fairly stated in all material respects by an
independent certified public accounting firm reasonably satisfactory to the
Agent and the Banks; and

 

  (d) as soon as available, but in any event not later than forty five (45) days
after the end of each fiscal quarter, internally prepared unaudited Consolidated
and Consolidating balance sheets of Quantum and its consolidated Subsidiaries as
at the end of such fiscal quarter and the related unaudited statements of
income, stockholders equity and cash flows of Quantum and its consolidated
Subsidiaries for the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding periods in the previous year, and certified by a Responsible
Officer of Quantum as being fairly stated in all material respects; and

 

  (e) as soon as available, but in any event not later than forty five (45) days
after the end of each fiscal quarter, Company prepared unaudited Consolidated
balance sheets of the Company and its consolidated Subsidiaries as at the end of
such fiscal quarter and the related unaudited statements of income and
stockholders equity of the Company and its consolidated Subsidiaries for the
portion of the fiscal year through the end of such fiscal quarter, setting forth
in each case in comparative form the figures for the corresponding periods in
the previous year, and certified by a Responsible Officer of Company as being
fairly stated in all material respects; and

 

  (f) as soon as available, but in any event not later than forty five (45) days
after the end of each fiscal quarter, an internally prepared unaudited balance
sheet of Quantum as at the end of such fiscal quarter and the related unaudited
statements of income, stockholders equity and cash flows of Quantum for the
portion of the fiscal year through the end of such fiscal quarter, setting forth
in each case in comparative form the figures for the corresponding periods in
the previous year, and certified by a Responsible Officer of Quantum as being
fairly stated in all material respects; and

 

51



--------------------------------------------------------------------------------

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by such officer and disclosed therein), provided however that the
financial statements delivered pursuant to clauses (b) and (d) hereof will not
be required to include footnotes and will be subject to year-end adjustments.

7.2 Certificates; Other Information. Furnish to the Agent with sufficient copies
for each Bank:

 

  (a) Within forty five (45) days after and as the end of each fiscal quarter, a
Covenant Compliance Report;

 

  (b) On or before May 31 of each year, the Company shall prepare and deliver to
the Agent and the Banks projections of the Company and its Subsidiaries for the
current fiscal year, on a quarter to quarter basis and for the following fiscal
year on an annual basis, including a balance sheet as at the end of each
relevant period and income statements and statements of cash flows for each
relevant period and for the period commencing at the beginning of the fiscal
year and ending on the last day of such relevant period;

 

  (c) Within twenty (20) days after and as of the end of each month agings of
Accounts and accounts payables of Quantum and the Borrowing Base Obligors, an
inventory report of Quantum and the Borrowing Base Obligors and any such
schedule shall be accompanied, if so requested by Agent by a true and correct
copy of the invoices evidencing Eligible Accounts and by evidence of delivery or
performance and other supporting detail satisfactory to Agent;

 

  (d) Within twenty (20) days after and as of the end of each month, a Borrowing
Base Certificate;

 

  (e) Within twenty (20) days after and as of the end of each month, an account
statement for the Securities Account;

 

  (f) Promptly upon receipt thereof, the Company shall deliver copies of all
significant reports submitted by the Company’s firm of certified public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Company and the Guarantors made by such accountants, including any comment
letter submitted by such accountants to managements in connection with their
services;

 

  (g) Promptly and in form to be reasonably satisfactory to the requesting Bank,
such additional financial and/or other information, or other reports as any Bank
may from time to time reasonably request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by

 

52



--------------------------------------------------------------------------------

appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company.

7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.

 

  (a) Continue to engage solely in the business now conducted by the Company or
the Guarantors and businesses related thereto and preserve, renew and keep in
full force and effect its existence, except as otherwise permitted pursuant to
Sections 8.4 and 8.5;

 

  (b) Take all reasonable action it deems necessary in its reasonable business
judgment to maintain all rights, privileges and franchises necessary in the
normal conduct of its business except as otherwise permitted pursuant to
Section 8.5 or where the failure to so maintain would not reasonably be expected
to have a Material Adverse Effect; and

 

  (c) Comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all material property it deems,
in its reasonable business judgment, useful and necessary in its business in
working order (ordinary wear and excepted), except where the failure to maintain
such property would not reasonably be expected to have a Material Adverse
Effect; and (b) maintain insurance coverage on its physical assets and against
other business risks in such amounts and of such types as are customarily
carried by companies similar in size and nature (including without limitation
casualty and public liability and property damage insurance), and in the event
of acquisition of additional property, real or personal, or of incurrence of
additional risks of any nature, increase such insurance coverage in such manner
and to such extent as prudent business judgment and present practice or any
applicable Requirements of Law would dictate, and in the case of all policies
covering any Collateral, all such insurance policies shall provide that the loss
payable thereunder shall be payable to Company or such Guarantor, and to the
Agent for the benefit of the Banks (Agent as mortgagee, or, in the case of
personal property interests, lender loss payee) as their respective interests
may appear, and certificates evidencing such policies, including all
endorsements thereto, to be deposited with Agent upon its request.

7.6 Inspection of Property; Books and Records, Discussions. Permit Agent and
each Bank, through their authorized attorneys, accountants and representatives
(a) at all reasonable times during normal business hours, upon the request of
Agent or such Bank, to examine Company’s and each Guarantor’s books, accounts,
records, ledgers and assets and properties of every kind and description
wherever located; (b) at reasonable times and intervals, upon the request of the
Majority Banks, to conduct full or partial Collateral audits of Company and the
Subsidiaries, with all reasonable costs and expenses of such audits to be
reimbursed by Company; and (c) permit Agent and each Bank or their authorized
representatives, at reasonable times and intervals, to visit all of their
respective offices, discuss their respective financial matters with their
respective officers and independent certified or chartered public accountants,
as applicable, and, by this provision, Company authorizes such accountants to
discuss the

 

53



--------------------------------------------------------------------------------

finances and affairs of Company and the Guarantors (provided that Company is
given an opportunity to participate in such discussions) and examine any of its
or their books and other corporate records. Notwithstanding the foregoing, all
information furnished to the Agent or the Banks hereunder shall be subject to
the undertaking of the Banks set forth in Section 13.11 hereof.

7.7 Notices. Promptly give notice to the Agent of:

 

  (a) the occurrence of any Default or Event of Default of which the Company or
any Guarantor has knowledge;

 

  (b) any (i) default or event of default under any Contractual Obligation of
Company or any Guarantor of which the Company or such Guarantor had knowledge or
(ii) litigation, investigation or proceeding which may exist at any time between
the Company or any Guarantor and any Governmental Authority or other third
party, which in either case, if not cured or if it is reasonably likely to be
adversely determined, as the case may be, would have a Material Adverse Effect
or (iii) any change in the financial condition of the Company or any of the
Guarantors since the date of the last audited financial statements delivered
pursuant to Section 7.1(a) hereof which could reasonably be expected to have a
Material Adverse Effect;

 

  (c) any event which the Company reasonably believes is reasonably likely to
have a Material Adverse Effect;

 

  (d) promptly after becoming aware of the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by the Company or any Subsidiary) which could reasonably
be expected to have a Material Adverse Effect upon the Company or any Subsidiary
setting forth the details of such position and the financial impact thereof;

 

  (e) not less than 10 days prior to the proposed effective date thereof, copies
of any proposed material amendments, restatements or other modification to the
Subordinated Debt Documents;

 

  (f) provide prompt written notice to the Agent of (i) all jurisdictions in
which the Company or any of the Guarantors becomes qualified after the Effective
Date to transact business, and (ii) any material change after the Effective Date
in the authorized and issued capital stock or other equity interests of the
Company or any of the Subsidiaries or any other material amendment to their
charter, by-laws or other organizational documents, such notice, in each case,
to identify the applicable jurisdictions, capital structures or amendments as
applicable.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company has taken or proposes to take with respect
thereto.

 

54



--------------------------------------------------------------------------------

7.8 Hazardous Material Laws.

 

  (a) Use and operate all of its facilities and properties in material
compliance with all applicable Hazardous Material Laws, keep all required
material permits, approvals, certificates, licenses and other authorizations
required under such Hazardous Material Laws in effect and remain in material
compliance therewith, and handle all Hazardous Materials in material compliance
with all applicable Hazardous Material Laws, in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

 

  (b) Promptly notify Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by the Company or any of the
Guarantors of a material nature relating to its facilities and properties or
compliance with Hazardous Material Laws;

 

  (c) To the extent necessary to materially comply with Hazardous Material Laws,
remediate or monitor contamination arising from a release or disposal of
Hazardous Material;

7.9 [Reserved].

7.10 Tangible Effective Net Worth. Commencing April 30, 2006, maintain as of the
end of each fiscal quarter a Tangible Effective Net Worth of not less than the
following amounts during the periods specified below:

 

Fiscal Quarter

   Amount

April 30, 2006

   $ 47,500,000

July 31, 2006

   $ 57,000,000

October 31, 2006 and thereafter

   $ 56,000,000

7.11 [Reserved].

7.12 [Reserved].

7.13 Paydown. During each month, Company shall cause the aggregate amount of the
Advances under this Agreement and the credit extensions under the Canada
Agreement to be less than Fifteen Million Dollars ($15,000,000) for at least
five (5) consecutive Business Days.

7.14 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary in connection with the execution, delivery and
performance by such Loan Parties, of this Agreement, the other Loan Documents,
or any other documents or instruments to be executed and/or delivered by such
Loan Parties in connection therewith or herewith, except where the failure to so
apply for, obtain or maintain would not reasonably be expected to have a
Material Adverse Effect.

7.15 Compliance with ERISA. Comply in all material respects with all applicable
requirements imposed by ERISA as presently in effect or hereafter promulgated or
the Internal

 

55



--------------------------------------------------------------------------------

Revenue Code, including, but not limited to, the minimum funding requirements of
any Pension Plan, except where the failure to comply is not likely to have a
Material Adverse Effect.

7.16 ERISA Notices. Promptly notify Agent upon the occurrence of any of the
following events if such event is likely to have a Material Adverse Effect:

 

  (a) the termination, other than a standard termination, as defined in ERISA,
of any Pension Plan subject to Subtitle C of Title IV of ERISA;

 

  (b) the Company’s or any Guarantor’s receipt of notice of the appointment of a
trustee by a United States District Court to administer any Pension Plan subject
to Title IV of ERISA;

 

  (c) the Company’s or any Guarantor’s receipt of notice of the commencement by
the Pension Benefit Guaranty Corporation, or any successor thereto, of any
proceeding to terminate any Pension Plan subject to Title IV of ERISA;

 

  (d) the failure of the Company or any Guarantor to make any payment in respect
of any Pension Plan required under Section 412 of the Internal Revenue Code;

 

  (e) the withdrawal of the Company or any Guarantor from any Multiemployer Plan
if the Company reasonably believes that such withdrawal would give rise to the
imposition of withdrawal liability with respect thereto; or

 

  (f) the occurrence of a “reportable event” which is required to be reported by
the Company under Section 4043 of ERISA as defined in ERISA other than any event
for which the reporting requirement has been waived by the PBGC or a “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code other than a transaction for which a statutory exemption is
available or an administrative exemption has been obtained which in either case
is likely to have a Material Adverse Effect.

7.17 Security; Defense of Collateral. Take such actions as the Agent or the
Majority Banks may from time to time reasonably request to establish and
maintain first perfected security interests in and Liens on all of its
Collateral, subject only to Permitted Liens and other liens permitted under
Section 8.2 hereof; and defend the Collateral from any Liens other than Liens
permitted by Section 8.2.

7.18 Use of Proceeds. Use all Advances of the Revolving Credit as set forth in
Section 2.15 hereof; and not use any portion of the proceeds of any such
advances for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
in any manner which violates the provisions of Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation.

 

56



--------------------------------------------------------------------------------

7.19 Future Subsidiaries; Additional Collateral.

 

  (a) With respect to each Person which becomes a Subsidiary of the Company
(directly or indirectly) subsequent to the Effective Date, within thirty
(30) days of the date such Person is created, acquired or otherwise becomes a
Subsidiary (whichever first occurs), cause such new Subsidiary to execute and
deliver to the Agent (x) a Joinder Agreement (attached to the Guaranty as
Exhibit A) whereby such Subsidiary becomes obligated as a Guarantor under the
Guaranty and (y) a joinder agreement to the Security Agreement;

 

  (b) With respect to real property located in the United States acquired by the
Company or any Guarantor after the Effective Date, not later than forty-five
(45) days after such property is acquired, the Company shall execute or cause to
be executed (unless waived by Agent and the Majority Banks) a Mortgage covering
such property, together with such real estate documentation listed on Schedule
7.19 hereto;

in each case in form reasonably satisfactory to the Agent and the Majority
Banks, in their reasonable discretion, together with such supporting
documentation, including without limitation corporate authority items,
certificates and opinions of counsel, as reasonably required by the Agent and
the Majority Banks and the Company shall take, or cause to be taken, such steps
as are necessary or advisable under applicable law to perfect the liens granted
under this Section 7.17.

7.20 Further Assurances. Execute and deliver or cause to be executed and
delivered to Agent within a reasonable time following Agent’s request, and at
the Company’s expense, such other documents or instruments as Agent may
reasonably require to effectuate more fully the purposes of this Agreement or
the other Loan Documents.

7.21 Bank Accounts. Maintain all of their principal bank accounts with the
Agent.

 

  8. NEGATIVE COVENANTS.

Company covenants and agrees that, until the Revolving Credit Maturity Date and
thereafter until expiration of all Letters of Credit and final payment in full
of the Indebtedness and the performance by Company and the Guarantors of all
other obligations under this Agreement and the other Loan Documents, it will
not, and will not permit any of its Subsidiaries or any of the other Loan
Parties, to:

8.1 Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:

 

  (a) Indebtedness under this Agreement and the other Loan Documents;

 

  (b) any Debt existing on the Effective Date and set forth in Schedule 8.1(b)
attached hereto and any renewals or refinancing of such Debt in amounts not
exceeding the scheduled amounts (less any required amortization according to the
terms thereof), on substantially the same terms as in effect on the Effective
Date and otherwise in compliance with this Agreement;

 

57



--------------------------------------------------------------------------------

  (c) Debt of the Company or a Guarantor, excluding Debt otherwise permitted
under this Section 8.1, incurred to finance the acquisition of fixed or capital
assets (whether pursuant to a loan or a Capitalized Lease), provided that the
aggregate amount of all such Debt shall not exceed One Million Dollars
($1,000,000) at any one time outstanding;

 

  (d) Subordinated Debt;

 

  (e) Debt under any Hedging Transactions;

 

  (f) Guarantee Obligations permitted under Section 8.3 or any other Loan
Document;

 

  (g) current unsecured trade, utility or nonextraordinary accounts payable
(including without limitation, operating leases and short term Debt owed to
vendors) arising in the ordinary course of Company’s or such Subsidiary’s
businesses;

 

  (h) Debt in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 7.3;

 

  (i) Debt arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 9.1;

 

  (j) Intercompany Loans, but only to the extent permitted under Section 8.8
hereof;

 

  (k) Non-current liabilities for post-employment healthcare and other insurance
benefits;

 

  (l) Debt secured by Permitted Liens; and

 

  (m) OEM floor plan financing for Regency Conversions, LLC as described on
attached Schedule 8.1(m).

8.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

 

  (a) Permitted Liens;

 

  (b) Liens securing Debt permitted by Section 8.1(c), provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital asset, (ii) such Liens do not at any time encumber any property
other than the property, equipment or improvements financed by such Debt, and
(iii) the principal amount of Debt secured by any such Lien shall at no time
exceed 100% of the original purchase price of such property, equipment or
improvements;

 

  (c) Liens in favor of Agent, as security for the Indebtedness (including
Indebtedness under any Bank Hedging Agreements);

 

58



--------------------------------------------------------------------------------

  (d) attachments, judgments and other similar Liens (other than any judgment
that is described in clause (h) of Section 9.1 and constitutes an Event of
Default thereunder), arising in connection with court proceedings, provided that
the execution or other enforcement of such Liens is effectively stayed within 30
days and claims secured thereby are being actively contested in good faith by
appropriate proceedings;

 

  (e) other Liens, existing on the Effective Date, set forth on Schedule 8.2
attached hereto and any renewals or refinancing of the Debt secured thereby in
amounts not exceeding the scheduled amounts (less any required amortization
according to the terms thereof), on substantially the same terms as in effect on
the Effective Date and otherwise in compliance with this Agreement;

 

  (f) any lien in favor of an OEM on any chassis supplied by the OEM to Regency
Conversions, LLC to the extent securing floor plan indebtedness to the OEM
incurred in connection with the acquisition of the chassis.

8.3 Limitation on Guarantee Obligations. Create, incur, assume or suffer to
exist any Guarantee Obligation except (a) the Guaranties, (b) Guarantee
Obligations not otherwise permitted under this Section 8.3 in respect of Debt
incurred by any Person, provided that the aggregate principal amount of such
Debt at any time outstanding does not exceed $500,000, (c) Guarantee Obligations
existing on June 30, 2005 and set forth on Schedule 8.3 hereof, and
(d) Guarantee Obligations arising with respect to customary indemnification and
purchase price adjustment obligations incurred in connection with any sale or
disposition of assets.

8.4 Acquisitions. Purchase or otherwise acquire or become obligated for the
purchase of all or substantially all or any material portion of the assets or
business interests of any Person, firm or corporation, or any shares of stock
(or other ownership interests) of any corporation, trusteeship or association,
or any business or going concern, or in any other manner effectuate an expansion
of present business in any material respect by acquisition.

8.5 Limitation on Mergers, other Fundamental Changes or Sale of Assets. Enter
into any merger or consolidation or convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired or make any material change in its capital structure or present method
of conducting business, except:

 

  (a) inventory leased or sold in the ordinary course of business;

 

  (b) obsolete or worn out property or equipment, or property or equipment no
longer useful in the conduct of Company’s or any Guarantor’s business to the
extent such dispositions do not exceed $500,000 during any single fiscal year of
Company;

 

  (c)

(i) mergers or consolidations of any Subsidiary with or into Company (so long as
Company shall be the continuing or surviving entity), and (ii) mergers or
consolidations of any Subsidiary with or into any Guarantor, so long as such

 

59



--------------------------------------------------------------------------------

 

Guarantor shall be the continuing or surviving entity; provided, however, that
at the time of each such merger or consolidation under sub-clauses (i) through
(ii) of this clause (c), both before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and no Domestic
Subsidiary may merger or consolidate with a Foreign Subsidiary;

 

  (d) any Subsidiary may liquidate or dissolve into the Company or any Domestic
Guarantor if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company;

 

  (e) provided that no Default or Event of Default has occurred and is
continuing at the time of each such sale (both before and after giving effect to
such Asset Sale), (i) Asset Sales in which the sales price is at least the fair
market value of the assets sold and the aggregate amount of such Asset Sales is
less than $500,000 in any fiscal year and the consideration received is cash or
cash equivalents and (ii) other Asset Sales approved by the Majority Banks; and

 

  (f) the sale or disposition of Permitted Investments and other cash
equivalents in the ordinary course of business.

8.6 Restricted Payments. Declare or make, or permit any Guarantor to, declare or
make any distributions, dividend, payment or other distribution of assets,
properties, cash, rights, obligations or securities (collectively,
“Distributions”) on account of any membership interests or any shares of any
class of its capital stock, as applicable, or issue, purchase, redeem or
otherwise acquire for value any membership interests or any shares of its
capital stock, as applicable, or any warrants, rights or options to acquire such
shares or membership interests, now or hereafter outstanding, except (a) the
Guarantors who are Subsidiaries of the Company may make Distributions to the
Company and (b) guaranteed payments under Section 707(c) of the Code required to
be made by Empire Coach Enterprises, LLC pursuant to its Operating Agreement or
any employment agreement to which it is a party and which are compensation
treated as distributions.

8.7 Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (excluding any
such asset acquired in connection with normal replacement and maintenance
programs properly charged to current operations) except for Capital Expenditures
which shall not exceed $3,000,000 during any fiscal year (determined on a
combined basis for Company and its Subsidiaries).

8.8 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person, firm, corporation or
other entity or association, other than:

 

  (a) Permitted Investments;

 

60



--------------------------------------------------------------------------------

  (b) Investments (including Intercompany Loans, Advances or Investments)
existing on the Effective Date and listed on Schedule 8.8 hereof;

 

  (c) extensions of trade credit in the ordinary course of business;

 

  (d) Investments in respect of Hedging Transactions;

 

  (e) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

  (f) loans and advances to employees, officers and directors of the Company or
any of the Guarantors in an aggregate amount not to exceed $250,000;

 

  (g) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business in an aggregate amount for
such deposits not to exceed $500,000 at any one time; and

 

  (h) Intercompany Loans.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.8 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

8.9 Transactions with Affiliates. Except as set forth in Schedule 8.9 (which
transactions described on Schedule 8.9 are on terms that are fair and reasonable
to the Company and the Guarantors), enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, or providing for the payment of any management or
other fee, with any Affiliate of a Company or any Subsidiary except
(a) transactions otherwise permitted under this Agreement; (b) transactions in
the ordinary course of Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than it
would obtain in a comparable arms length transaction from unrelated third
parties; and (c) transactions between or among Company and the Guarantors not
involving any other Affiliates.

8.10 Sale and Leaseback. Enter into any arrangement with any Person providing
for the leasing by the Company or any Subsidiary of real or personal property
which has been or is to be sold or transferred by the Company or such Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Company or such Subsidiary, as the case may be.

8.11 Limitation on Negative Pledge Clauses. After the Effective Date, except for
such agreements, documents or instruments which are in effect on the Effective
Date and which are set forth on Schedule 8.11 hereto, enter into any agreement,
document or instrument which would restrict or prevent the Company and its
Subsidiaries from granting Agent on behalf of Banks liens upon, security
interests in and pledges of their respective assets which are senior in priority
to all other Liens, except for Permitted Liens and any other agreements,
documents or

 

61



--------------------------------------------------------------------------------

instruments pursuant to which Liens not prohibited by the terms of this
Agreement are created, entered into, or allowed to exist.

8.12 Prepayment of Debts. Prepay, purchase, redeem or defease any Debt for money
borrowed (including without limitation any Subordinated Debt) or any capital
leases, excluding refinancings or renewals of such Debt in the same or lesser
amounts (and giving effect to any required amortization) on substantially the
same terms or on terms more favorable to the obligor thereunder, and otherwise
in compliance with this Agreement.

8.13 Amendment of Subordinated Debt Documents. Amend, modify or otherwise alter
(or suffer to be amended, modified or altered) any of the terms and conditions
of those documents or instruments evidencing or otherwise related to any Debt
set forth on Schedule 8.1, any Subordinated Debt, any provision thereof which in
any case could reasonably be expected to be adverse to the Banks, in any case
without the prior written approval of Agent and the Majority Banks.

8.14 Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any of the
Loan Parties (including the Company’s articles of incorporation), or any
documents delivered in connection with the transaction or any Permitted
Acquisition, except to the extent that any such amendment (i) does not violate
the terms and conditions of this Agreement or any of the other Loan Documents,
(ii) does not materially adversely affect the interest of the Banks as creditor
under this Agreement, the other Loan Documents or any other document or
instrument in any respect, or (iii) could not reasonably be expected to have a
Material Adverse Effect.

8.15 Fiscal Year. Change its fiscal year.

8.16 Restricted Subsidiaries. Permit Wheel to Wheel Parts.Com or Starcraft
Southwest, Inc. to conduct any business operations and nor make any additional
Investment in either of such Subsidiaries.

 

  9. DEFAULTS

9.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

 

  (a) non-payment when due of (i) the principal or interest on the Indebtedness
under the Revolving Credit (including the Swing Line), (ii) any Reimbursement
Obligation, or (iii) any Fees;

 

  (b) non-payment of any money by the Company under this Agreement or by Company
or any Guarantor under any of the other Loan Documents to which it is a party,
other than as set forth in subsection (a) above, within five (5) Business Days
after notice from Agent that the same is due and payable;

 

  (c)

(i) default in the observance or performance of any of the conditions, covenants
or agreements of Company set forth in Sections 7.2(c), 7.2(d), 7.4(a), 7.5, 7.6,
7.7(a), 7.10, 7.13, inclusive, 7.18, 7.21 or 8; or (ii) default in the
observance or

 

62



--------------------------------------------------------------------------------

 

performance of any of the conditions, covenants or agreements of Company set
forth in Sections 7.1(a), 7.1(a) or 7.2(a) and continuance thereof for ten
(10) days;

 

  (d) default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement by Company and continuance
thereof for a period of thirty (30) consecutive days after written notice from
Agent;

 

  (e) any representation or warranty made by Company or any Guarantor herein or
in any instrument submitted pursuant hereto proves untrue or misleading in any
material adverse respect when made;

 

  (f) default in the observance or performance of or failure to comply with any
of the conditions, covenants or agreements of Company or any Guarantor set forth
in any of the other Loan Documents, and the continuance thereof beyond any
period of grace or cure specified in any such document or, in the case of the
Collateral Documents, continuance thereof for a period of thirty (30) days after
written notice from Agent;

 

  (g) (i) default in the payment of any indebtedness for borrowed money (other
than Indebtedness hereunder, but including without limitation any Subordinated
Debt) of any Loan Party or any Guarantor in excess of Twenty Five Thousand
Dollars ($25,000) (or the equivalent thereof in any currency other than Dollars)
individually or in the aggregate when due (whether by acceleration or otherwise)
and continuance thereof beyond any applicable period of cure or (ii) failure to
comply with the terms of any other obligation of or Loan Party with respect to
any indebtedness for borrowed money (other than Indebtedness hereunder) in
excess of Twenty Five Thousand Dollars ($25,000) (or the equivalent thereof in
any currency other than Dollars) individually or in the aggregate, which
continues beyond any applicable period of cure and which would permit the holder
or holders thereto to accelerate such other indebtedness for borrowed money;

 

  (h) the rendering of any judgment(s) for the payment of money in excess of the
sum of Twenty Five Thousand Dollars ($25,000) (or the equivalent thereof in any
currency other than Dollars) individually or in the aggregate against any Loan
Party, and such judgments shall remain unpaid, unvacated, unbonded or unstayed
by appeal or otherwise for a period of thirty (30) consecutive days, except as
covered by adequate insurance with a reputable carrier as to which the relevant
insurance company has acknowledged coverage;

 

  (i)

the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined to constitute grounds for a distress termination by the PBGC of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of the Company or any Subsidiary for the benefit of any of its employees
or for the appointment by the appropriate United States District Court of a
trustee to administer such Pension Plan and such reportable event is not
corrected and such determination is not revoked within sixty (60) days after
notice thereof has been given to the plan administrator of such Pension Plan
(without limiting any of

 

63



--------------------------------------------------------------------------------

 

Agent’s or any Bank’s other rights or remedies hereunder), or (ii) the
institution of proceedings by the Pension Benefit Guaranty Corporation to
terminate any such Pension Plan or (iii) the appointment of a trustee by the
appropriate United States District Court to administer any such Pension Plan,
which in either case of (i), (ii) or (iii) could reasonably be expected to have
a Material Adverse Effect;

 

  (j) any Loan Party shall be dissolved or liquidated (or any judgment, order or
decree therefor shall be entered) or; if a creditors’ committee shall have been
appointed for the business of any Loan Party; or any Loan Party shall have made
a general assignment for the benefit of creditors or shall have been adjudicated
bankrupt and if not an adjudication based on a filing by a Loan Party it shall
not have been dismissed within sixty (60) days, or shall have filed a voluntary
petition in bankruptcy or for reorganization or to effect a plan or arrangement
with creditors or shall fail to pay its debts generally as such debts become due
in the ordinary course of business (except as contested in good faith and for
which adequate reserves are made in such party’s financial statements); or shall
file an answer to a creditor’s petition or other petition filed against it,
admitting the material allegations thereof for an adjudication in bankruptcy or
for reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of the applicable Loan
Party) and shall not have been removed within sixty (60) days; or if an order
shall be entered approving any petition for reorganization of any Loan Party and
shall not have been reversed or dismissed within sixty (60) days; or any Loan
Party shall take any action (corporate or other) authorizing or in furtherance
any of the actions described above in this subsection;

 

  (k) default in the observance or performance of or any failure to comply with
any of the conditions, covenants or agreements of any Subordinated Debt Holder
under the terms of any Subordination Agreement and continuance thereof for a
period of fifteen (15) days after written notice from Agent to the applicable
Subordinated Debt Holder and Company;

 

  (l) any material provision of any Collateral Document or any Guaranty shall at
any time for any reason cease to be valid, binding and enforceable against the
Company or any Guarantor (other than in accordance with the terms thereof), as
applicable, or the validity, binding effect or enforceability thereof shall be
contested by the Company or any Guarantor, or the Company or any Guarantor shall
deny that it has any or further liability or obligation under any Collateral
Document or the Guaranty, or any such Loan Document shall be terminated (other
than in accordance with the terms thereof), invalidated, revoked or set aside or
in any way cease to give or provide to the Banks and the Agent the benefits
purported to be created thereby; or

 

  (m) if the Agent or the Majority Banks shall deem themselves to be insecure;

 

64



--------------------------------------------------------------------------------

  (n) if there shall be any change for any reason whatsoever in the management
of Company or any Subsidiary which in the judgment or Agent or Majority Banks is
reasonably likely to have a Material Adverse Effect or if there shall occur a
Change of Control.

9.2 Exercise of Remedies. If an Event of Default has occurred and is continuing
hereunder: (a) the Agent may, and shall, upon being directed to do so by the
Majority Banks, declare the Commitments terminated; (b) the Agent may, and
shall, upon being directed to do so by the Majority Banks, declare the entire
unpaid principal Indebtedness, including the Notes, immediately due and payable,
without presentment, notice or demand, all of which are hereby expressly waived
by Company; (c) upon the occurrence of any Event of Default specified in
Section 9.1(j) and notwithstanding the lack of any declaration by Agent under
preceding clauses (a) or (b), the entire unpaid principal Indebtedness shall
become automatically and immediately due and payable, and the Commitments shall
be automatically and immediately terminated; (d) the Agent shall, upon being
directed to do so by the Majority Banks, demand immediate delivery of cash
collateral, and Company and each Account Party agrees to deliver such cash
collateral upon demand, in an amount equal to the maximum amount that may be
available to be drawn at any time prior to the stated expiry of all outstanding
Letters of Credit; and (e) the Agent may, and shall, if directed to do so by the
Majority Banks or the Banks, as applicable (subject to the terms hereof),
exercise any remedy permitted by this Agreement, the other Loan Documents or
law.

9.3 Rights Cumulative. No delay or failure of Agent and/or Banks in exercising
any right, power or privilege hereunder shall affect such right, power or
privilege, nor shall any single or partial exercise thereof preclude any further
exercise thereof, or the exercise of any other power, right or privilege. The
rights of Agent and Banks under this Agreement are cumulative and not exclusive
of any right or remedies which Banks would otherwise have.

9.4 Waiver by Company of Certain Laws. To the extent permitted by applicable
law, the Company hereby agrees to waive, and does hereby absolutely and
irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.

9.5 Waiver of Defaults. No Event of Default shall be waived by the Banks except
in a writing signed by an officer of the Agent in accordance with Section 13.10
hereof. No single or partial exercise of any right, power or privilege
hereunder, nor any delay in the exercise thereof, shall preclude other or
further exercise of their rights by Agent or the Banks. No waiver of any Event
of Default shall extend to any other or further Event of Default. No forbearance
on the part of the Agent or the Banks in enforcing any of their rights shall
constitute a waiver of any of their rights. Company expressly agrees that this
Section may be waived or modified only in accordance with Section 13.10 and may
not be waived or modified by the Banks or Agent by course of performance,
estoppel or otherwise.

 

65



--------------------------------------------------------------------------------

9.6 Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Bank may at any time and from time to time, without notice to the
Company but subject to the provisions of Section 10.3 hereof (any requirement
for such notice being expressly waived by the Company), setoff and apply against
any and all of the obligations of the Company now or hereafter existing under
this Agreement, whether owing to such Bank, any Affiliate of such Bank or any
other Bank or the Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank to or for the credit or the account of Company and any
property of Company from time to time in possession of such Bank, irrespective
of whether or not such deposits held or indebtedness owing by such Bank may be
contingent and unmatured and regardless of whether any Collateral then held by
Agent or any Bank is adequate to cover the Indebtedness. Promptly following any
such setoff, such Bank shall give written notice to Agent and to Company of the
occurrence thereof. The Company hereby grants to the Banks and the Agent a lien
on and security interest in all such deposits, indebtedness and property as
collateral security for the payment and performance of all of the obligations of
the Company under this Agreement. The rights of each Bank under this Section 9.6
are in addition to the other rights and remedies (including, without limitation,
other rights of setoff) which such Bank may have.

 

  10. PAYMENTS, RECOVERIES AND COLLECTIONS

10.1 Payment Procedure.

 

  (a) Except as otherwise provided herein, all payments by the Company in
respect of principal of, or interest on, any Advance in Dollars under the
Revolving Credit, or in respect of any Letter of Credit Obligations under the
Revolving Credit or Fees hereunder which are payable in Dollars shall be made
without setoff or counterclaim on the date specified for payment under this
Agreement not later than 1:00 p.m. (Detroit time) in Dollars in immediately
available funds to Agent, for the ratable account of the Banks, at Agent’s
office located at One Detroit Center, Detroit, Michigan 48226-3289. Upon receipt
of each such payment, the Agent shall make prompt payment to each applicable
Bank, or, in respect of Eurocurrency-based Advances, such Bank’s Eurocurrency
Lending Office, in like funds and currencies, of all amounts received by it for
the account of such Bank.

 

  (b)

Unless the Agent shall have been notified by Company prior to the date on which
any payment to be made by Company is due that Company does not intend to remit
such payment, the Agent may, in its sole discretion and without obligation to do
so, assume that the Company has remitted such payment when so due and the Agent
may, in reliance upon such assumption, make available to each Bank on such
payment date an amount equal to such Bank’s share of such assumed payment. If
Company has not in fact remitted such payment to the Agent each Bank shall
forthwith on demand repay to the Agent the amount of such assumed payment made
available or transferred to such Bank, together with the interest thereon, in
respect of each day from and including the date such amount was made available
by the Agent to such Bank to the date such amount is repaid to the Agent at a
rate per annum equal to (i) for Prime-based Advances, the Federal Funds
Effective Rate (daily average), as the same may vary from time to time,

 

66



--------------------------------------------------------------------------------

 

and (ii) with respect to Eurocurrency-based Advances or Quoted Rate Advances,
Agent’s aggregate marginal cost (including the cost of maintaining any required
reserves or deposit insurance and of any fees, penalties, overdraft charges or
other costs or expenses incurred by Agent) of carrying such amount.

 

  (c) Subject to the definition of Interest Period, whenever any payment to be
made hereunder shall otherwise be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing interest, if any, in connection with such
payment.

 

  (d) All payments to be made by Company under this Agreement or any of the
Notes (including without limitation payments under the Swing Line) shall be made
without setoff or counterclaim, as aforesaid, and, subject to full compliance by
each Bank (and each assignee and participant pursuant to Section 13.8) with
Section 13.12, without deduction for or on account of any present or future
withholding or other taxes of any nature imposed by any governmental authority
or of any political subdivision thereof or any federation or organization of
which such governmental authority may at the time of payment be a member (other
than any net income, net profits or franchise taxes imposed on the Agent or any
Bank as a result of a present or former connection between the Agent or such
Bank and the governmental authority, political subdivision, federation or
organization imposing such taxes), unless Company is compelled by law to make
payment subject to such tax. In such event, Company shall:

 

  (i) pay to the Agent for Agent’s own account and/or, as the case may be, for
the account of the Banks (and, in the case of Advances of the Swing Line, pay to
the Swing Line Bank which funded such Advances) such additional amounts as may
be necessary to ensure that the Agent and/or such Bank or Banks receive a net
amount equal to the full amount which would have been receivable had payment not
been made subject to such tax; and

 

  (ii) remit such tax to the relevant taxing authorities according to applicable
law, and send to the Agent or the applicable Bank (including the Swing Line
Bank) or Banks, as the case may be, such certificates or certified copy receipts
as the Agent or such Bank or Banks shall reasonably require as proof of the
payment by the Company, of any such taxes payable by the Company.

As used herein, the terms “tax”, “taxes” and “taxation” include all taxes (other
than taxes on or measured by the overall income of a Person), levies, imposts,
duties, charges, fees, deductions and withholdings and any restrictions or
conditions resulting in a charge together with interest (and any taxes payable
upon the amounts paid or payable pursuant to this Section 10.1) thereon, or the
payment or delivery of funds into or out of any jurisdiction other than the
United States (whether assessed against any of the Company, Agent or any of the
Banks). Company shall be reimbursed by the applicable Bank for any payment made
by Company under this Section 10.1 if the applicable Bank is not in compliance
with its obligations under Section 13.12.

 

67



--------------------------------------------------------------------------------

10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, after an Event of Default and the exercise of
remedies pursuant to Article 9 of this Agreement or the other Loan Documents,
the proceeds of any Collateral, together with any offsets, voluntary payments by
Company or any Subsidiary of the Company or others and any other sums received
or collected in respect of the Indebtedness, shall be applied, first, to the
Indebtedness under the Revolving Credit (including the Swing Line), and any
Reimbursement Obligations on a pro rata basis (or in such order and manner as
determined by the Majority Banks; subject, however, to the applicable
Percentages of the loans held by each of the Banks), next, to any other
Indebtedness on a pro rata basis, and then, if there is any excess, to Company
and the Subsidiaries, as the case may be. Subject to the terms of this
Section 10.2, the application of such proceeds and other sums to the Advances of
the Revolving Credit, the Reimbursement Obligations and under any Bank Hedging
Agreements shall be based on each Bank’s Percentage of the aggregate of the
loans.

10.3 Pro-rata Recovery. If any Bank shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of principal of, or interest on, any of the Indebtedness in excess of
its pro rata share of payments then or thereafter obtained by all Banks upon
principal of and interest on all Indebtedness, such Bank shall purchase from the
other Banks such participations in the Revolving Credit and/or Reimbursement
Obligation held by them as shall be necessary to cause such purchasing Bank to
share the excess payment or other recovery ratably with the Percentage with each
of them in accordance with the applicable Percentages of the Banks; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing holder, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

  11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS

11.1 Reimbursement of Prepayment Costs. If the Company makes any payment of
principal with respect to any Eurocurrency-based Advance or Quoted Rate Advance
on any day other than the last day of the Interest Period applicable thereto
(whether voluntarily, by acceleration, or otherwise), or if the Company converts
or refunds (or attempts to convert or refund) any such Advance on any day other
than the last day of the Interest Period applicable thereto; or if the Company
fails to borrow, refund or convert into any Eurocurrency-based Advance or Quoted
Rate Advance after notice has been given by the Company to Agent in accordance
with the terms hereof requesting such Advance, or if the Company fails to make
any payment of principal or interest in respect of a Eurocurrency-based Advance
or Quoted Rate Advance when due, the Company shall reimburse Agent for itself
and/or on behalf of any Bank, as the case may be, within ten (10) Business Days
of written demand therefor for any resulting loss, cost or expense incurred by
Agent and Banks, as the case may be as a result thereof, including, without
limitation, any such loss, cost or expense incurred in obtaining, liquidating,
employing or redeploying deposits from third parties, whether or not Agent and
Banks, as the case may be, shall have funded or committed to fund such Advance.
Such amount payable by the Company to Agent for itself and/or on behalf of any
Bank, as the case may be, shall be deemed to equal an amount equal to the
excess, if any, of (a) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, refunded or converted, for the period
from the date of such prepayment or of such failure to borrow, refund or
convert, through the last

 

68



--------------------------------------------------------------------------------

day of the relevant Interest Period, at the applicable rate of interest for said
Advance(s) provided under this Agreement, over (b) the amount of interest (as
reasonably determined by Agent and Banks, as the case may be) which would have
accrued to Agent and Banks, as the case may be, on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market. Calculation of any amounts payable to any Bank under this
paragraph shall be made as though such Bank shall have actually funded or
committed to fund the relevant Advance through the purchase of an underlying
deposit in an amount equal to the amount of such Advance and having a maturity
comparable to the relevant Interest Period; provided, however, that any Bank may
fund any Eurocurrency-based Advance or Quoted Rate Advance, as the case may be,
in any manner it deems fit and the foregoing assumptions shall be utilized only
for the purpose of the calculation of amounts payable under this paragraph. Upon
the written request of Company, Agent and Banks shall deliver to Company a
certificate setting forth the basis for determining such losses, costs and
expenses, which certificate shall be conclusively presumed correct, absent
manifest error.

11.2 Eurocurrency Lending Office. For any Advance to which the
Eurocurrency-based Rate is applicable, if Agent or a Bank, as applicable, shall
designate a Eurocurrency Lending Office which maintains books separate from
those of the rest of Agent or such Bank, Agent or such Bank, as the case may be,
shall have the option of maintaining and carrying the relevant Advance on the
books of such Eurocurrency Lending Office.

11.3 Circumstances Affecting Eurocurrency-based Rate Availability. If with
respect to any Interest Period, Agent or the Majority Banks (after consultation
with Agent) shall determine in good faith that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being offered to the Agent or
such Banks for such Interest Period, then Agent shall forthwith give notice
thereof to the Company. Thereafter, until Agent notifies the Company that such
circumstances no longer exist, (i) the obligation of Banks to make
Eurocurrency-based Advances, and the right of the Company to convert an Advance
to or refund an Advance as a Eurocurrency-based Advance, as the case may be,
shall be suspended, and (ii) effective upon the last day of each Interest Period
related to any existing Eurocurrency-based Advance, such Eurocurrency-based
Advance shall automatically be converted into a Prime-based Advance (without
regard to satisfaction of any conditions to conversion contained elsewhere
herein).

11.4 Laws Affecting Eurocurrency-based Advance Availability. If, after the date
of this Agreement, the introduction of, or any change in, any applicable law,
rule or regulation or in the interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any of the Banks (or any of their respective
Eurocurrency Lending Offices) with any request or directive (whether or not
having the force of law) of any such authority, shall make it unlawful or
impossible for any of the Banks (or any of their respective Eurocurrency Lending
Offices) to honor its obligations hereunder to make or maintain any Advance with
interest at the Eurocurrency-based Rate, such Bank shall forthwith give notice
thereof to the Company and to Agent. Thereafter, (a) the obligations of the
applicable Banks to make Eurocurrency-based Advances and the right of the
Company to convert an Advance into or refund an Advance as a Eurocurrency-based
Advance shall be suspended and thereafter the Company may select as Applicable
Interest Rates only those which remain available and which are permitted to be
selected hereunder, and (b) if any of the Banks

 

69



--------------------------------------------------------------------------------

may not lawfully continue to maintain an Advance to the end of the then current
Interest Period applicable thereto as a Eurocurrency-based Advance, the
applicable Advance shall immediately be converted to a Prime-based Advance and
the Prime-based Rate shall be applicable thereto for the remainder of such
Interest Period. For purposes of this Section, a change in law, rule,
regulation, interpretation or administration shall include, without limitation,
any change made or which becomes effective on the basis of a law, rule,
regulation, interpretation or administration presently in force, the effective
date of which change is delayed by the terms of such law, rule, regulation,
interpretation or administration.

11.5 Increased Cost of Eurocurrency-based Advances. If the adoption after the
date of this Agreement of, or any change after the date of this Agreement in,
any applicable law, rule or regulation of or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any of the Banks (or any of their respective Eurocurrency Lending
Offices) with any request or directive (whether or not having the force of law)
made by any such authority, central bank or comparable agency after the date
hereof:

 

  (a) shall subject any of the Banks (or any of their respective Eurocurrency
Lending Offices) to any tax, duty or other charge with respect to any Advance or
shall change the basis of taxation of payments to any of the Banks (or any of
their respective Eurocurrency Lending Offices) of the principal of or interest
on any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Banks or any of their respective Eurocurrency Lending Offices); or

 

  (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Banks (or any of their
respective Eurocurrency Lending Offices) or shall impose on any of the Banks (or
any of their respective Eurocurrency Lending Offices) or the foreign exchange
and interbank markets any other condition affecting any Advance;

and the result of any of the foregoing is to increase the costs to any of the
Banks of maintaining any part of the Indebtedness hereunder as a
Eurocurrency-based Advance or to reduce the amount of any sum received or
receivable by any of the Banks under this Agreement in respect of a
Eurocurrency-based Advance, with respect to Advances to the Company, then such
Bank shall promptly notify Agent, and Agent (or such Bank, as aforesaid) shall
promptly notify the Company of such fact and demand compensation therefor in
writing and, within fifteen (15) days after such notice, the Company agrees to
pay to such Bank such additional amount or amounts as will compensate such Bank
or Banks for such increased cost or reduction. Agent will promptly notify the
Company of any event of which it has knowledge which will entitle the Banks to
compensation pursuant to this Section, or which will cause the Company to incur
additional liability under Article 11 hereof, provided that Agent shall incur no
liability whatsoever to the Banks or the Company in the event it fails to do so.
A certificate of Agent (or such Bank, if applicable) setting forth in reasonable
detail the basis for determining such additional amount or amounts necessary to
compensate such Bank or Banks shall accompany such written demand

 

70



--------------------------------------------------------------------------------

and shall be prepared in good faith and conclusively presumed to be correct save
for manifest error.

11.6 Capital Adequacy and Other Increased Costs. In the event that after the
Effective Date the adoption of or any change in any applicable law, treaty, rule
or regulation (whether domestic or foreign) now or hereafter in effect and
whether or not presently applicable to any Bank or Agent, or any interpretation
or administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by any Bank or Agent
with any guideline, request or directive of any such authority (whether or not
having the force of law), including any risk based capital guidelines, affects
or would affect the amount of capital required to be maintained by such Bank or
Agent (or any corporation controlling such Bank or Agent) and such Bank or
Agent, as the case may be, determines that the amount of such capital is
increased by or based upon the existence of such Bank’s or Agent’s obligations
or Advances hereunder and such increase has the effect of reducing the rate of
return on such Bank’s or Agent’s (or such controlling corporation’s) capital as
a consequence of such obligations or Advances hereunder to a level below that
which such Bank or Agent (or such controlling corporation) could have achieved
but for such circumstances (taking into consideration its policies with respect
to capital adequacy) by an amount deemed by such Bank or Agent to be material
(collectively, “Increased Costs”), then Agent or such Bank shall notify the
Company in writing, and thereafter the Company shall pay to such Bank or Agent,
as the case may be, within fifteen (15) days of written demand therefor from
such Bank or Agent, additional amounts sufficient to compensate such Bank or
Agent (or such controlling corporation) for any increase in the amount of
capital and reduced rate of return which such Bank or Agent reasonably
determines to be allocable to the existence of such Bank’s or Agent’s
obligations or Advances hereunder. A statement setting forth the amount of such
compensation, the methodology for the calculation and the calculation thereof
which shall also be prepared in good faith and in reasonable detail by such Bank
or Agent, as the case may be, shall be submitted by such Bank or by Agent to the
Company, reasonably promptly after becoming aware of any event described in this
Section 11.6 and shall be conclusive, absent manifest error in computation.

11.7 Substitution of Banks. If (a) the obligation of any Bank to make
Eurocurrency-based Advances has been suspended pursuant to Section 11.3 or 11.4
or (b) any Bank has demanded compensation under Section 3.4(c), 11.1, 11.5 or
11.6, (in each case, an “Affected Bank”), then the Company shall have the right
(subject to Section 13.8 hereof), with the assistance of the Agent, to seek a
substitute Bank or Banks (which may be one or more of the Banks (the “Purchasing
Bank” or “Purchasing Banks”) to purchase the Advances of the Revolving Credit,
and/or Swing Line, as the case may be and assume the commitments (including
without limitation its participations in Swing Line Advances and Letters of
Credit) under this Agreement of such Affected Bank. The Affected Bank shall be
obligated to sell its Advances of the Revolving Credit and/or Swing Line, as the
case may be, and assign its commitments to such Purchasing Bank or Purchasing
Banks within fifteen days after receiving notice from Company requiring it to do
so, at an aggregate price equal to the outstanding principal amount thereof,
plus unpaid interest accrued thereon up to but excluding the date of the sale.
In connection with any such sale, and as a condition thereof, Company shall pay
to the Affected Bank all fees accrued for its account hereunder to but excluding
the date of such sale, plus, if demanded by the Affected Bank within ten
Business Days after such sale, (i) the amount of any compensation which would be
due to the Affected Bank under Section 11.1 if the

 

71



--------------------------------------------------------------------------------

Company had prepaid the outstanding Eurocurrency-based Advances of the Affected
Bank on the date of such sale and (ii) any additional compensation accrued for
its account under Sections 3.4(c) and 11.5 to but excluding said date. Upon such
sale, the Purchasing Bank or Purchasing Banks shall assume the Affected Bank’s
commitment, and the Affected Bank shall be released from its obligations
hereunder to a corresponding extent. If any Purchasing Bank is not already one
of the Banks, the Affected Bank, as assignor, such Purchasing Bank, as assignee,
Company and the Agent, shall enter into an Assignment Agreement pursuant to
Section 13.8 hereof, whereupon such Purchasing Bank shall be a Bank party to
this Agreement, shall be deemed to be an assignee hereunder and shall have all
the rights and obligations of a Bank with a Percentage equal to its ratable
share of the then applicable Revolving Credit Aggregate Commitment. In
connection with any assignment pursuant to this Section 11.7, the Company or the
Purchasing Bank shall pay to the Agent the administrative fee for processing
such assignment referred to in Section 13.8.

11.8 Right of Banks to Fund through Branches and Affiliates. Each Bank
(including without limitation the Swing Line Bank) may, if it so elects, fulfill
its commitment as to any Advance hereunder by designating a branch or Affiliate
of such Bank to make such Advance; provided that (a) such Bank shall remain
solely responsible for the performances of its obligations hereunder and (b) no
such designation shall result in any material increased costs to the Company.

 

  12. AGENT

12.1 Appointment of Agent. Each Bank and the holder of each Note (if issued)
irrevocably appoints and authorizes the Agent to act on behalf of such Bank or
holder under this Agreement and the other Loan Documents and to exercise such
powers hereunder and thereunder as are specifically delegated to Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto, including without limitation the power to execute or
authorize the execution of financing or similar statements or notices, and other
documents. In performing its functions and duties under this Agreement, the
Agent shall act solely as agent of the Banks and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Company. Each Bank agrees (which agreement shall survive any
termination of this Agreement) to reimburse Agent for all reasonable
out-of-pocket expenses (including house and outside attorneys’ fees and
disbursements) incurred by Agent hereunder or in connection herewith or with an
Event of Default or in enforcing the obligations of Company under this Agreement
or the other Loan Documents or any other instrument executed pursuant hereto,
and for which Agent is not reimbursed by Company, pro rata according to such
Bank’s Percentage, but excluding any such expense resulting from Agent’s gross
negligence or wilful misconduct. Any such amounts so paid by the Banks shall
constitute additional Indebtedness hereunder. Agent shall not be required to
take any action under the Loan Documents, or to prosecute or defend any suit in
respect of the Loan Documents, unless indemnified to its satisfaction by the
Banks against loss, costs, liability and expense (excluding liability resulting
from its gross negligence or wilful misconduct). If any indemnity furnished to
Agent shall become impaired, it may call for additional indemnity and cease to
do the acts indemnified against until such additional indemnity is given.

 

72



--------------------------------------------------------------------------------

12.2 Deposit Account with Agent. Company hereby authorizes Agent, in Agent’s
sole discretion, upon notice to Company to charge its general deposit
account(s), if any, maintained with Agent for the amount of any principal,
interest, or other amounts or costs due under this Agreement when the same
become due and payable under the terms of this Agreement or the Notes.

12.3 Scope of Agent’s Duties. The Agent shall have no duties or responsibilities
except those expressly set forth herein, and shall not, by reason of this
Agreement or otherwise, have a fiduciary relationship with any Bank (and no
implied covenants or other obligations shall be read into this Agreement against
the Agent). None of Agent, its Affiliates nor any of their respective directors,
officers, employees or agents shall be liable to any Bank for any action taken
or omitted to be taken by it or them under this Agreement or any document
executed pursuant hereto, or in connection herewith or therewith with the
consent or at the request of the Majority Banks (or all of the Banks for those
acts requiring consent of all of the Banks) (except for its or their own wilful
misconduct or gross negligence), nor be responsible for or have any duties to
ascertain, inquire into or verify (a) any recitals or warranties made by the
Company, or any Subsidiary or Affiliate of the Company, or any officer thereof
contained herein or therein, (b) the effectiveness, enforceability, validity or
due execution of this Agreement or any document executed pursuant hereto or any
security thereunder, (c) the performance by Company of their respective
obligations hereunder or thereunder, or (d) the satisfaction of any condition
hereunder or thereunder, including without limitation the making of any Advance
or the issuance of any Letter of Credit. Agent and its Affiliates shall be
entitled to rely upon any certificate, notice, document or other communication
(including any cable, telegraph, telex, facsimile transmission or oral
communication) believed by it to be genuine and correct and to have been sent or
given by or on behalf of a proper person. Agent may treat the payee of any Note
as the holder thereof. Agent may employ agents and may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable to the Banks (except as to
money or property received by them or their authorized agents), for the
negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.

12.4 Successor Agent. Agent may resign as such at any time upon at least 30 days
prior notice to Company and all Banks. If Agent at any time shall resign or if
the office of Agent shall become vacant for any other reason, Majority Banks
shall, by written instrument, appoint successor agent(s) satisfactory to such
Majority Banks, and, so long as no Default or Event of Default has occurred and
is continuing, to Company. Such successor agent shall thereupon become the Agent
hereunder, as applicable, and shall be entitled to receive from the prior Agent
such documents of transfer and assignment as such successor Agent may reasonably
request. Any such successor Agent shall be a commercial bank organized under the
laws of the United States or any state thereof and shall have a combined capital
and surplus of at least $500,000,000. If a successor is not so appointed or does
not accept such appointment before the resigning Agent’s resignation becomes
effective, the resigning Agent may appoint a temporary successor to act until
such appointment by the Majority Banks and, if applicable, the Company is made
and accepted or if no such temporary successor is appointed as provided above by
the resigning Agent, the Majority Banks shall thereafter perform all of the
duties of the resigning Agent hereunder until such appointment by the Majority
Banks and, if applicable, the Company

 

73



--------------------------------------------------------------------------------

is made and accepted. Such successor Agent shall succeed to all of the rights
and obligations of the resigning Agent as if originally named. The resigning
Agent shall duly assign, transfer and deliver to such successor Agent all moneys
at the time held by the resigning Agent hereunder after deducting therefrom its
expenses for which it is entitled to be reimbursed. Upon such succession of any
such successor Agent, the resigning Agent shall be discharged from its duties
and obligations, in its capacity as Agent, hereunder, except for its gross
negligence or wilful misconduct arising prior to its resignation hereunder, and
the provisions of this Article 12 shall continue in effect for the benefit of
the resigning Agent in respect of any actions taken or omitted to be taken by it
while it was acting as Agent.

12.5 Credit Decisions. Each Bank acknowledges that it has, independently of
Agent and each other Bank and based on the financial statements of Company and
such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Bank also acknowledges that it will, independently of Agent and
each other Bank and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any document
executed pursuant hereto.

12.6 Authority of Agent to Enforce This Agreement. Each Bank, subject to the
terms and conditions of this Agreement, authorizes the Agent with full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Banks allowed
in any proceeding relative to Company, or any of its Subsidiaries, or their
respective creditors or affecting their respective properties, and to take such
other actions which Agent considers to be necessary or desirable for the
protection, collection and enforcement of the Notes, this Agreement or the other
Loan Documents.

12.7 Indemnification of Agent. The Banks agree to indemnify the Agent and its
Affiliates (to the extent not reimbursed by Company, but without limiting any
obligation of Company to make such reimbursement), ratably according to their
respective Percentages, from and against any and all claims, damages, losses,
liabilities, costs or expenses of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel) which may be
imposed on, incurred by, or asserted against the Agent and its Affiliates in any
way relating to or arising out of this Agreement, any of the other Loan
Documents or the transactions contemplated hereby or any action taken or omitted
by the Agent and its Affiliates under this Agreement or any of the Loan
Documents; provided, however, that no Bank shall be liable for any portion of
such claims, damages, losses, liabilities, costs or expenses resulting from the
Agent’s or its Affiliates’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Bank agrees to reimburse the Agent and its
Affiliates promptly upon demand for its ratable share of any reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Agent and its Affiliates in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any of the other Loan Documents, to the extent that the Agent and its
Affiliates is not reimbursed for such expenses by Company,

 

74



--------------------------------------------------------------------------------

but without limiting the obligation of Company to make such reimbursement. Each
Bank agrees to reimburse the Agent and its Affiliates promptly upon demand for
its ratable share of any amounts owing to the Agent and its Affiliates by the
Banks pursuant to this Section, provided that, if the Agent or its Affiliates is
subsequently reimbursed by the Company for such amounts, it shall refund to the
Banks on a pro rata basis the amount of any excess reimbursement. If the
indemnity furnished to the Agent and its Affiliates under this Section shall, in
the judgment of the Agent, be insufficient or become impaired, the Agent may
call for additional indemnity from the Banks and cease, or not commence, to take
any action until such additional indemnity is furnished. Any amounts paid by the
Banks hereunder to the Agent or its Affiliates shall be deemed to constitute
part of the Indebtedness hereunder.

12.8 Knowledge of Default. It is expressly understood and agreed that the Agent
shall be entitled to assume that no Event of Default has occurred and is
continuing, unless the officers of the Agent immediately responsible for matters
concerning this Agreement shall have been notified in a writing specifying such
Event of Default and stating that such notice is a “notice of default” by a Bank
or by Company. Upon receiving such a notice, the Agent shall promptly notify
each Bank of such Event of Default and provide each Bank with a copy of such
notice and, shall endeavor to provide such notice to the Banks within three
(3) Business Days (but without any liability whatsoever in the event of its
failure to do so). Agent shall also furnish the Banks, promptly upon receipt,
with copies of all other notices or other information required to be provided by
Company hereunder.

12.9 Agent’s Authorization; Action by Banks. Except as otherwise expressly
provided herein, whenever the Agent is authorized and empowered hereunder on
behalf of the Banks to give any approval or consent, or to make any request, or
to take any other action on behalf of the Banks (including without limitation
the exercise of any right or remedy hereunder or under the other Loan
Documents), the Agent shall be required to give such approval or consent, or to
make such request or to take such other action only when so requested in writing
by the Majority Banks or the Banks, as applicable hereunder. Action that may be
taken by Majority Banks or all of the Banks, as the case may be (as provided for
hereunder) may be taken (i) pursuant to a vote at a meeting (which may be held
by telephone conference call) as to which all of the Banks have been given
reasonable advance notice, or (ii) pursuant to the written consent of the
requisite percentages of the Banks as required hereunder, provided that all of
the Banks are given reasonable advance notice of the requests for such consent.

12.10 Enforcement Actions by the Agent. Except as otherwise expressly provided
under this Agreement or in any of the other Loan Documents and subject to the
terms hereof, Agent will take such action, assert such rights and pursue such
remedies under this Agreement and the other Loan Documents as the Majority Banks
or all of the Banks, as the case may be (as provided for hereunder), shall
direct; provided, however, that the Agent shall not be required to act or omit
to act if, in the judgment of the Agent, such action or omission may expose the
Agent to personal liability or is contrary to this Agreement, any of the Loan
Documents or applicable law. Except as expressly provided above or elsewhere in
this Agreement or the other Loan Documents, no Bank (other than the Agent,
acting in its capacity as agent) shall be entitled to take any enforcement
action of any kind under any of the Loan Documents.

 

75



--------------------------------------------------------------------------------

12.11 Collateral Matters.

 

  (a) The Agent is authorized on behalf of all the Banks, without the necessity
of any notice to or further consent from the Banks, from time to time to take
any action with respect to any Collateral or the Collateral Documents which may
be necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

 

  (b) The Banks irrevocably authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of the Revolving Credit Aggregate Commitment and
payment in full of all Indebtedness payable under this Agreement and under any
other Loan Document; (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any disposition expressly permitted
hereunder; (iii) constituting property in which a Loan Party owned no interest
at the time the Lien was granted or at any time thereafter; or (iv) if approved,
authorized or ratified in writing by the Majority Banks, or all the Banks, as
the case may be, as provided in Section 13.10. Upon request by the Agent at any
time, the Banks will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.11(b).

12.12 Agent in its Individual Capacities. Comerica Bank and its Affiliates and
its successors and assigns, shall have the same rights and powers hereunder as
any other Bank and may exercise or refrain from exercising the same as though
such Bank were not the Agent. Comerica Bank and its Affiliates and their
respective successors and assigns may (without having to account therefor to any
Bank) accept deposits from, lend money to, and generally engage in any kind of
banking, trust, financial advisory or other business with Company (or its
Subsidiaries) as if such Bank were not acting as Agent hereunder, and may accept
fees and other consideration therefor without having to account for the same to
the Banks.

12.13 Co-Agent. The Bank identified on the facing page or signature pages of
this Agreement as Co-Agent (if any) shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Banks as such. Without limiting the foregoing, the Bank so
identified as Co-Agent shall not have or be deemed to have any fiduciary
relationship with any Bank. Each Bank acknowledges that it has not relied, and
will not rely, on the Bank so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

12.14 Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to fund any loan hereunder is outstanding, the Company
shall pay to the Agent, as applicable, an agency fee(s) set forth (or to be set
forth from time to time) in the applicable Fee Letter on the terms set forth
therein. The Agent’s Fees described in this Section 12.14 shall not be
refundable under any circumstances.

 

  13. MISCELLANEOUS

13.1 Accounting Principles. (a) Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be

 

76



--------------------------------------------------------------------------------

done, unless otherwise specified herein, in accordance with GAAP. Furthermore,
all financial statements required to be delivered hereunder, subject to year-end
audit adjustments thereto and the omission of footnote disclosure in the case of
unaudited statements, shall be prepared in accordance with GAAP.

 

  (b) In calculating the financial covenants, they shall be determined on a pro
forma basis for each period during which a Permitted Acquisition shall have
occurred, giving effect to such Permitted Acquisition as if it had occurred on
the first day of the relevant period.

13.2 Consent to Jurisdiction. Company, Agent and Banks hereby irrevocably submit
to the non-exclusive jurisdiction of any United States Federal Court or Michigan
state court sitting in Detroit, Michigan in any action or proceeding arising out
of or relating to this Agreement or any of the Loan Documents and Company, Agent
and Banks hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in any such United States Federal Court
or Michigan state court. Company irrevocably consent to the service of any and
all process in any such action or proceeding brought in any court in or of the
State of Michigan by the delivery of copies of such process to Company at its
address specified on the signature page hereto or by certified mail directed to
such address or such other address as may be designated by Company in a notice
to the other parties that complies as to delivery with the terms of
Section 13.6. Nothing in this Section shall affect the right of the Banks and
the Agent to serve process in any other manner permitted by law or limit the
right of the Banks or the Agent (or any of them) to bring any such action or
proceeding against Company or any Subsidiary or any of its or their property in
the courts with subject matter jurisdiction of any other jurisdiction. Company
hereby irrevocably waives any objection to the laying of venue of any such suit
or proceeding in the above described courts.

13.3 Law of Michigan. This Agreement and the Notes shall be governed by and
construed and enforced in accordance with the laws of the State of Michigan
(without regard to its conflict of laws provisions). Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

13.4 Interest. In the event the obligation of Company to pay interest on the
principal balance of the Notes is or becomes in excess of the maximum interest
rate which Company is permitted by law to contract or agree to pay, giving due
consideration to the execution date of this Agreement, then, in that event, the
rate of interest applicable with respect to such Bank’s applicable Percentages
shall be deemed to be immediately reduced to such maximum rate and all previous
payments in excess of the maximum rate shall be deemed to have been payments in
reduction of principal and not of interest.

13.5 Closing Costs and Other Costs; Indemnification. (a) Company agrees to pay,
or reimburse the Agent for payment of, within five Business Days of demand
therefor (except for closing costs which shall be payable on the Effective Date)
(i) all reasonable closing costs and expenses, including, by way of description
and not limitation, house and outside attorney fees

 

77



--------------------------------------------------------------------------------

(without duplication of fees and expenses for the same services) and advances,
appraisal and accounting fees, and lien search fees incurred by Agent in
connection with the commitment, consummation and closing of the loans
contemplated hereby or in connection with the administration of this Agreement
or any amendment, refinancing or restructuring of the credit arrangements
provided under this Agreement, (ii) all stamp and other taxes (excluding income,
franchise and other similar taxes) and fees payable or determined to be payable
in connection with the execution, delivery, filing, recording or amendment of
this Agreement and the Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or fees, and (iii) all
reasonable costs and expenses of the Agent or any of the Banks (including
reasonable fees and expenses of outside counsel (but without duplication of fees
and expenses for the same services) in connection with any action or proceeding
relating to a court order, injunction or other process or decree restraining or
seeking to restrain the Agent or any of the Banks from paying any amount under
any Letter of Credit and any and all reasonable costs and expenses which any of
them may incur relative to any payment under any Letter of Credit. At Agent’s
option, all of said amounts required to be paid by Company, if not paid when
due, may be charged by Agent as a Prime-based Advance against the Indebtedness.

 

  (b) Company agrees to indemnify and hold Agent and each of the Banks harmless
from all loss, cost, damage, liability or expenses, including reasonable house
and outside attorneys’ fees and disbursements (but without duplication of fees
and expenses for the same services), incurred by Agent and the Banks by reason
of an Event of Default, or enforcing the obligations of Company or any
Subsidiary under this Agreement or any of the other Loan Documents or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents, excluding,
however, any loss, cost, damage, liability or expenses arising solely as a
result of the gross negligence or willful misconduct of the party seeking to be
indemnified under this Section 13.5(b).

 

  (c)

Company agrees to defend, indemnify and hold harmless Agent and each of the
Banks, and their respective employees, agents, officers and directors from and
against any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs or expenses of whatever kind or nature (including without
limitation, reasonable attorneys and consultants fees, investigation and
laboratory fees, environmental studies required by Agent or any Bank in
connection with the violation of Hazardous Material Laws, court costs and
litigation expenses, excluding however, those arising solely as a result of the
gross negligence or willful misconduct of the Agent or of the Person seeking
indemnification, as the case may be) arising out of or related to (i) the
presence, use, disposal, release or threatened release of any Hazardous
Materials on, from or affecting any premises owned or occupied by Company or any
of their respective Subsidiaries in violation of or non-compliance with
applicable Hazardous Material Laws, (ii) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Materials, (iii) any lawsuit or other proceeding brought or
threatened, settlement reached or governmental order or decree relating to such
Hazardous Materials, (iv) if any Event of Default exists

 

78



--------------------------------------------------------------------------------

 

and remains uncured, the cost of remediation or monitoring of all Hazardous
Materials in violation of or non-compliance with applicable Hazardous Material
Laws from all or any portion of any premises owned by Company or their
respective Subsidiaries, (v) if any Event of Default exists and remains uncured,
complying or coming into compliance with all Hazardous Material Laws and/or
(vi) if any Event of Default exists and remains uncured, any violation of
Hazardous Material Laws. The obligations of Company under this Section 13.5(c)
shall be in addition to any and all other obligations and liabilities the
Company may have to Agent or any of the Banks at common law or pursuant to any
other agreement.

13.6 Notices. Except as expressly provided otherwise in this Agreement, all
notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing and shall be given by
personal delivery, by mail, by reputable overnight courier, by telex or by
facsimile and addressed or delivered to it at its address set forth on Schedule
13.6 or at such other address as may be designated by such party in a notice to
the other parties that complies as to delivery with the terms of this
Section 13.6. Any notice, if personally delivered or if mailed and properly
addressed with postage prepaid and sent by registered or certified mail, shall
be deemed given when received or when delivery is refused; any notice, if given
to a reputable overnight courier and properly addressed, shall be deemed given
two (2) Business Days after the date on which it was sent, unless it is actually
received sooner by the named addressee; and any notice, if transmitted by telex
or facsimile, shall be deemed given when received (answer back confirmed in the
case of telexes and receipt confirmed in the case of telecopies). Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing or by telex or
facsimile, and such notice will not be deemed to have been received until such
confirmation is deemed received in accordance with the provisions of this
Section set forth above. If such telephonic notice conflicts with any such
confirmation, the terms of such telephonic notice shall control.

13.7 Further Action. Company, from time to time, upon written request of Agent
will make, execute, acknowledge and deliver or cause to be made, executed,
acknowledged and delivered, all such further and additional instruments, and
take all such further action as may reasonably be required to carry out the
intent and purpose of this Agreement or the Loan Documents, and to provide for
Advances under and payment of the Notes, according to the intent and purpose
herein and therein expressed.

13.8 Successors and Assigns; Participations; Assignments.

 

  (a) This Agreement shall be binding upon and shall inure to the benefit of
Company and the Banks and their respective successors and assigns.

 

  (b) The foregoing shall not authorize any assignment by Company of its rights
or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or effective) without the prior written approval of
the Banks.

 

79



--------------------------------------------------------------------------------

  (c) The Company and Agent acknowledge that each of the Banks may at any time
and from time to time, subject to the terms and conditions hereof, assign or
grant participations in such Bank’s rights and obligations hereunder (on a pro
rata basis only) and under the other Loan Documents to any commercial bank,
savings and loan association, insurance company, pension fund, mutual fund,
commercial finance company or other similar institution, the identity of which
institution is approved by Company and Agent, such approval not to be
unreasonably withheld or delayed; provided, however, that (i) the approval of
Company shall not be required upon the occurrence and during the continuance of
an Event of Default, (ii) the approval of Company and Agent shall not be
required for any such sale, transfer, assignment or participation to the
Affiliate of an assigning Bank, any other Bank or any Federal Reserve Bank and
(iii) no assignment shall be made or participation granted to an entity which is
a competitor of Company and their Subsidiaries without the consent of the
Company, which consent may be withheld in the sole discretion of Company. The
Company authorizes each Bank to disclose to any prospective assignee or
participant, once approved by Company and Agent, any and all financial
information in such Bank’s possession concerning the Company which has been
delivered to such Bank pursuant to this Agreement; provided that each such
prospective participant shall execute a confidentiality agreement consistent
with the terms of Section 13.11 hereof.

 

  (d) Each assignment by a Bank of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, which assignments
shall be on a pro rata basis, shall be made pursuant to an Assignment Agreement
substantially (as determined by Agent) in the form attached hereto as Exhibit I
(with appropriate insertions acceptable to Agent) (provided however that such
Bank need not deliver an Assignment Agreement in connection with assignments to
such Bank’s Affiliates or to a Federal Reserve Bank) and shall be subject to the
terms and conditions hereof, and to the following restrictions:

 

  (i) each assignment shall be in a minimum amount of the lesser of (x) Five
Million Dollars ($5,000,000) or such lesser amount as the Agent shall agree and
(y) the entire remaining amount of assigning Bank’s aggregate interest in the
Revolving Credit (and participations in any outstanding Letters of Credit);
provided however that, after giving effect to such assignment, in no event shall
the entire remaining amount (if any) of assigning Bank’s aggregate interest in
the Revolving Credit (and participations in any outstanding Letters of Credit)
be less than $5,000,000; and

 

  (ii) no assignment shall be effective unless Agent has received from the
assignee (or from the assigning Bank) an assignment fee of $3,500 for each such
assignment and such assignment is accompanied by the relevant tax forms required
under Section 13.12 hereof.

In connection with any assignment, Company and Agent shall be entitled to
continue to deal solely and directly with the assigning Bank in connection with

 

80



--------------------------------------------------------------------------------

the interest so assigned until (x) the Agent shall have received a notice of
assignment duly executed by the assigning Bank and an Assignment Agreement (with
respect thereto) duly executed by the assigning Bank and each assignee; and
(y) the assigning Bank shall have delivered to the Agent the original of each
Note held by the assigning Bank under this Agreement. From and after the date on
which the Agent shall notify Company and the assigning Bank that the foregoing
conditions shall have been satisfied and all consents (if any) required shall
have been given, the assignee thereunder shall be deemed to be a party to this
Agreement. To the extent that rights and obligations hereunder shall have been
assigned to such assignee as provided in such notice of assignment (and
Assignment Agreement), such assignee shall have the rights and obligations of a
Bank under this Agreement and the other Loan Documents (including without
limitation the right to receive fees payable hereunder in respect of the period
following such assignment). In addition, the assigning Bank, to the extent that
rights and obligations hereunder shall have been assigned by it as provided in
such notice of assignment (and Assignment Agreement), but not otherwise, shall
relinquish its rights and be released from its obligations under this Agreement
and the other Loan Documents.

Within five (5) Business Days following Company’s receipt of notice from the
Agent that Agent has accepted and executed a notice of assignment and the duly
executed Assignment Agreement and assuming the Company has consented to such
assignment (if their consent is required), Company shall, to the extent
applicable, and if requested by the assignee Bank, execute and deliver to the
Agent in exchange for any surrendered Note, new Note(s) payable to the order of
the assignee in an amount equal to the amount assigned to it pursuant to such
notice of assignment (and Assignment Agreement), and with respect to the portion
of the Indebtedness retained by the assigning Bank, to the extent applicable,
new Note(s) payable to the order of the assigning Bank in an amount equal to the
amount retained by such Bank hereunder. Agent, the Banks and the Company
acknowledge and agree that any such new Note(s) shall be given in renewal and
replacement of the surrendered Notes and shall not effect or constitute a
novation or discharge of the Indebtedness evidenced by any surrendered Note, and
each such new Note may contain a provision confirming such agreement. In
addition, promptly following receipt of such Notes, Agent shall prepare and
distribute to Company and the assigning Bank and the assignee Bank a revised
Schedule 1.2 to this Agreement setting forth the applicable new Percentages of
the Banks (including the assignee Bank), taking into account such assignment.

 

  (e) Each Bank agrees that any participation agreement permitted hereunder
shall comply with all applicable laws and shall be subject to the following
restrictions (which shall be set forth in the applicable Participation
Agreement):

 

  (i) such Bank shall remain the holder of its Notes hereunder (if such Notes
are issued), notwithstanding any such participation;

 

81



--------------------------------------------------------------------------------

  (ii) a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
and

 

  (iii) such Bank shall retain the sole right and responsibility to enforce the
obligations of the Company relating to the Notes and the other Loan Documents,
including, without limitation, the right to proceed against any Guarantors, or
cause Agent to do so (subject to the terms and conditions hereof), and the right
to approve any amendment, modification or waiver of any provision of this
Agreement without the consent of the participant (other than a participant which
is an Affiliate of such Bank), except for those matters covered by
Section 13.10(a) through (e) and (h) hereof (provided that a participant may
exercise approval rights over such matters only on an indirect basis, acting
through such Bank, and Company, Agent and the other Banks may continue to deal
directly with such Bank in connection with such Bank’s rights and duties
hereunder). Notwithstanding the foregoing, however, in the case of any
participation granted by any Bank hereunder, the participant shall not have any
rights under this Agreement or any of the other Loan Documents (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto) and all amounts payable by the Company hereunder
shall be determined as if such Bank had not sold such participation, provided,
however, that such participant shall be entitled to the benefits of this
Section 13.8(e) with respect to rights of setoff under Section 9.6 and the
benefit of Section 11 hereof, and provided further, however, that no participant
shall be entitled to receive any greater amount pursuant to such Sections than
the issuing Bank would have been entitled to receive in respect of the amount of
the participation transferred by such issuing Bank to such participant had no
such transfer occurred.

 

  (f) The Agent shall maintain at its principal office a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Banks, the Percentages of such Banks and the
principal amount of each type of Advance owing to each such Bank from time to
time. The entries in the Register shall be conclusive evidence, absent manifest
error, and the Company, the Agent, and the Banks may treat each Person whose
name is recorded in the Register as the owner of the Advances recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the any of the Company or any Bank upon reasonable notice to the
Agent and a copy of such information shall be provided to any such party on
their prior written request. The Agent shall give prompt written notice to the
Company of the making of any entry in the Register or any change in such entry.

 

  (g)

Nothing in this Agreement, the Notes or the other Loan Documents, expressed or
implied, is intended to or shall confer on any Person other than the respective
parties hereto and thereto and their successors and assignees and participants
permitted hereunder and thereunder any benefit or any legal or equitable right,

 

82



--------------------------------------------------------------------------------

 

remedy or other claim under this Agreement, the Notes or the other Loan
Documents.

13.9 Counterparts. This Agreement may be executed in several counterparts, and
each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

13.10 Amendment and Waiver. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by Company or
any Guarantor therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Majority Banks (or by the Agent at the written
request of the Majority Banks) or, if this Agreement expressly so requires with
respect to the subject matter thereof, by all Banks (and, with respect to any
amendments to this Agreement or the other Loan Documents, by Company or the
Guarantors which are signatories thereto), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, (X) that no amendment, waiver or consent shall
increase the Percentage or the stated commitment amounts applicable to any Bank
unless approved, in writing, by the affected Bank and (Y) that no amendment,
waiver or consent shall, unless in writing and signed by all the Banks, do any
of the following: (a) reduce the principal of, or interest on, any outstanding
Indebtedness or any Fees or other amounts payable hereunder, (b) postpone any
date fixed for any payment of principal of, or interest on, any outstanding
Indebtedness or any Fees or other amounts payable hereunder, (c) waive any Event
of Default specified in Section 9.1(a) hereof, (d) except as expressly permitted
hereunder or under the Collateral Documents, release or defer the granting or
perfecting of a lien or security interest in all or substantially all or any
material part of the Collateral (other than the release or deferral of any
leasehold mortgage which shall be approved by the Majority Banks) or release any
guaranty or similar undertaking provided by any Person, provided however that
Agent shall be entitled to release any Collateral or guaranty in connection with
any sale or other transfer by Company or any Subsidiary which is permitted under
the terms of this Agreement or the other Loan Documents without notice to or any
further action or consent of the Banks, (e) terminate or modify any indemnity
provided to the Banks hereunder or under the other Loan Documents, except as
shall be otherwise expressly provided in this Agreement or any other Loan
Document, (f) take any action which requires the approval or consent of all
Banks pursuant to the terms of this Agreement or any other Loan Document, or
(h) change the definitions of “Borrowing Base”, “Percentage”, “Majority Banks”
or this Section 13.10. Notwithstanding the foregoing, (A) no amendment, waiver
or consent shall, unless in writing signed by the Swing Line Bank, do any of the
following: (x) reduce the principal of, or interest on, the Swing Line Note or
(y) postpone any date fixed for any payment of principal of, or interest on, the
Swing Line Note; (B) no amendment, waiver, or consent shall, unless in writing
and signed by the Issuing Bank, affect the rights or duties of the Issuing Bank
under Article 3 hereof and (C) no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to all the Banks, affect the rights
or duties of the Agent under this Agreement or any other Loan Document. All
references in this Agreement to “Banks” or “the Banks” shall refer to all Banks,
unless expressly stated to refer to Majority Banks (or the like).

13.11 Confidentiality. Each Bank agrees that it will not disclose without the
prior consent of Company (other than to its employees, its Subsidiaries, another
Bank, an Affiliate of a Bank or to its auditors or counsel) any information with
respect to Company, which is furnished

 

83



--------------------------------------------------------------------------------

pursuant to this Agreement or any of the other Loan Documents; provided that any
Bank may disclose any such information (a) as has become generally available to
the public or has been lawfully obtained by such Bank from any third party under
no duty of confidentiality to Company, (b) as may be required or appropriate in
any report, statement or testimony submitted to, or in respect to any inquiry,
by, any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Bank, including the Board of Governors of the Federal
Reserve System of the United States, the Office of the Comptroller of the
Currency or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States or elsewhere) or their successors, (c) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order, regulation or
ruling applicable to such Bank, and (e) to any permitted transferee or assignee
or to any approved participant of, or with respect to, the Notes, as aforesaid;
provided that each such Person executed a confidentiality agreement consistent
with the terms of this Section 13.11.

13.12 Withholding Taxes. If any Bank is not a united states person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code such Bank shall
promptly (but in any event prior to the initial payment of interest hereunder)
deliver to the Agent two executed copies of (i) Internal Revenue Service Form
W-8BEN or any successor form specifying the applicable tax treaty between the
United States and the jurisdiction of such Bank’s domicile which provides for
the exemption from withholding on interest payments to such Bank, (ii) Internal
Revenue Service Form W-8ECI or any successor form evidencing that the income to
be received by such Bank hereunder is effectively connected with the conduct of
a trade or business in the United States or (iii) other evidence satisfactory to
the Agent that such Bank is exempt from United States income tax withholding
with respect to such income; provided, however, that such Bank shall not be
required to deliver to Agent the aforesaid forms or other evidence with respect
to Advances to the Company, if such Bank has assigned its entire interest in the
Revolving Credit (including any outstanding Advances thereunder and
participations in Letters of Credit issued hereunder), the Swing Line and any
Notes issued to it by the Company, to an Affiliate which is incorporated under
the laws of the United States or a state thereof, and so notifies the Agent.
Such Bank shall amend or supplement any such form or evidence as required to
insure that it is accurate, complete and non-misleading at all times. Promptly
upon notice from the Agent of any determination by the Internal Revenue Service
that any payments previously made to such Bank hereunder were subject to United
States income tax withholding when made, such Bank shall pay to the Agent the
excess of the aggregate amount required to be withheld from such payments over
the aggregate amount actually withheld by the Agent. In addition, from time to
time upon the reasonable request and at the sole expense of the Company, each
Bank and the Agent shall (to the extent it is able to do so based upon
applicable facts and circumstances), complete and provide the Company with such
forms, certificates or other documents as may be reasonably necessary to allow
the Company, as applicable, to make any payment under this Agreement or the
other Loan Documents without any withholding for or on the account of any tax
under Section 10.1(d) hereof (or with such withholding at a reduced rate),
provided that the execution and delivery of such forms, certificates or other
documents does not adversely affect or otherwise restrict the right and benefits
(including without limitation economic benefits) available to such of the Bank
or the Agent, as the case may be, under this Agreement or any of the other Loan
Documents, or under or in connection with any transactions not related to the
transactions contemplated hereby.

 

84



--------------------------------------------------------------------------------

13.13 Taxes and Fees. Should any tax (other than as a result of a Bank’s failure
to comply with Section 13.12 or a tax based upon the net income or
capitalization of any Bank or the Agent by any jurisdiction where a Bank or
Agent is or has been located), recording or filing fee become payable in respect
of this Agreement or any of the other Loan Documents or any amendment,
modification or supplement hereof or thereof, the Company agrees to pay the
same, together with any interest or penalties thereon arising from the Company’s
act or omission, and agrees to hold the Agent and the Banks harmless with
respect thereto. Notwithstanding the foregoing, nothing contained in this
Section 13.13 shall affect or reduce the rights of any Bank or the Agent under
Section 11.5 hereof.

13.14 WAIVER OF JURY TRIAL. THE BANKS, THE AGENT AND THE COMPANY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE BANKS, THE AGENT, NOR COMPANY
SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE
BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE BANKS AND THE AGENT OR
COMPANY EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

13.15 Complete Agreement; Conflicts. This Agreement, the Notes (if issued), any
Requests for Revolving Credit Advance and Requests for Swing Line Advance
hereunder, and the Loan Documents contain the entire agreement of the parties
hereto, superseding all prior agreements, discussions and understandings
relating to the subject matter hereof, and none of the parties shall be bound by
anything not expressed in writing. In the event of any conflict between the
terms of this Agreement and the other Loan Documents, this Agreement shall
govern.

13.16 Severability. In case any one or more of the obligations of Company under
this Agreement, the Notes or any of the other Loan Documents shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of Company shall not in any way be
affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of Company under this Agreement, the Notes or
any of the other Loan Documents in any other jurisdiction.

13.17 Table of Contents and Headings. The table of contents and the headings of
the various subdivisions hereof are for convenience of reference only and shall
in no way modify or affect any of the terms or provisions hereof.

13.18 Construction of Certain Provisions. If any provision of this Agreement or
any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is

 

85



--------------------------------------------------------------------------------

prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

13.19 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

13.20 Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, representations and warranties of Company or any party to any of the
Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of Company or any Subsidiary in connection with this Agreement or any of
the Loan Documents shall be deemed to have been relied upon by the Banks,
notwithstanding any investigation heretofore or hereafter made by any Bank or on
such Bank’s behalf, and those covenants and agreements of Company set forth in
Section 13.5 hereof (together with any other indemnities of Company or any
Subsidiary contained elsewhere in this Agreement or in any of the other Loan
Documents) and of Banks set forth in Section 12.7 hereof shall survive the
repayment in full of the Indebtedness and the termination of the Revolving
Credit Aggregate Commitment.

13.21 USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Company pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318; IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Company: When Company opens an account, Agent and the Banks will ask for
Company’s name, tax identification number, business address, and other
information that will allow Agent and the Banks to identify Company. Agent and
the Banks may also ask to see Company’s legal organizational documents or other
identifying documents.

13.22 Complete Agreement; Amendment and Restatement. This Agreement, the Notes,
any Requests for Revolving Credit Advance or Letters of Credit hereunder and
Requests for Swing Line Advances hereunder, and the other Loan Documents,
contain the entire agreement of the parties hereto, and none of the parties
hereto shall be bound by anything not expressed in writing. This Agreement
constitutes an amendment to and restatement in its entirety of the Existing
Credit Agreement, which Existing Credit Agreement is fully superseded and
amended and restated in its entirety hereby; provided, however, that the
Indebtedness governed by the Existing Credit Agreement shall remain outstanding
and in full force and effect (subject to the terms hereof).

 

86



--------------------------------------------------------------------------------

*         *         *

[Signatures Follow On Succeeding Page]

 

87



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK,

as Agent

    TECSTAR AUTOMOTIVE GROUP, INC. By:         

By:

    

Its:

        

Its:

    

SWING LINE BANK:

    COMERICA BANK      

By:

          

Its:

 

Vice President

ISSUING BANK:

    COMERICA BANK      

By:

          

Its:

 

Vice President

BANKS:

    COMERICA BANK      

By:

          

Its:

 

Vice President

 

88



--------------------------------------------------------------------------------

Schedule 1.2

(Percentages and Allocations)

 

      Percentages     Allocations

Bank

   Percentages     Revolving Credit

Comerica Bank

   100 %   $ 25,000,000

Total

   100 %   $ 25,000,000



--------------------------------------------------------------------------------

SCHEDULE 13.6

Company:

1123 South Indiana Avenue

Goshen, Indiana 46528

Attention: Joseph Katona

Fax No.: (574) 534-1238

Agent and Comerica Bank:

500 Woodward Avenue

Detroit, Michigan 48226

Attention: Metropolitan Banking Division D – Paul DeBono

Fax No.: (313) 222-3389



--------------------------------------------------------------------------------

EXHIBIT A

REQUEST FOR REVOLVING CREDIT ADVANCE

 

No.                                                      Dated:
                                                 

 

TO: Comerica Bank (“Agent”)

 

RE: Second Amended and Restated Credit Agreement dated as of May 19, 2006 by and
among Tecstar Automotive Group, Inc. (“Company”), the Banks signatories thereto
and Comerica Bank, as Agent (as amended or otherwise modified from time to time,
the “Credit Agreement”)

Company, pursuant to the Credit Agreement, requests an Advance of the Revolving
Credit from the Banks, as follows:

 

A. Date of Advance:                                     

 

B. ¨ (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:

[Describe Advance to be refunded or converted by reference to principal amount,
current interest rate and current interest period]

Advance No(s).                                              

 

C. Type of Advance (check only one);

 

  ¨ Prime-based Advance

  ¨ Eurocurrency-based Advance

 

D. Amount of Advance:

_____________________________

 

E. Interest Period (not applicable to Prime-based Advances)

                             months (insert 1, 2 or 3)

 

F. Disbursement Instructions

 

  ¨ Comerica Bank Account No.                                     

  ¨ Other:                                                      

____________________________________

Company certifies to the matters specified in Section 2.3(g) of the Credit
Agreement.



--------------------------------------------------------------------------------

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

TECSTAR AUTOMOTIVE GROUP, INC. By:     

Its:

    

Agent Approval:

 

2



--------------------------------------------------------------------------------

EXHIBIT B

REVOLVING CREDIT NOTE

 

[$____________]    May     , 2006

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Tecstar
Automotive Group, Inc., an Indiana corporation (“Company”), promises to pay to
the order of [insert Bank] (“Bank”) at Detroit, Michigan, care of the Agent (for
the account of Bank’s Eurocurrency Lending Office with respect to any
Eurocurrency-based Advances hereunder and for the account of the Bank with
respect to any Prime-based Advances hereunder) in lawful money of the United
States of America so much of the sum of [insert amount derived from Percentages]
Dollars ($____________), as may from time to time have been advanced by Bank to
the Company and then be outstanding hereunder pursuant to the Second Amended and
Restated Credit Agreement dated as of May 19, 2006 made by and among the Company
and certain banks signatory thereto, including the Bank, and Comerica Bank as
Agent for such banks, as the same may be amended or otherwise modified from time
to time (“Credit Agreement”), together with interest thereon as hereinafter set
forth.

Each of the Advances made hereunder shall bear interest at the Applicable
Interest Rate from time to time applicable thereto under the Credit Agreement or
as otherwise determined thereunder, and interest shall be computed, assessed and
payable as set forth in the Credit Agreement.

This Note is a Revolving Credit Note under which Advances of the Revolving
Credit (including refundings and conversions), repayments and readvances may be
made from time to time, by Bank, but only in accordance with the terms and
conditions of the Credit Agreement. This Note evidences borrowings under, is
subject to, is secured in accordance with, and may be accelerated or prepaid
under, the terms of the Credit Agreement to which reference is hereby made.
Capitalized terms used herein, except as defined to the contrary, shall have the
meanings given them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Michigan.

Company hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Bank by any other instrument or by
law.

 

TECSTAR AUTOMOTIVE GROUP, INC.

By:

     Its:     

 

2



--------------------------------------------------------------------------------

EXHIBIT C

SWING LINE NOTE

 

$5,000,000    May     , 2006

On the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Tecstar Automotive
Group, Inc., an Indiana corporation (“Company”), promises to pay to the order of
Comerica Bank (“Swing Line Bank”) at Detroit, Michigan, in lawful money of the
United States of America, so much of the sum of
                                        
                                                                             
Dollars ($_________), as may from time to time have been advanced by Swing Line
Bank to Company and then be outstanding hereunder pursuant to the Second Amended
and Restated Credit Agreement dated as of May 19, 2006 made by and among Company
and certain banks signatory thereto, including the Swing Line Bank, in its
individual capacity and as Agent for such banks, as the same may be amended or
otherwise modified from time to time (the “Credit Agreement”), together with
interest thereon as hereinafter set forth.

Each of the Advances made hereunder shall bear interest at the Applicable
Interest Rate from time to time applicable thereto under the Credit Agreement or
as otherwise determined thereunder, and interest shall be computed, assessed and
payable as set forth in the Credit Agreement.

This Note is a Swing Line Note under which Advances of the Swing Line (including
refundings and conversions), repayments and readvances may be made from time to
time by Swing Line Bank, but only in accordance with the terms and conditions of
the Credit Agreement. This Note evidences borrowings under, is subject to, is
secured in accordance with, and may be accelerated or prepaid under, the terms
of the Credit Agreement, to which reference is hereby made. Capitalized terms
used herein, except as defined to the contrary, shall have the meanings given
them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties shall be determined
under the laws of, and enforceable in, the State of Michigan.

Company hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Swing Line Bank by any other
instrument or by law.

 

TECSTAR AUTOMOTIVE GROUP, INC. By:      Its:     

 

2



--------------------------------------------------------------------------------

EXHIBIT D

REQUEST FOR SWING LINE ADVANCE

 

No. ___________________________

   Dated: ________________________

 

TO: Comerica Bank (“Swing Line Bank”)

 

RE: Second Amended and Restated Credit Agreement dated as of May 19, 2006 by and
among Tecstar Automotive Group, Inc. (“Company”), the Banks signatories thereto
and Comerica Bank, as Agent (as amended or otherwise modified from time to time,
the “Credit Agreement”)

Company, pursuant to the Credit Agreement, requests an Advance from the Swing
Line Bank as follows:

 

A. Date of Advance: _______________________________

 

B. ¨ (check if applicable)

This Advance is or includes a whole or partial refund/conversion of:

Advance No(s). _______________________________

[Describe Advance to be refunded or converted by reference to principal amount,
current interest rate and current interest period]

 

C. Type of Advance (check only one);

 

  ¨ Prime-based Advance

 

  ¨ Quoted Rate Advance

 

D. Amount of Advance:

 

   _____________________

 

E. Interest Period (applicable only to Quoted Rate Advances)

Quoted Rate Advances

 

  ¨ One month

 

  ¨ Other _________________________

 

F. Disbursement Instructions

 

  ¨ Comerica Bank Account No. ___________________

 

  ¨ Other: _______________________________

 

   _______________________________



--------------------------------------------------------------------------------

Company certifies to the matters specified in Section 2.5(c)(vii) of the Credit
Agreement.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

TECSTAR AUTOMOTIVE GROUP, INC. By:      Its:     

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SWING LINE BANK PARTICIPATION CERTIFICATE

__________________, ____

[Name of Bank]

________________________

________________________

Ladies and Gentlemen:

Pursuant to Section 2.5(e) of the Second Amended and Restated Credit Agreement
dated as of May 19, 2006 (as amended or otherwise modified from time to time,
“Credit Agreement”) among Tecstar Automotive Group, Inc., the Banks named
therein and Comerica Bank, as Agent, the undersigned hereby acknowledges receipt
from you of ___________________ as payment for a participating interest in the
following Swing Line Loan:

Date of Swing Line Loan: ________________________________

Principal Amount of Swing Line Loan: _____________________

The participation evidenced by this certificate shall be subject to the terms
and conditions of the Credit Agreement including without limitation
Section 2.5(e) thereof.

 

Very truly yours, COMERICA BANK, as Agent By:      Its:     



--------------------------------------------------------------------------------

EXHIBIT F

LETTER OF CREDIT NOTICE

 

TO: Banks

 

RE: Issuance of Letter of Credit pursuant to Article 3 of the Second Amended and
Restated Credit Agreement dated as of May 19, 2006 (as amended or otherwise
modified from time to time, the “Credit Agreement”) among Tecstar Automotive
Group, Inc., certain Banks signatory thereto and Comerica Bank, as Agent for the
Banks.

On ________________________, ___________,* Issuing Bank, in accordance with
Article 3 of the Credit Agreement, issued its Letter of Credit number _________,
in favor of _______________** for the account of [_____________________].*** The
face amount of such Letter of Credit is $___________. The amount of each Bank’s
participation in such Letter of Credit is as follows:****

This notification is delivered this ________ day of ________________, ______,
pursuant to Section 3.3 of the Credit Agreement. Except as otherwise defined,
capitalized terms used herein have the meanings given them in the Credit
Agreement.

 

Signed: COMERICA BANK, as Agent By:      Its:     

[This form of Letter of Credit Note (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]

--------------------------------------------------------------------------------

* Date of Issuance

 

** Beneficiary

 

*** Account Party

 

**** Amounts based on Percentages



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

ASSIGNMENT AGREEMENT

Date: _____________

 

To: TECSTAR AUTOMOTIVE GROUP, INC.

and

COMERICA BANK (“Agent”)

 

RE: Second Amended and Restated Credit Agreement dated as of May 19, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”), among
Tecstar Automotive Group, Inc. (“Company”), Comerica Bank in its capacity as
agent for the Banks (“Agent”) and certain Banks from time to time party thereto

Ladies and Gentlemen:

Reference is made to Sections 13.8(c) and (d) of the Credit Agreement. Unless
otherwise defined herein or the context otherwise requires, all initially
capitalized terms used herein without definition shall have the meanings
specified in the Credit Agreement.

This Assignment Agreement constitutes notice to each of you of the proposed
assignment and delegation by [insert assignor Bank] (the “Assignor”) to [insert
proposed assignee] (the “Assignee”), and, subject to the terms and conditions of
the Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, effective on the
“Effective Date” (as hereafter defined) that undivided interest in each of
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents equal to ___% of the Revolving Credit (and participations in any
outstanding Letters of Credit and Swing Line Advances), such that, after giving
effect to the foregoing assignment and assumption, [and the other assignments by
Assignor to ___________ on the date hereof,] the Assignee’s interest and the
Assignor’s remaining interest in the Revolving Credit (and participations in any
outstanding Letters of Credit and Swing Line Advances) shall be as set forth on
the attached schedule.

The Assignor hereby instructs the Agent to make all payments from and including
the Effective Date hereof in respect of the interest assigned hereby, directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date of the assignment and
delegation being made hereby are the property of the Assignor, and not the
Assignee. The Assignee agrees that, upon receipt of any such interest or fees
accrued up to the Effective Date, the Assignee will promptly remit the same to
the Assignor.

The Assignee hereby confirms that it has received a copy of the Credit Agreement
and the exhibits and schedules referred to therein, and all other Loan Documents
which it considers



--------------------------------------------------------------------------------

necessary, together with copies of the other documents which were required to be
delivered under the Credit Agreement as a condition to the making of the loans
thereunder. The Assignee acknowledges and agrees that it: (a) is legally
authorized to enter into this Assignment Agreement; (b) has made and will
continue to make such inquiries and has taken and will take such care on its own
behalf as would have been the case had its Percentages been granted and its
loans been made directly by such Assignee to the Company without the
intervention of the Agent, the Assignor or any other Bank; and (c) has made and
will continue to make, independently and without reliance upon the Agent, the
Assignor or any other Bank, and based on such documents and information as it
has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement. The Assignee further acknowledges and agrees that neither the
Agent nor the Assignor has made any representations or warranties about the
creditworthiness of the Company or any other party to the Credit Agreement or
any other of the Loan Documents, or with respect to the legality, validity,
sufficiency or enforceability of the Credit Agreement, or any other of the Loan
Documents. This assignment shall be made without recourse to or warranty by the
Assignor, except as set forth herein.

Assignee represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 13.8(c) of the Credit Agreement.

Assignor represents and warrants, as of the Effective Date, that it is the legal
and beneficial owner of the interest being assigned and delegated by it
hereunder and that such interest is free and clear of any pledge, encumbrance or
other adverse claim or interest created by Assignor.

Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:

 

  (a) the Assignee: (i) shall be deemed automatically to have become a party to
the Credit Agreement and the other Loan Documents, to have assumed all of the
Assignor’s obligations thereunder to the extent of the Assignee’s Percentage
referred to in the second paragraph of this Assignment Agreement, and to have
all the rights and obligations of a “Bank” to the Credit Agreement and the other
Loan Documents, as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents as if it were an original signatory thereto; and

 

  (b) the Assignor’s obligations under the Credit Agreement and the other Loan
Documents shall be reduced by the percentage assigned to Assignee referred to in
the second paragraph of this Assignment Agreement.

As used herein, the term “Effective Date” means the date on which all of the
following have occurred or have been completed, as reasonably determined by the
Agent:

 

  (1) the delivery to the Agent of an original of this Assignment Agreement
executed by the Assignor and the Assignee;

 

2



--------------------------------------------------------------------------------

  (2) the payment to the Agent of the $3,500 processing fee referred to in
Section 13.8(d) (ii) of the Credit Agreement; and

 

  (3) all other restrictions and items noted in Sections 13.8(c) and (d) of the
Credit Agreement have been completed.

Following the execution and delivery of this Assignment Agreement by the
Assignor and Assignee to the Agent, Agent shall record the assignment in the
Register pursuant to Section 13.8(f) of the Credit Agreement and the Agent shall
notify the Assignor and the Assignee, along with the Company of the Effective
Date.

On the Effective Date the Assignee shall pay to the Assignor the amount agreed
upon with respect to the outstanding principal amount of the outstanding
Advances owed to Assignor by Company under the Credit Agreement in respect of
the interest being assigned hereby.

The Assignee has delivered to the Agent (or is delivering to the Agent
concurrently herewith) the tax forms referred to in Section 13.12 of the Credit
Agreement, and other forms reasonably requested by the Agent, if required. The
Assignor has delivered to the Agent (or is delivering to Agent concurrently
herewith), the original of each Note (if any issued) held by the Assignor under
the Credit Agreement.

Please evidence your consent to and acceptance of the proposed assignment and
delegation set forth herein by signing and returning counterparts hereof to the
Assignor and the Assignee.

 

[ASSIGNOR] By:      Its:      [ASSIGNEE] By:      Its:     

 

3



--------------------------------------------------------------------------------

ACCEPTED AND CONSENTED TO

this ______ day of _____________, _______

COMERICA BANK, Agent By:      Its:      TECSTAR AUTOMOTIVE GROUP, INC. By:     
Its:     

[This form of Assignment Agreement (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]

 

4



--------------------------------------------------------------------------------

SCHEDULE TO ASSIGNMENT AGREEMENT

ASSIGNEE’S/ASSIGNOR’S PERCENTAGES AND ALLOCATIONS

Percentages after Assignment

Revolving Credit

Assignor [Name]

Assignee [Name]

 

5



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF INTERCOMPANY NOTE

 

6



--------------------------------------------------------------------------------

EXHIBIT L

COVENANT COMPLIANCE REPORT

 

To: Comerica Bank, as Agent

 

  Re: Second Amended and Restated Credit Agreement dated as of May 19, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”), among
Tecstar Automotive Group, Inc. (“Company”), the Banks party thereto and Comerica
Bank, as Agent for the Banks.

This Covenant Compliance Report (“Report”) is furnished pursuant to
Section 7.2(a) of the Credit Agreement and sets forth various information as of
__________ ____ (the “Computation Date”).

1. Tangible Effective Net Worth. On the Computation Date, the Tangible Effective
Net Worth, which is required to be not less than $___________________ was
$____________ as computed in the supporting documents attached hereto as
Schedule 1.

2. Capital Expenditures. On the Computation Date, for the current fiscal year,
the aggregate amount of Capital Expenditures which are required to be less than
$___________ were $                    .

The undersigned Responsible Officer of Company hereby certifies that to the best
of his/her knowledge, after due inquiry:

A. All of the information set forth in this Report (and in any Schedules
attached hereto) is true and correct in all material respects.

B. As of the Computation Date, Company has observed and performed, in all
material respects, all of their covenants and other agreements contained in the
Credit Agreement and in the Notes (if issued) and any other Loan Documents to be
observed, performed and satisfied by them.

C. He/she has personally reviewed the Credit Agreement and this Report is based
on an examination sufficient to assure that this Report is accurate.

D. Except as stated in Schedule 2 hereto (which shall describe any existing
Event of Default or event which with the passage of time and/or the giving of
notice, would constitute an Event of Default and the notice and period of
existence thereof and any action taken with respect thereto or contemplated to
be taken by Company), no Event of Default, or event which with the passage of
time and/or the giving of notice would constitute an Event of Default, has
occurred and is continuing on the date of this Report.

Capitalized terms used in this Report and in the schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Report to be executed and
delivered by its duly authorized officer this ______ day of ________________.

 

TECSTAR AUTOMOTIVE GROUP, INC. By:      Its:     

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

  DEFINITIONS    1  

1.1

   Certain Defined Terms    1

2.

  REVOLVING CREDIT    20  

2.1

   Commitment    20  

2.2

   Accrual of Interest and Maturity; Evidence of Indebtedness    20  

2.3

   Requests for and Refundings and Conversions of Advances    21  

2.4

   Disbursement of Advances    23  

2.5

   Swing Line Advances    25  

2.6

   Prime-based Interest Payments    30  

2.7

   Eurocurrency-based Interest Payments and Quoted Rate Interest Payments    30
 

2.8

   Interest Payments on Conversions    31  

2.9

   Interest on Default    31  

2.10

   Optional Prepayments    31  

2.11

   Prime-based Advance in Absence of Election or Upon Default    31  

2.12

   Revolving Credit Commitment Fee    32  

2.13

   Mandatory Repayment of Revolving Credit Advances    32  

2.14

   Optional Reduction or Termination of Revolving Credit Aggregate Commitment   
33  

2.15

   Use of Proceeds of Advances    33

3.

  LETTERS OF CREDIT    34  

3.1

   Letters of Credit    34  

3.2

   Conditions to Issuance    34  

3.3

   Notice    35  

3.4

   Letter of Credit Fees    36  

3.5

   Other Fees    37  

3.6

   Drawings and Demands for Payment Under Letters of Credit    37  

3.7

   Obligations Irrevocable    39  

3.8

   Risk Under Letters of Credit    40  

3.9

   Indemnification    41  

3.10

   Right of Reimbursement    42

4.

  [RESERVED]    42

5.

  CONDITIONS    42  

5.1

   Execution of Notes and this Agreement    42  

5.2

   Corporate or Limited Liability Company Authority    42  

5.3

   Collateral Documents, Guaranties and other Loan Documents    43  

5.4

   Existing Credit Facilities    44  

5.5

   Insurance    44  

5.6

   Compliance with Certain Documents and Agreements    44

 

i



--------------------------------------------------------------------------------

 

5.7

   [Reserved]    44  

5.8

   Company’s Certificate    44  

5.9

   [Reserved]    45  

5.10

   Financial Statements    45  

5.11

   Securities Accounts    45  

5.12

   Continuing Conditions    45

6.

  REPRESENTATIONS AND WARRANTIES    45  

6.1

   Corporate Authority    45  

6.2

   Due Authorization – Company    45  

6.3

   Due Authorization – Guarantors    46  

6.4

   Good Title, No Liens    46  

6.5

   Taxes    46  

6.6

   No Defaults    46  

6.7

   Enforceability of Agreement and Loan Documents — Company    46  

6.8

   Enforceability of Loan Documents — Guarantors    46  

6.9

   Compliance with Laws    47  

6.10

   Non-contravention — Company    47  

6.11

   Non-contravention — Guarantors    47  

6.12

   No Litigation    47  

6.13

   Consents, Approvals and Filings, Etc.    47  

6.14

   Agreements Affecting Financial Condition    48  

6.15

   No Investment Company or Margin Stock    48  

6.16

   ERISA    48  

6.17

   Conditions Affecting Business or Properties    48  

6.18

   Environmental and Safety Matters    49  

6.19

   Subsidiaries    49  

6.20

   Accuracy of Information    49  

6.21

   Labor Relations    49  

6.22

   Existing Debt    50  

6.23

   Solvency    50  

6.24

   Senior Indebtedness    50

7.

  AFFIRMATIVE COVENANTS    50  

7.1

   Financial Statements. Furnish to the Agent with sufficient copies for each
Bank:    50  

7.2

   Certificates; Other Information    52  

7.3

   Payment of Obligations    52  

7.4

   Conduct of Business and Maintenance of Existence; Compliance with Laws    53
 

7.5

   Maintenance of Property; Insurance    53  

7.6

   Inspection of Property; Books and Records, Discussions    53  

7.7

   Notices    54  

7.8

   Hazardous Material Laws    55  

7.9

   [Reserved]    55  

7.10

   Tangible Effective Net Worth    55  

7.11

   [Reserved]    55

 

ii



--------------------------------------------------------------------------------

 

7.12

   [Reserved]    55  

7.13

   Paydown    55  

7.14

   Governmental and Other Approvals    55  

7.15

   Compliance with ERISA    55  

7.16

   ERISA Notices    56  

7.17

   Security; Defense of Collateral    56  

7.18

   Use of Proceeds    56  

7.19

   Future Subsidiaries; Additional Collateral    57  

7.20

   Further Assurances    57  

7.21

   Bank Accounts    57

8.

  NEGATIVE COVENANTS    57  

8.1

   Limitation on Debt    57  

8.2

   Limitation on Liens    58  

8.3

   Limitation on Guarantee Obligations    59  

8.4

   Acquisitions    59  

8.5

   Limitation on Mergers, other Fundamental Changes or Sale of Assets    59  

8.6

   Restricted Payments    60  

8.7

   Limitation on Capital Expenditures    60  

8.8

   Limitation on Investments, Loans and Advances    60  

8.9

   Transactions with Affiliates    61  

8.10

   Sale and Leaseback    61  

8.11

   Limitation on Negative Pledge Clauses    61  

8.12

   Prepayment of Debts    62  

8.13

   Amendment of Subordinated Debt Documents    62  

8.14

   Modification of Certain Agreements    62  

8.15

   Fiscal Year    62  

8.16

   Restricted Subsidiaries    62

9.

  DEFAULTS    62  

9.1

   Events of Default    62  

9.2

   Exercise of Remedies    65  

9.3

   Rights Cumulative    65  

9.4

   Waiver by Company of Certain Laws    65  

9.5

   Waiver of Defaults    65  

9.6

   Set Off    66

10.

  PAYMENTS, RECOVERIES AND COLLECTIONS    66  

10.1

   Payment Procedure    66  

10.2

   Application of Proceeds of Collateral    68  

10.3

   Pro-rata Recovery    68

11.

  CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS    68  

11.1

   Reimbursement of Prepayment Costs    68  

11.2

   Eurocurrency Lending Office    69  

11.3

   Circumstances Affecting Eurocurrency-based Rate Availability    69  

11.4

   Laws Affecting Eurocurrency-based Advance Availability    69

 

iii



--------------------------------------------------------------------------------

 

11.5

   Increased Cost of Eurocurrency-based Advances    70  

11.6

   Capital Adequacy and Other Increased Costs    71  

11.7

   Substitution of Banks    71  

11.8

   Right of Banks to Fund through Branches and Affiliates    72

12.

  AGENT    72  

12.1

   Appointment of Agent    72  

12.2

   Deposit Account with Agent    73  

12.3

   Scope of Agent’s Duties    73  

12.4

   Successor Agent    73  

12.5

   Credit Decisions    74  

12.6

   Authority of Agent to Enforce This Agreement    74  

12.7

   Indemnification of Agent    74  

12.8

   Knowledge of Default    75  

12.9

   Agent’s Authorization; Action by Banks    75  

12.10

   Enforcement Actions by the Agent    75  

12.11

   Collateral Matters    76  

12.12

   Agent in its Individual Capacities    76  

12.13

   Co-Agent    76  

12.14

   Agent’s Fees    76

13.

  MISCELLANEOUS    76  

13.1

   Accounting Principles    76  

13.2

   Consent to Jurisdiction    77  

13.3

   Law of Michigan    77  

13.4

   Interest    77  

13.5

   Closing Costs and Other Costs; Indemnification    77  

13.6

   Notices    79  

13.7

   Further Action    79  

13.8

   Successors and Assigns; Participations; Assignments    79  

13.9

   Counterparts    83  

13.10

   Amendment and Waiver    83  

13.11

   Confidentiality    83  

13.12

   Withholding Taxes    84  

13.13

   Taxes and Fees    85  

13.14

   WAIVER OF JURY TRIAL    85  

13.15

   Complete Agreement; Conflicts    85  

13.16

   Severability    85  

13.17

   Table of Contents and Headings    85  

13.18

   Construction of Certain Provisions    85  

13.19

   Independence of Covenants    86  

13.20

   Reliance on and Survival of Various Provisions    86  

13.21

   USA PATRIOT ACT NOTIFICATION    86  

13.22

   Complete Agreement; Amendment and Restatement    86

 

iv